Exhibit 10.5

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

WATER SERVICES AGREEMENT

BY AND BETWEEN

ANTERO RESOURCES CORPORATION

AND

ANTERO WATER LLC

DATED AS OF

September 23, 2015

 

 





--------------------------------------------------------------------------------

 

 

TABLE OF CONTENTS

 

 

 

Article 1

DEFINITIONS


2 

 

 

 

Article 2

Producer COMMITMENTS


10 

Section 2.1

Producer Commitments


10 

Section 2.2

Conflicting Commitments


11 

Section 2.3

Covenant Running with the Land


11 

Section 2.4

Additional Oil and Gas Interests or Water Facilities


11 

 

 

 

Article 3

SERVICES


14 

Section 3.1

Antero Water Service Commitment


14 

Section 3.2

Priority of Fluid Handling Services


15 

 

 

 

Article 4

fresh water System expansion and connection of fresh water delivery points


15 

Section 4.1

Development Plan; Fresh Water Facilities Plan; Exchange and Review of
Information


15 

Section 4.2

Expansion of Fresh Water System; Connection of Well Pads


17 

Section 4.3

Installation and Operation of High-Rate Transfer Facilities


20 

Section 4.4

Take Points


21 

Section 4.5

Retention Facilities


21 

Section 4.6

Pumping Facilities


22 

Section 4.7

Cooperation


22 

 

 

 

Article 5

certain provisions regarding Waste Water Services


21 

Section 5.1

Access to Produced Water Receipt Points and Other Waste Water Sites


22 

Section 5.2

Dispatch Procedures


22 

Section 5.3

Treatment Facility; Designated Receiving Facilities


23 

Section 5.4

Transportation Services Equipment


23 

Section 5.5

Contract Carrier Status


24 

 

 

 

Article 6

TERM


24 

Section 6.1

Term


24 

 

 

 

Article 7

FEES AND CONSIDERATION


24 

Section 7.1

Fees


24 

Section 7.2

Minimum Daily Fresh Water Volume Commitment


29 

 

 

 

Article 8

CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES


31 

Section 8.1

Operational Control of Antero Water’s Facilities


31 

Section 8.2

Maintenance


31 

Section 8.3

Right of Way and Access


31 

Section 8.4

Third Party Services; Capacity Allocations on the Fresh Water System


32 

Section 8.5

Governmental Approvals; Compliance with Applicable Law


33 

i

--------------------------------------------------------------------------------

 

 

 

 

 

Article 9

Fresh Water delivery rates


33 

Section 9.1

Fresh Water Delivery Rates


33 

Section 9.2

Producer Facilities


34 

 

 

 

Article 10

Fresh Water NOMINATION


34 

Section 10.1

Maximum Take Point Volumes


34 

Section 10.2

Fresh Water Delivery Nominations


34 

Section 10.3

Changes in Fresh Water Delivery Rates


34 

 

 

 

Article 11

Fresh Water AVAILABILITY AND QUALITY; Waste water quality


34 

Section 11.1

Fresh Water Availability


34 

Section 11.2

Take Point Fresh Water Standards


35 

Section 11.3

Non-Conforming Take Point Fresh Water


35 

Section 11.4

Delivery Point Fresh Water Quality Standards


35 

Section 11.5

Retention Facility Contamination


35 

Section 11.6

Non-Conforming Waste Water


36 

 

 

 

Article 12

MEASUREMENT EQUIPMENT AND PROCEDURES


36 

Section 12.1

Measurement Equipment


36 

Section 12.2

Notice of Measurement Facilities Inspection and Calibration


37 

Section 12.3

Measurement Accuracy Verification


37 

Section 12.4

Special Tests


37 

Section 12.5

Metered Flow Rates in Error


38 

Section 12.6

Waste Water Measurement


38 

Section 12.7

Units of Measurement


38 

Section 12.8

Record Retention


38 

 

 

 

Article 13

NOTICES


39 

Section 13.1

Notices


39 

 

 

 

Article 14

PAYMENTS


40 

Section 14.1

Invoices


40 

Section 14.2

Right to Suspend on Failure to Pay


41 

Section 14.3

Audit Rights


41 

Section 14.4

Payment Disputes


41 

Section 14.5

Interest on Late Payments


41 

Section 14.6

Credit Assurance


41 

 

 

 

Article 15

FORCE MAJEURE


42 

Section 15.1

Suspension of Obligations


42 

Section 15.2

Definition of Force Majeure


42 

Section 15.3

Settlement of Strikes and Lockouts


43 

Section 15.4

Payments for Services Performed


43 

ii

--------------------------------------------------------------------------------

 

 

 

 

 

 

 

 

Article 16

INDEMNIFICATION


43 

Section 16.1

Antero Water


43 

Section 16.2

Producer


44 

 

 

 

Article 17

CUSTODY and title


44 

Section 17.1

Custody of Fresh Water


44 

Section 17.2

Custody of Waste Water


45 

Section 17.3

Title to Waste Water


45 

 

 

 

Article 18

Payments for Fresh Water; taxes


45 

Section 18.1

Payments for Fresh Water; Taxes


45 

 

 

 

Article 19

MISCELLANEOUS


46 

Section 19.1

Rights


46 

Section 19.2

Applicable Laws


46 

Section 19.3

Governing Law; Jurisdiction


46 

Section 19.4

Successors and Assigns


46 

Section 19.5

Severability


47 

Section 19.6

Confidentiality


48 

Section 19.7

Entire Agreement, Amendments and Waiver


49 

Section 19.8

Limitation of Liability


49 

Section 19.9

Headings


50 

Section 19.10

Rights and Remedies


50 

Section 19.11

No Partnership


50 

Section 19.12

Rules of Construction


50 

Section 19.13

No Third Party Beneficiaries


51 

Section 19.14

Further Assurances


51 

Section 19.15

Counterpart Execution


51 

Section 19.16

Memorandum of Agreement


51 

 

 

 

 

Exhibit AInitial Service Area

Exhibit BInitial Fresh Water Facilities

Exhibit CTake Points

Exhibit DInitial Development Plan

Exhibit EInitial Fresh Water Facilities Plan

Exhibit FForm of Connection Notice

Exhibit GDeemed Connection Notices

Exhibit HCost of Service Fee

Exhibit IAssumed Subcontracts

Exhibit JMemorandum of Agreement

 

 

 

 



iii

--------------------------------------------------------------------------------

 

 

WATER SERVICES AGREEMENT

This Water Services Agreement (this “Agreement”), dated as of  September 23,
2015 (the “Effective Date”), is by and between ANTERO RESOURCES CORPORATION, a
Delaware corporation (“Producer”), and ANTERO WATER LLC, a Delaware limited
liability company (“Antero Water”).  Producer and Antero Water may be referred
to herein individually as a “Party” or collectively as the “Parties.”

RECITALS

A.Producer owns Oil and Gas Interests and intends to drill and complete Wells
for the production of Hydrocarbons in the Initial Service Area and may from time
to time own Oil and Gas Interests and may drill and complete Wells for the
production of Hydrocarbons in other areas.

B.Producer requires supplies of Fresh Water in its areas of operation for
hydraulic fracturing operations and other purposes and has the right to take
Fresh Water from various rivers and other Fresh Water sources to use for such
purposes in its operations in the Initial Service Area and may from time to time
have rights to take Fresh Water from other sources for such operations and
operations in other areas.

C.Antero Water has acquired from Producer certain Fresh Water Facilities, which
Producer has been using to take Fresh Water from its Fresh Water sources and to
make available such Fresh Water to Wells in its areas of operation in the
Initial Service Area, including certain related assets.  Antero Water
anticipates the expansion of the Fresh Water Facilities to make available Fresh
Water to additional locations in the Initial Service Area and other areas.

D.Antero Water has also acquired from Producer certain contracts and other
assets that Producer has been using (or expects that Antero Water will use in
the future) in connection with the collection of Produced Water produced from
Wells in the Initial Service Area and Other Waste Water generated or collected
at the Well Pads or from Producer’s property adjacent to any Well Pad in the
Initial Service Area and the transportation, treatment, disposal, recycling,
and/or sale of such Produced Water and Other Waste Water. Antero Water may in
the future enter into additional contracts and/or acquire additional assets for
the purpose of carrying out such activities in the Initial Service Area and
other areas.

E.Producer desires to contract with Antero Water for Antero Water to provide the
Fluid Handling Services in the Service Area, and Antero Water desires to provide
the Fluid Handling Services to Producer, in each case in accordance with the
terms and conditions of this Agreement.

NOW THEREFORE, in consideration of the premises and mutual covenants set forth
in this Agreement, the Parties agree as follows:





1

--------------------------------------------------------------------------------

 

 

Article 1
DEFINITIONS

Capitalized terms used, but not otherwise defined, in this Agreement shall have
the respective meanings given to such terms set forth below:

Adequate Assurance of Performance.  As defined in Section 14.6(a).

Affiliate.  Any Person that, directly or indirectly through one or more
intermediaries, controls or is controlled by or is under common control with
another Person.  Affiliated shall have the correlative meaning.  The term
“control” (including its derivatives and similar terms) shall mean possessing
the power to direct or cause the direction of the management and policies of a
Person, whether through ownership, by contract, or otherwise.  Notwithstanding
the foregoing, for purposes of this Agreement, none of Antero Midstream Partners
LP, Antero Resources Midstream Management LLC, or any of their respective direct
or indirect subsidiaries (including Antero Water) shall be an Affiliate of
Producer, and neither Producer nor any of its direct or indirect subsidiaries
(other than Antero Midstream Partners LP and its direct and indirect
subsidiaries) shall be an Affiliate of Antero Water. 

Agreement.  As defined in the preamble hereof.

Antero Treatment.  Antero Treatment LLC.

Antero Water.  As defined in the preamble of this Agreement.

Antero Water Group.  As defined in Section 16.2(b).

Applicable Law.  Any applicable law, statute, regulation, rule, code,
administrative order or enforcement action (whether national, local, municipal,
territorial, provincial, or federal and including common law) of any
Governmental Authority, including any Environmental Law, to the extent they
apply to the Fluid Handling Services or the Parties.

Assumed Subcontracts.  As defined in Section 7.1(b).

AST.  An above-ground storage tank.

Attributable Produced Water.  Produced Water produced from a Well operated by
Producer located on the Service Area Properties and attributable to either (i)
Producer’s interest in such Well or (ii) the interest of non-operating parties
in such Well, to the extent that Producer (as operator) has the right to dispose
of, and is responsible for the disposition of, such Produced Water.

Barrel.  Forty-two Gallons.

Baseline Components.  As defined in Section 7.1(e).

Business Day.  Any calendar Day that commercial banks in New York City are open
for business.



2

--------------------------------------------------------------------------------

 

 

Chemicals Baseline.  As defined in Section 7.1(d).

Completion Deadline.  As defined in Section 4.2(b).

Connection Notice.  As defined in Section 4.2(b).

Confidential Information.  As defined in Section 19.6(a).

Conflicting Commitment.  Any agreement, commitment or arrangement that would
require Producer to use Fresh Water delivered by any Person other than Antero
Water to a Well in Producer’s hydraulic fracturing operations on such Well or to
deliver Attributable Produced Water or Other Waste Water to any Person other
than Antero Water for gathering, collection, transportation, processing,
treatment, recyclying, re-sale, or other disposal or disposition.

Contract Year.  Each of (i) the period from the Effective Date to the last Day
of the Month in which the first anniversary of the Effective Date occurs and
(ii) each period of twelve (12) Months thereafter.

Contribution Agreement.  As defined in Section 15.2.

Cost of Service Fee.  As defined in Section 7.1(j).

CPI.  As defined in Section 7.1(f).

CS Facility.  As defined in Section 7.1(j).

Day.  A period commencing at 10:00 a.m., Eastern Standard Time, on a calendar
day and ending at 10:00 a.m., Eastern Standard Time, on the next succeeding
calendar day.  Daily shall have the correlative meaning.

Delivery Point Fee.  As defined in Section 7.1(a)(i).

Designated Receiving Facility.  As defined in Section 5.3.

Development Plan.  As defined in Section 4.1(a).

Effective Date.  As defined in the preamble of this Agreement.

Electricity Baseline.  As defined in Section 7.1(d).

Environmental Laws.  All Applicable Laws pertaining to the presence or release
of environmental contaminants (including any Hazardous Materials), or relating
to natural resources (including any protected species) or the environment
(including the air, water, surface or subsurface of the ground) as same are in
effect at any time and including the Comprehensive Environmental Response,
Compensation and Liability Act (“CERCLA”), as amended by Superfund Amendments
and Reauthorization Act (“SARA”), 42 U.S.C. §§ 9601 et seq.; Resource
Conservation and Recovery Act (“RCRA”), as amended by the Solid Waste Disposal
Act (“SWDA”), 42 U.S.C. §§6901 et seq.; Federal Water Pollution Control Act
(“FWPCA”), as amended by the Clean Water Act (“CWA”), 33 U.S.C. §§ 1251 et seq.;
Safe Drinking Water Act,



3

--------------------------------------------------------------------------------

 

 

42 U.S.C. §§ 300f et seq.; Clean Air Act (“CAA”), 42 U.S.C., §§ 7401 et seq.;
and Toxic Substances Control Act (“TSCA”), 15 U.S.C., §§ 2601 et seq., as each
are amended from time to time, and any similar state or local enactments by
Governmental Authorities.

Fair Market Value.  With respect to any asset, the price that would be paid by a
willing buyer of such asset to a willing seller, as determined by an independent
nationally known investment banking firm selected by Antero Water and reasonably
acceptable to Producer.

Firm Service.  Fluid Handling Services that are accorded the highest priority on
the Water Facilities with respect to capacity allocations, interruptions, or
curtailments, specifically including the Fresh Water Services provided to
Producer hereunder.  Firm Services will be the last curtailed on the relevant
part of the Water Facilities in the event of an interruption or curtailment, and
all Firm Services will be treated equally in the event an allocation is
necessary.

Fluid Handling Services.  As defined in Section 3.1.

Force Majeure.  As defined in Section 15.2.

Fresh Water.  Either (i) (A) raw fresh water taken by Antero Water from the Take
Points or its other sources of raw fresh water and (B) water remaining after
treatment of waste water at the Treatment Facility, or a mixture of (A) and (B),
or (ii) a mixture of raw fresh water and/or water remaining after treatment at
the Treatment Facility and Treated Waste Water.

Fresh Water Delivery Point.  With respect to each Well Pad, the water inlet
flange of the working tanks or the hydration unit located at or in the vicinity
of such Well Pad being utilized by Producer and its other contractors in
hydraulic fracturing operations on a Well on such Well Pad.

Fresh Water Delivery Rate.  With respect to each Well Pad, the rate at which
Fresh Water is to be delivered by Antero Water from the Fresh Water System to
the Fresh Water Delivery Point at such Well Pad, which rate is specified by
Producer in the Connection Notice for such Well Pad and is subject to
modification pursuant to Section 10.3.

Fresh Water Facilities.  Collectively, the Fresh Water System and the High-Rate
Transfer Facilities, including the Fresh Water facilities described in Exhibit B
being acquired by Antero Water from Producer as of the date hereof (including
any Fresh Water assets included in the Water Assets, as such term is defined in
the Contribution Agreement), including any additional System Segments
constructed after the date hereof, as such Fresh Water facilities are expanded
after the date hereof.  The Fresh Water Facilities do not include any Fresh
Water Delivery Point or facilities at the Well Pads downstream of the Fresh
Water Delivery Points, all of which facilities shall be owned and operated by
Producer or its subcontractors.

Fresh Water Facilities Plan.  As defined in Section 4.1(b).

Fresh Water Measurement Point.  The inlet to Antero Water’s Measurement
Facilities located at the inlet to the High-Rate Transfer Facilities located at
or in the vicinity of each Well Pad.





4

--------------------------------------------------------------------------------

 

 

Fresh Water Quality Standards.  As defined in Section 11.2.

Fresh Water Services.  Those Fluid Handling Services that are described in
Section 3.1(a) through Section 3.1(e).

Fresh Water System.  Fresh Water facilities of Antero Water and its
subcontractors upstream of the interconnection with the High-Rate Transfer
Facilities, including, in each case, to the extent now in existence or
constructed or installed in the future, all Fresh Water pipelines, System
Retention Facilities, System Pumping Stations, Take Point Facilities,
Measurement Facilities, rights of way (whether for underground or surface use),
fee parcels, surface rights, and permits, and all appurtenant facilities.  The
Fresh Water System is used to take Fresh Water from the Take Points or Antero
Water’s other sources of Fresh Water (other than Treated Waste Water) to the
Well Pads, where such Fresh Water is transferred through the High Rate Transfer
Facilities to the Fresh Water Delivery Points. 

Fuel Gas.  As defined in Section 7.1(d).

Gallon.  One U.S. gallon, which is equal to 231 cubic inches.

Gas.  Any mixture of gaseous hydrocarbons, consisting essentially of methane and
heavier hydrocarbons and inert and noncombustible gases, that is extracted from
beneath the surface of the earth.

Gas Baseline.  As defined in Section 7.1(d).

Governmental Approval.  Any permit, license, consent, clearance, certificate,
approval, authorization or similar document or authority which any Applicable
Law or Governmental Authority requires either Party to hold or obtain in order
for the Fluid Handling Services to be performed, including any that are required
to take Fresh Water from the Take Points or Antero Water’s other sources of
Fresh Water.

Governmental Authority.  Any federal, state, local, municipal, tribal or other
government; any governmental, regulatory or administrative agency, commission,
body or other authority exercising or entitled to exercise any administrative,
executive, judicial, legislative, regulatory or taxing authority or power; and
any court or governmental tribunal, including any tribal authority having or
asserting jurisdiction.

Hazardous Materials.  Collectively, (i) materials  defined as “hazardous
substances”  in CERCLA, or any successor statute, unless such term has been
given broader meaning by laws, regulations, rules, orders, ordinances,
requirements or determinations of any Governmental Authority having jurisdiction
with respect to the Fluid Handling Services or the Parties (including
Governmental Authorities establishing common law liability), in which case such
broader meaning shall apply; (ii) materials defined as “hazardous wastes” in
RCRA, or any successor statute, unless such term has been given broader meaning
by laws, regulations, rules, orders, ordinances, requirements or determinations
of any Governmental Authority having jurisdiction with respect to the Fluid
Handling Services or the Parties (including Governmental Authorities
establishing common law liability), in which case such broader meaning shall
apply; (c) any Hydrocarbons, Produced Water, petroleum or petroleum produce; (d)
any polychlorinated biphenyl; and (e) any



5

--------------------------------------------------------------------------------

 

 

pollutant or contaminant or hazardous, dangerous or toxic chemical, material,
waste or substance, including naturally occurring radioactive material,
regulated under or within the meaning of any applicable Environmental Law.

High-Rate Transfer Facilities.  Facilities of Antero Water and its
subcontractors located at or in the vicinity of a Well Pad used to perform
High-Rate Transfer Services at such Well Pad, including, as applicable, ASTs,
treated water offload tanks, high-rate transfer pumps, associated hoses and
lines, and all related equipment and facilities used to transfer Fresh Water
from the Fresh Water System to the Fresh Water Delivery Points at the Fresh
Water Delivery Rate.

High-Rate Transfer Services.  As defined in Section 3.1(e).

Hydrocarbons.  Gas and/or Liquid Hydrocarbons.

Initial Development Plan.  The Development Plan attached hereto as Exhibit D.

Initial Service Area.  The area described in Exhibit A hereto.

Interruptible Service.  Fluid Handling Services that are accorded the lowest
priority on the Water Facilities with respect to capacity allocations,
interruptions, or curtailments.  Interruptible Service will be the first
curtailed on the relevant part of the Water Facilities in the event of an
interruption or curtailment.

Landfill Credit.  As defined in Section 7.1(c).

Liquid Hydrocarbons.  Oil, condensate, natural gasoline and all the liquid
hydrocarbon production from wells, or a blend of such.

Maintenance.  As defined in Section 8.2.

Measurement Facilities.  Any facility or equipment used to measure the volume of
Fresh Water, which may include meter tubes, isolation valves, tank strappings,
recording devices, communication equipment, buildings and barriers.

Minimum Annual Fresh Water Volume Commitment.  An aggregate volume of Fresh
Water in the applicable calendar year equal to the number of Days in such
calendar year multiplied by the Minimum Daily Fresh Water Volume Commitment with
respect to such calendar year.

Minimum Daily Fresh Water Volume Commitment.  With respect to each of calendar
years 2016 through 2019, inclusive, the volume of Fresh Water, in Barrels per
Day, set forth beside such calendar year in the following table:





6

--------------------------------------------------------------------------------

 

 

2016

90,000 Barrels per Day

2017

100,000 Barrels per Day

2018

120,000 Barrels per Day

2019

120,000 Barrels per Day

 

Minimum Quarterly Fresh Water Volume Commitment.  An aggregate volume of Fresh
Water in the applicable calendar quarter equal to the number of Days in such
calendar quarter multiplied by the Minimum Daily Fresh Water Volume Commitment
with respect to the calendar year in which such calendar quarter falls.

Month.  A period commencing at 10:00 a.m., Eastern Standard Time, on the first
Day of a calendar month and extending until 10:00 a.m., Eastern Standard Time,
on the first Day of the next succeeding calendar month.  Monthly shall have the
correlative meaning.

MVC Credit Volumes.  With respect to each calendar year from 2016 through 2019,
inclusive, or any calendar quarter in any such calendar year, as applicable, the
sum of (i) the aggregate number of Barrels of Fresh Water delivered to the Fresh
Water Delivery Points under this Agreement during such calendar year or calendar
quarter, as applicable, plus (ii) if Antero Water fails to deliver Fresh Water
to the Fresh Water Delivery Points when required to do so under this Agreement,
including if such failure is excused by an event of Force Majeure (but, for the
avoidance of doubt, not including Producer’s inability to receive or utilize
Fresh Water as a result of an event of Force Majeure), the aggregate number of
additional Barrels of Fresh Water that would have been delivered to the Fresh
Water Delivery Points during such calendar year or calendar quarter, as
applicable, if Antero Water had delivered such Fresh Water when required to do
so.

Off-Site Tanks.  Tanks located downstream from a Well Pad where Produced Water
that is entrained in Hydrocarbons and becomes separated from such Hydrocarbons
downstream of a Well Pad is held pending collection, gathering, and/or disposal.

Oil and Gas Interests.  Oil and gas leasehold interests and oil and gas mineral
fee interests, including working interests, overriding royalty interests, net
profits interests, carried interests, and similar rights and interests.

Other Waste Water.  Waste water other than Produced Water that is generated from
Producer’s operations at Well Pads or that collects at the Well Pads or on
Producer’s property adjacent to the Well Pads, and including in each case all
materials (including Hydrocarbons) contained in such water.

Parties.  As defined in the preamble of this Agreement.

Party.  As defined in the preamble of this Agreement.





7

--------------------------------------------------------------------------------

 

 

Person.  An individual, a corporation, a partnership, a limited partnership, a
limited liability company, an association, a joint venture, a trust, an
unincorporated organization, or any other entity or organization, including a
Governmental Authority.

Planned Well.  As defined in Section 4.1(a).

Planned Well Pad.  As defined in Section 4.1(a).

Previous Year Credit.  An amount with respect to each of calendar years 2017
through 2019, inclusive, equal to the excess, if any, of (1) the aggregate of
the MVC Credit Volumes for the previous calendar year multiplied by the
applicable Delivery Point Fee in effect on the last Day of such previous
calendar year over (2) the product of the Projected Fresh Water Volumes for such
previous calendar year multiplied by Weighted Delivery Point Fee in effect on
the last Day of such previous calendar year.  If there is no such excess, the
Previous Year Credit shall be zero.

Produced Water.  Water produced from Wells alongside Hydrocarbons, including (i)
water separated from Hydrocarbons at the wellhead upstream of a Produced Water
Receipt Point located at a Well Pad through conventional mechanical separation
equipment and held in tanks owned by Producer at the Well Pad, including
flowback water, drilling fluids, and other fluid wastes produced from such
Wells, and (ii) water entrained in Hydrocarbons that separates from such
Hydrocarbons downstream of a Well Pad that a third party is not responsible for
collecting, gathering, and/or disposing of and that is held in Off-Site Tanks,
and including in each case all materials (including Hydrocarbons) contained in
such water.

Produced Water Receipt Point.  The outlet flange of the Producer’s Produced
Water tankage located at or nearby or assigned to a Well, downstream of the
Producer’s separation equipment, or the outlet flange of an Off-Site Tank.

Producer.  As defined in the preamble of this Agreement.

Producer Group.  As defined in Section 16.1(b).

Projected Fresh Water Volumes.  An aggregate volume of Fresh Water in the
applicable calendar year equal to the number of Days in such calendar year
multiplied by the number of Barrels per Day set forth beside such calendar year
in the following table:

2016

126,000 Barrels per Day

2017

142,000 Barrels per Day

2018

203,000 Barrels per Day

 

Quarterly MVC Shortfall Fee.  As defined in Section 7.2(a).

Reimbursable Landfill Costs.  As defined in Section 7.1(c).

Reimbursable Waste Water Services Costs.  As defined in Section 7.1(a)(vii).



8

--------------------------------------------------------------------------------

 

 

Required Pumping Station.  As defined in Section 4.6.

Required Retention Facility.  As defined in Section 4.5.

Retention Facility.  Each retention area, impoundment, or other similar facility
used to temporarily store Fresh Water upstream of the High Rate Transfer
Facilities.

Service Area.  The Initial Service Area and any other area that becomes part of
the Service Area pursuant to Section 2.4.

Service Area Properties.  All Oil and Gas Interests now owned or hereafter
acquired by Producer and located wholly or partly within the Service Area or
pooled, unitized or communitized with Oil and Gas Interests located wholly or
partly within the Service Area; provided that Service Area Properties shall not
include any Oil and Gas Interests that are unitized or pooled with the
properties of third parties that are not Service Area Properties if Producer is
not the operator of such unit.

Specified Fee.  As defined in Section 7.1(h).

System Pumping Station.  As defined in Section 4.6.

System Retention Facility.  As defined in Section 4.5.

System Segment.  A physically separate segment of the Fresh Water System that
connects one or more Take Points or other sources of Fresh Water (other than
Treated Waste Water) to one or more System Retention Facilities, together with
any underground Fresh Water lines downstream of such System Retention Facilities
and any rights of way downstream of such System Retention Facilities for surface
Fresh Water lines, including all Fresh Water pipelines, System Retention
Facilities, System Pumping Stations, Take Point Facilities, Measurement
Facilities, rights of way, fee parcels, surface rights, and permits, and all
appurtenant facilities.

System Take Point.  Each take point on any System Segment, including the Take
Points.

Take Point.  Those points specified in Exhibit C hereto, together with such
additional points as are specified by Producer in accordance with Section 4.4
from which, in accordance with agreements with the holders of water rights
and/or Applicable Laws and required Governmental Approvals, Producer has
procured the right for Antero Water to take Fresh Water which Antero Water will
then make available to Producer for use in accordance with this Agreement.

Take Point Facilities.  All facilities located at any Take Point or other source
of Fresh Water (other than Treated Waste Water) that are necessary for Antero
Water to take Fresh Water from the Fresh Water source at such Take Point or
other source, together with any ozonation facilities installed at such Take
Point or other source.

Target Commencement Date.  As defined in Section 4.2(b).

Transportation Services.  As defined in Section 3.1(f).



9

--------------------------------------------------------------------------------

 

 

Treated Waste Water.  Treated waste water, but excluding water remaining after
treatment at the Treatment Facility.

Treatment Facility.  The advanced 60,000 Barrel per Day wastewater treatment
facility to be constructed in Doddridge County, West Virginia, and owned by
Antero Treatment.

Treatment Facility Fee.  As defined in Section 7.1(a)(v).

Treatment Facility Fee Supplement.  As defined in Section 7.1(d).

Trucked Fresh Water Fee.  As defined in Section 7.1(a)(ii).

Truck Fuel Baseline.  As defined in Section 7.1(e).

USDOT.  The United States Department of Transportation.

Waste Water.  Produced Water and Other Waste Water.

Waste Water Quality Standards.  As defined in Section 11.6.

Waste Water Services.  Those Fluid Handling Services described in Section 3.1(f)
and Section 3.1(g).  

Waste Water Trucking Fee.  As defined in Section 7.1(a)(vi).

Waste Water Trucking Fee Supplement.  As defined in Section 7.1(e).

Water Facilities.  The Fresh Water Facilities and any facilities owned by Antero
Water through which Waste Water is gathered, collected, transported, processed,
treated, recycled, or disposed of from any Oil and Gas Interests.

Weighted Delivery Point Fee.  With respect to any Day, the sum of (i) the
product of the Delivery Point Fee applicable to Fresh Water Delivery Points in
West Virginia on such Day multiplied by 0.64 plus (ii) the product of the
Delivery Point Fee applicable to Fresh Water Delivery Points outside West
Virginia on such Day multiplied by 0.36.

Well.  A well for the production of Hydrocarbons in which Producer owns an
interest that is located on the Service Area Properties or for which Fluid
Handling Services are otherwise required to be performed in accordance with this
Agreement.

Well Pad.  The surface installation on which one or more Wells are located.

Article 2
Producer COMMITMENTS

Section 2.1  Producer Commitments.  Subject to the terms and conditions of this
Agreement, including Section 2.2 and Section 2.3, during the term of this
Agreement Producer covenants and commits (a) to exclusively use Fresh Water made
available by Antero Water to Producer under this Agreement for use in its
hydraulic fracturing operations for all Wells operated

10

--------------------------------------------------------------------------------

 

 

by Producer and (b) to exclusively utilize Antero Water for the performance of
the Waste Water Services for all Attributable Produced Water, as and when
produced, and all Other Waste Water.    

Section 2.2  Conflicting Commitments.  Producer shall have the right to comply
with any Conflicting Commitment entered into by a predecessor-in-interest to
Producer that is not an Affiliate of Producer that is applicable as of the date
of acquisition thereof to any Service Area Property acquired after the Effective
Date (but not any entered into in connection with such acquisition); provided,
however, that Producer shall have the right to comply with each Conflicting
Commitment only until the first Day of the Month following the termination of
such Conflicting Commitment and shall not take any voluntary action (including
the exercise of any right to extend) to extend the term of such Conflicting
Commitment beyond the minimum term provided for in the document evidencing such
Conflicting Commitment.  Producer represents that as of the Effective Date there
are no Conflicting Commitments.  To the extent that a Conflicting Commitment
applies to one or more Wells, but not all Wells, on a Well Pad, Producer shall
have the right to comply with such Conflicting Commitment (to the extent set
forth in this Section 2.2) with respect to all Wells on such Well Pad.        

Section 2.3  Covenant Running with the Land.  The covenants and commitments made
by Producer under this Article 2 are covenants running with the land. For the
avoidance of doubt and in addition to that which is provided in Section 19.4, in
the event Producer sells, transfers, conveys, assigns, grants, or otherwise
disposes of any or all of its interest in any of its Service Area Properties,
then any such sale, transfer, conveyance, assignment, grant, or other
disposition shall be expressly subject to this Agreement and any instrument of
conveyance shall so state.  Notwithstanding the foregoing, Producer shall be
permitted to sell, transfer, convey, assign, grant, or otherwise dispose of
Service Area Properties free of the covenant and commitment made under this
Article 2 in a sale or other disposition in which a number of net acres of
Service Area Properties that, when added to the total of net acres of Service
Area Properties theretofore and, where applicable, simultaneously disposed of
free of the commitment made by Producer under this Article 2, does not exceed
the aggregate number of net acres of Service Area Properties acquired by
Producer after the Effective Date, including in a transaction in which Service
Area Properties are exchanged for other properties located in the Service Area
that would be subject to commitment made by Producer under this Article 2.  At
the request of Antero Water, the Parties shall execute and record an amendment
to the memorandum of this Agreement previously entered into, as provided in
Section 19.16, to reflect additions to the Service Area Properties.

Section 2.4  Additional Oil and Gas Interests or Water Facilities.    

(a)If at any time Producer acquires any existing water facilities through which
Fresh Water is made available to, or through which Waste Water is gathered,
collected, transported, processed, treated, recycled, or disposed of from, any
Oil and Gas Interests, it shall, by notice delivered to Antero Water on or
before the 10th day after such acquisition, which notice shall include a
reasonable description of such water facilities and such Oil and Gas Interests
(including an update to the Development Plan reflecting such Oil and Gas
Interests that Producer is acquiring or has acquired that Producer will operate)
and the price paid by Producer for such water facilities, including any
liabilities assumed by Producer, offer to sell to Antero Water such water
facilities, including all Fresh Water or Produced Water pipelines, Retention
Facilities, pumping stations, take point facilities, delivery points, receipt
points, measurement facilities,

11

--------------------------------------------------------------------------------

 

 

trucking facilities, disposal wells, processing, recycling, or treatment
facilities, rights of way or surface rights (whether for underground or surface
use, but excluding, in each case, any rights of way or surface rights to the
extent such rights are granted under any Oil and Gas Interest), fee parcels, and
permits, and all appurtenant facilities, in each case, to the extent the
foregoing items are used in connection with such water facilities, as well as
any third party contracts for services utilizing such water facilities, at the
same price at which such water facilities and related assets were acquired by
Producer, including the assumption of any liabilities with respect thereto
assumed by Producer.  Antero Water shall have the right, to be exercised by
notice delivered to Producer on or before the 60th Day after delivery of
Producer’s notice of its acquisition of such water facilities, to acquire such
water facilities and related assets at such price (including the assumption of
such liabilities).  If Antero Water does not deliver such notice to Producer on
or before such 60th Day, Antero Water shall be deemed to have waived its right
to acquire such water facilities and related assets (except in the case of a
third party services offer as provided below), and (i) Producer shall have the
right to own and operate such facilities to make available Fresh Water to,
and/or to gather, collect, transport, process, treat, recycle, and/or dispose of
Produced Water produced from and Other Waste Water associated with, the Oil and
Gas Interests described in such notice and all other Oil and Gas Interests
within the area within two miles of any such Oil and Gas Interest for which
Antero Water is not, as of the date of Producer’s initial notice of the
acquisition, providing Fluid Handling Services  and/or (ii) Producer shall have
the right to solicit proposals from a third party service provider to acquire
and operate such facilities to make available Fresh Water to, and/or to gather,
collect, transport, and/or dispose of Produced Water produced from and Other
Waste Water associated with, the Oil and Gas Interests described in such notice
owned or acquired by Producer and all Oil and Gas Interests within the area
within two miles of any such Oil and Gas Interest owned or acquired by Producer
for which Antero Water is not, as of the date of Producer’s initial notice of
the acquisition, providing Fluid Handling Services. If Producer obtains any such
third party proposal, it shall, by notice to Antero Water, provide Antero Water
with all the terms and conditions thereof (and, to the extent any such terms and
conditions are confidential, shall use commercially reasonable efforts to obtain
a waiver of any such applicable confidentiality restriction), and Antero Water
shall have the right to elect, by notice delivered to Producer on or before the
60th Day after delivery of Producer’s notice containing the terms and conditions
of such proposal, to acquire such water facilities and related assets and
provide the services offered by the applicable third party on the same terms and
conditions as those offered by the third party service provider.  If Antero
Water does not so elect on or before such 60th Day, Producer shall have the
right to contract with such third party service provider to acquire such water
facilities and to provide such services, on terms no more favorable to such
third party service provider than the terms and conditions of its proposal as
provided to Antero Water, to the Oil and Gas Interests described in such notice
in which Producer owns or acquires an interest and all other Oil and Gas
Interests within the area within two miles of any such Oil and Gas Interest in
which Producer owns or acquires an interest for which Antero Water is not, as of
the date of Producer’s initial notice of the acquisition, providing Fluid
Handling Services.  If Antero Water elects to acquire such water facilities, the
closing of Antero Water’s purchase of such water facilities and related assets
from Producer shall take place as soon as reasonably practicable following
Antero Water’s exercise of its right to acquire such water facilities.  From and
after the closing of such purchase by Antero Water, all Oil and Gas Interests in
which Producer owns an interest that are operated by Producer the Fresh Water
for which is being made available, and the Produced Water from which is being
gathered, collected, transported, processed, treated, recycled

12

--------------------------------------------------------------------------------

 

 

and disposed of utilizing such water facilities, as well as Oil and Gas
Interests in which Producer owns an interest that are operated by Producer
within the area within two miles of any such Oil and Gas Interest, unless such
Oil and Gas Interests are already Service Area Properties, shall become Service
Area Properties, and such area, to the extent not in or part of the
then-existing Service Area, shall become part of the Service Area, and the
proposed Development Plan update included in Producer’s notice shall become part
of the Development Plan.  In any transaction in which Producer so acquires water
facilities, Producer shall use reasonable efforts to cause the transaction
documents for such acquisition to state a separate purchase price (and
separately state any assumed liabilities) for such water facilities and related
assets.  If notwithstanding such reasonable efforts the transaction documents
for such acquisition do not state a separate purchase price, the purchase price
to be paid by Antero Water to Producer for such water facilities and related
assets shall be equal to the Fair Market Value of such water facilities and
related assets, and Antero Water shall assume all liabilities in respect of such
water facilities and related assets to the extent arising from the ownership and
operation of such water facilities and related assets and/or any occurrence with
respect thereto from and after the closing of the purchase of such water
facilities and related assets by Antero Water.

(b)If at any time Producer desires to have Fresh Water made available to, and/or
Produced Water and Other Waste Water gathered, collected, transported,
processed, treated, recycled, and/or disposed of from, any Oil and Gas Interests
in which Producer owns an interest that are operated by Producer outside the
then-existing Service Area, Producer shall, by notice to Antero Water specifying
(i) the services it desires, including in the case of Fresh Water the take
points and delivery points it desires to have connected, and (ii) the Oil and
Gas Interests owned by Producer to which Fresh Water is to be made available and
from which Produced Water and Other Waste Water are to be gathered, collected,
transported, processed, treated, recycled, and/or disposed of (including an
update to the Development Plan reflecting such Oil and Gas Interests and the
Wells planned to be drilled on such Oil and Gas Interests during the period of
at least 18 Months after such notice), offer to Antero Water the opportunity to
provide such Fresh Water and to gather, collect, transport, process, treat,
recycle, and/or dispose of such Produced Water and Other Waste Water.  Antero
Water shall have the right, to be exercised by notice to Producer on or before
the 60th Day after delivery of Producer’s notice, to elect to perform such
services as Fluid Handling Services under this Agreement.  If Antero Water
exercises such right as provided above, from and after the date of Antero
Water’s notice of exercise, the area within two miles of the Oil and Gas
Interests described in such notice, to the extent not already Service Area
Properties, shall become part of the Service Area Properties, and the proposed
Development Plan update included in Producer’s notice shall become part of the
Development Plan.  If  Antero Water does not give such notice to Producer on or
before such 60th Day, Antero Water shall be deemed to have waived its right to
perform such services as Fluid Handling Services under this Agreement, except in
the case of a third party services offer as provided below,  and (1) Producer
shall have the right to construct, own, and operate facilities to make available
Fresh Water to, and/or to gather, collect, transport, process, treat, recycle,
and/or dispose of Produced Water and Other Waste Water from, the Oil and Gas
Interests described in such notice or (2) Producer shall have the right to
solicit proposals from a third party service provider to provide such services
with respect to the Oil and Gas Interests described in such notice and all Oil
and Gas Interests owned by Producer within the area within two miles of any such
Oil and Gas Interest for which Antero Water is not, as of the date of Producer’s
initial notice to Antero Water under this provision, providing Fluid Handling
Services.  If Producer obtains any such third party proposal, it shall, by
notice to Antero

13

--------------------------------------------------------------------------------

 

 

Water, provide Antero Water with all the terms and conditions thereof (and, to
the extent any such terms and conditions are confidential, shall use
commercially reasonable efforts to obtain a waiver of any such applicable
confidentiality restriction), and Antero Water shall have the right to elect, by
notice to Producer on or before the 60th Day after delivery of Producer’s notice
containing the terms and conditions of such proposal, to provide the services
described in such notice on the same terms and conditions as those offered by
the third party service provider.  If Antero Water does not so elect on or
before such 60th Day, Producer shall have the right to contract with such third
party service provider to perform such services, on terms no more favorable to
such third party service provider than the terms and conditions of its proposal
as provided to Antero Water, with respect to the Oil and Gas Interests described
in such notice and to all Oil and Gas Interests owned by Producer within the
area within two miles of any such Oil and Gas Interest for which Antero Water is
not, as of the date of Producer’s initial notice to Antero Water under this
provision, providing Fluid Handling Services.

Article 3
SERVICES

Section 3.1  Antero Water Service Commitment.  Subject to and in accordance with
the terms and conditions of this Agreement, during the term of this Agreement
Antero Water commits to providing the following services (collectively, the
“Fluid Handling Services”) to Producer: 

(a)take, or cause to be taken, at each Take Point on each Day, Fresh Water in a
quantity at least equal to the lesser of (i) the maximum capacity of the Take
Point Facilities as they then exist at such Take Point on such Day, (ii) the
maximum volume of Fresh Water that may be taken at such Take Point in accordance
with Producer’s rights to take Fresh Water at such Take Point, including
Applicable Laws and/or any relevant Governmental Approval, and (iii) such volume
of Fresh Water as shall be nominated by Producer in accordance with this
Agreement;

(b)connect the Fresh Water System to Well Pads in accordance with the procedures
set forth in Section 4.2;

(c)make available or cause to be made available, by underground or surface water
lines and through the use of System Retention Facilities if applicable, and by
trucking Treated Waste Water to the Well Pad if applicable, at the
interconnection with the High-Rate Transfer Facilities at each Well Pad during
the periods nominated by Producer in accordance with Section 10.2 during which
hydraulic fracturing operations are to be carried out at such Well Pad, Fresh
Water at sufficient rates of flow so that Fresh Water may be made available at
the Fresh Water Delivery Points on such Well Pad at the applicable Fresh Water
Delivery Rate;

(d)at the request of Producer, as an alternative to delivery by water lines as
provided in Section 3.1(c), deliver Fresh Water by truck from System Retention
Facilities to the inlet of the High-Rate Transfer Facilities at each Well Pad
during the periods nominated by Producer in accordance with Section 10.2 during
which hydraulic fracturing operations are to be carried out at such Well Pad,
Fresh Water in sufficient quantities so that Fresh Water may be made available
at the Fresh Water Delivery Points on such Well Pad at the applicable Fresh
Water Delivery Rate;



14

--------------------------------------------------------------------------------

 

 

(e)during the periods nominated by Producer in accordance with Section 10.2
during which hydraulic fracturing operations are to be carried out at such Well
Pad,  transfer Fresh Water from the Fresh Water System (to be commingled and
mixed with Treated Waste Water trucked to such Well Pad by Antero Water when
applicable) through the High-Rate Transfer Facilities to the Fresh Water
Delivery Point at such Well Pad at the applicable Fresh Water Delivery Rate (the
“High-Rate Transfer Services”);

(f)receive, or cause to be received, into its (or its subcontractors’) trucks,
or otherwise collect (i) all Attributable Produced Water from the Produced Water
Receipt Points and (ii) any Other Waste Water, and deliver, or cause to be
delivered, such Produced Water or Other Waste Water to the applicable disposal
or treatment facility, including the Treatment Facility (the “Transportation
Services”); and

(g)(i) from and after the in-service date of the Treatment Facility (if
completed and placed into service) cause Produced Water collected from the
Produced Water Receipt Points and/or Other Waste Water that in each case meets
the quality standards of the Treatment Facility to be treated at the Treatment
Facility and released, sold for re-use, or otherwise disposed of, up to the
available capacity of the Treatment Facility from time to time and/or (ii) cause
Produced Water collected from the Produced Water Receipt Points and Other Waste
Water collected by Antero Water to be treated, recycled, released, sold for
re-use, or otherwise disposed of, through Designated Receiving Facilities.

Section 3.2  Priority of Fluid Handling Services.  All Fresh Water Services
provided under this Agreement shall be Firm Services, and all other Fluid
Handling Services, to the extent in the reasonable control of Antero Water,
shall be performed on a first-priority basis.

Article 4

fresh water System expansion and connection of fresh water delivery points

Section 4.1  Development Plan; Fresh Water Facilities Plan; Exchange and Review
of Information.

(a)The Initial Development Plan describes Producer’s planned development and
drilling activities relating to the Service Area Properties through the date
that is 18 months after the Effective Date (such plan, as updated as hereinafter
provided, and including any proposed development plan that becomes part of the
Development Plan pursuant to Section 2.4, the “Development Plan”).  Following
the Effective Date, Producer shall provide Antero Water an updated Development
Plan describing the planned development and drilling activities relating to the
Service Area Properties for the 18-Month period commencing on the date of such
updated Development Plan on or before the last Day of each Month.  Each
Development Plan will include (i) information as to the Wells that Producer
expects will be drilled during such period (each such Well reflected in a
Development Plan, a “Planned Well”), information as to each Well Pad expected to
be constructed during such period (each such Well Pad reflected in a Development
Plan, a “Planned Well Pad”) and the approximate locations thereof, and the
earliest date on which hydraulic fracturing operations are expected to be
commenced at one or more Planned Wells at each such Planned Well Pad, (ii) good
faith and reasonable forecasts of the periods of time during

15

--------------------------------------------------------------------------------

 

 

which Fresh Water will be required at each Well Pad for the purpose of hydraulic
fracturing operations for all Planned Wells on such Well Pad and the volumes of
Fresh Water that will be required for such hydraulic fracturing operations at
such Planned Wells during the 18-Month period following the date of such
Development Plan, including for each such Planned Well the expected Fresh Water
Delivery Rate, and (iii) good faith and reasonable forecasts of the volumes of
Attributable Produced Water to be produced at each Well (including the Planned
Wells included in such Development Plan), in each case to the extent not
previously provided or, if earlier provided, as revised in Producer’s good faith
estimation.  Producer shall make its representatives available to discuss the
Development Plan from time to time with Antero Water and its representatives, in
order to facilitate advance planning for expansion or improvement of the Fresh
Water Facilities and to address other matters relating to the construction and
installation of additions to the Fresh Water Facilities and/or the planning of
the Waste Water Services.  Subject to the terms of Section 4.2, Producer may
provide updated or amended Development Plans to Antero Water at any time and
shall provide its then-current Development Plan to Antero Water from time to
time on or prior to the fifth (5th) Business Day after Antero Water’s request
therefor.

(b)Attached hereto as Exhibit E is a Fresh Water Facilities plan describing
and/or depicting the Fresh Water System, including all Take Points, pipelines,
Required Retention Facilities, Fresh Water Delivery Points, rights of way for
surface Fresh Water lines, and all Required Pumping Stations and other major
physical facilities, together with their locations, sizes and other physical
specifications, operating parameters, capacities, and other relevant
specifications, and together with a schedule for completing the construction and
installation of the planned portions thereof, in each case as currently in
existence, under construction, or planned (such plan, as updated as hereinafter
provided, the “Fresh Water Facilities Plan”).  Based on the Development Plans
and such other information about the expected development of the Service Area
Properties as shall be provided to Antero Water by or on behalf of Producer in
accordance herewith, Antero Water shall periodically update the Fresh Water
Facilities Plan.  Without limiting the generality of the foregoing, Antero Water
shall ensure that the Fresh Water Facilities Plan reflects each Monthly
Development Plan not later than 30 Days after such Development Plan is
delivered. Antero Water shall make the Fresh Water Facilities Plan available for
inspection by Producer and its representatives from time to time and shall make
representatives of Antero Water available to discuss the Fresh Water Facilities
Plan from time to time with Producer and its representatives.  Antero Water
shall provide Producer written updates not less frequently than Monthly on the
progress of work on all facilities necessary to connect the Fresh Water
System  to the Planned Well Pads as set forth in the then-current Fresh Water
Facilities Plan.

(c)Subject to Section 4.2, (i) the Parties recognize that the plans for the
development of the Service Area Properties set forth in the Development Plans,
as well as all information provided by Producer to Antero Water regarding its
intentions with respect to the





16

--------------------------------------------------------------------------------

 

 

development of the Service Area Properties, are subject to change and revision
at any time at the discretion of Producer, and that such changes may impact the
timing, configuration, and scope of the planned activities of Antero Water, and
(ii) the exchange of such information and any changes thereto shall not give
rise to any rights or liabilities as between the Parties except as expressly set
forth in this Agreement, and Antero Water shall determine at its own risk the
time at which it begins to work on and incur costs in connection with particular
projects to expand its facilities or capacities, including the construction or
installation of Water Facilities and the acquisition of rights of way,
equipment, and materials necessary or desirable in connection
therewith.  Without limiting the generality of the foregoing, and
notwithstanding anything to the contrary in this Agreement, Producer has no
obligation to Antero Water under this Agreement to develop or produce any
Hydrocarbons from the Service Area Properties or to pursue or complete any
drilling or development on the Service Area Properties, whether or not
envisioned in the Development Plan.

Section 4.2  Expansion of Fresh Water System; Connection of Well Pads.

(a)The Fresh Water System shall be designed, developed, and constructed for the
purpose of providing sufficient quantities of Fresh Water to the High-Rate
Transfer Facilities at each Well Pad at a sufficient rate of flow to enable
Antero Water to transfer such Fresh Water through the High-Rate Transfer
Facilities to the Fresh Water Delivery Points at the applicable Fresh Water
Delivery Rate as and when needed for hydraulic fracturing operations on such
Well Pad, and Antero Water shall be obligated, at its sole cost and expense,
subject to the provisions of this Agreement, to plan, procure, construct,
install, own, and operate the Fresh Water System so as to timely extend the
Fresh Water System to each Well Pad and timely deliver such quantities of Fresh
Water to each Well Pad so as to permit the full scope of Fresh Water Services to
be  provided with respect to all the Planned Wells in accordance with this
Section 4.2;  provided, that the foregoing shall not preclude Antero Water from
also designing, developing and constituting the Fresh Water System for the
provision of services to third parties.

(b)Antero Water shall be obligated to extend the Fresh Water System to a
particular Well Pad only if Antero Water has received from Producer a notice in
the form of Exhibit F hereto (or in such form as Producer and Antero Water shall
otherwise agree from time to time) stating that Producer intends to drill,
complete, and carry out hydraulic fracturing operations on such Wells at such
Well Pad (a “Connection Notice”) and setting forth the target date for the
commencement of hydraulic fracturing operations (the “Target Commencement Date”)
at such Well Pad and the Fresh Water Delivery Rate for the Fresh Water Delivery
Point at such Well Pad.  Following receipt of a Connection Notice, Antero Water
shall cause the necessary facilities to be constructed to connect the Fresh
Water System to such Well Pads and to deliver and install at such Well Pads the
necessary High-Rate Transfer Facilities, such that the Fresh Water Services can
be commenced when hydraulic fracturing operations are ready to be commenced at
such Well Pad.  Such facilities shall be able to make Fresh Water available to
such Planned Well Pad as soon as reasonably practicable following the Connection
Notice and in any event on or before the later to occur of (1) the Target
Commencement Date with respect to such Planned Well Pad, (2) the date that is
180 Days after the Connection Notice, (3) for any Well Pad located in the
Initial Service Area but in any area outside the area described in Exhibit A as
the “core area”, the date specified for such area in Exhibit A,  (4) for any
Well Pad located outside the Initial Service Area, the date that is 18 months
after the area in which such Well  Pad is located became part of the Service
Area, and (5) the date on which the initial Planned Well(s) at such Planned Well
Pad has reached its

17

--------------------------------------------------------------------------------

 

 

projected depth and is ready for completion and hydraulic fracturing operations
(the later of such dates, with respect to such Planned Well Pad, as it may be
adjusted in accordance with this Agreement, the “Completion Deadline”).  Antero
Water shall provide Producer notice promptly upon Antero Water’s becoming aware
of any reason to believe that it may not be able to connect a Planned Well Pad
to the Fresh Water System by the Target Commencement Date therefor or to
otherwise complete all facilities necessary to provide the full scope of Fresh
Water Services with respect to the Fresh Water Delivery Points at such Planned
Well Pad by the Target Commencement Date therefor.  If and to the extent Antero
Water is delayed in completing and making available such facilities by a Force
Majeure event or any action of Producer that is inconsistent with the
cooperation requirements of Section 4.7, then the Completion Deadline for such
connection shall be extended for a period of time equal to the period during
which Antero Water’s completion and making available of such facilities was
delayed by such events or actions.  If Antero Water fails to extend the Fresh
Water System to a Well Pad by the Completion Date for such Well Pad, and if
Antero Water fails to deliver sufficient volumes of Fresh Water to such Well
Pad, by truck or otherwise, to enable Fresh Water to be delivered to the Fresh
Water Delivery Points through the High-Rate Transfer Facilities at the Fresh
Water Delivery Rate, by the Completion Date, then, as Producer’s sole and
exclusive remedies for such delay,

(i)if Antero Water notifies Producer that the required volumes of Fresh Water
are available at a System Retention Facility, Producer shall have the right to
pick up such volumes of Fresh Water at such System Retention Facility and truck
it to the  inlet to the High Rate Transfer Facilities at or in the vicinity of
the Well Pad, in which case the Producer’s actual cost of trucking such Fresh
Water to such location shall be deducted from the Delivery Point Fee or the Cost
of Service Fee, as applicable, or, if applicable, Producer shall be entitled to
recover from Antero Water the excess, if any, of its third party and internal
costs of trucking such Fresh Water to such location over the Delivery Point Fee
or the Cost of Service Fee, as applicable, that it would have been obligated to
pay Antero Water for the same volumes of Fresh Water; or 

(ii)if the required volumes of Fresh Water are not available at a System
Retention Facility as provided in clause (i) above, Producer shall have the
right to obtain Fresh Water from sources other than Antero Water for hydraulic
fracturing operations at such Well Pad and truck such Fresh Water to such Well
Pad until such time as such Well Pad is connected to the Fresh Water System and
the Fresh Water System is ready to make available Fresh Water at such Well Pad
in sufficient quantity for the commencement of the Fresh Water Services with
respect thereto, in which case Producer shall be entitled to recover from Antero
Water the excess, if any, of its third party and internal costs of obtaining
such Fresh Water and trucking such Fresh Water to such Well Pad over the
Delivery Point Fee or the Cost of Service Fee, as applicable, that it would have
been obligated to pay Antero Water for the same volumes of Fresh Water; or    

(iii)Producer shall have the right to complete the procurement, construction
and/or installation (including through one or more subcontractors) of any rights
or facilities necessary to connect the relevant Planned Well Pad to the Fresh
Water System and to permit Fresh Water to be made available at such Well Pad at
the applicable Fresh Water Delivery Rate, in which case Antero Water shall pay,
within 30 days after presentment of an invoice therefor, to Producer an amount
equal to 115% of all reasonable

18

--------------------------------------------------------------------------------

 

 

out of pocket costs and expenses incurred by Producer in so procuring,
constructing, and/or installing such rights and facilities, and upon receipt of
payment by Producer therefor, Producer shall convey all such rights and
facilities owned or under the control of Producer to Antero Water (and shall use
commercially reasonable efforts to obtain any applicable consents triggered by
such assignment) and such rights and facilities shall thereafter be part of the
Fresh Water System. 

The remedies set forth in clauses (i), (ii) and (iii) above shall be applicable
to Wells with Completion Deadlines that are 180 Days or more after the Effective
Date. Once a Well Pad is connected to the Fresh Water System, Antero Water shall
maintain such connection until such time as Producer has advised Antero Water
that all hydraulic fracturing operations have been completed on all Planned
Wells at such Well Pad; provided that Antero Water shall have the right to
remove and re-lay temporary surface water lines from time to time as long as no
delay or disruption in Producer’s hydraulic fracturing operations results
therefrom.

(c)If the actual commencement of hydraulic fracturing operations at a particular
Well Pad is delayed through no fault of Antero Water more than 30 Days after the
Target Commencement Date for such Well Pad and the Fresh Water System is
connected to the Fresh Water Delivery Point at such Well Pad and available to
commence providing Fresh Water to such Well Pad prior to the date such initial
Planned Well is ready for hydraulic fracturing, Antero Water shall be entitled
to a fee equal to interest per annum at the Wall Street Journal prime rate on
the incremental cost and expense incurred by Antero Water to procure, construct
and install the relevant rights and facilities to connect to such Well Pad and
to cause such facilities to be available to commence providing Fresh Water
thereto for the number of Days after the Target Commencement Date until the Day
that hydraulic fracturing of the first Well at such Well Pad has commenced;
provided, however, that if hydraulic fracturing of such Well has not commenced
by the date that is six months after the Target Commencement Date for such Well
through no fault of Antero Water or, as of an earlier date, Producer notifies
Antero Water that it has elected not to fracture any Planned Wells at such
Planned Well Pad, Producer shall pay, within 30 days after presentment of an
invoice therefor, to Antero Water an amount equal to 115% of all reasonable
incremental costs and expenses incurred by Antero Water in procuring,
constructing and installing such rights and facilities to connect the Fresh
Water System to such Planned Well Pad and to cause such facilities to be
available to commence providing Fresh Water thereto, and Antero Water shall (i)
assign, transfer, and deliver to Producer all rights and facilities (including
equipment, materials, work in progress, and completed construction) the costs
and expenses of which have so been paid by Producer, to Producer, and (ii) use
commercially reasonable efforts to obtain any applicable consents triggered by
such assignment.  If Producer so pays Antero Water and later completes a Well at
such Well Pad which it desires to hydraulically fracture, or if such facilities
are later used to connect and hydraulically fracture a Well at a different
Planned Well Pad or for a third party, Antero Water shall promptly refund to
Producer such amount paid by Producer, and Producer shall upon receipt of
payment therefor retransfer such rights and facilities to Antero Water (and
shall use commercially reasonable efforts to obtain any applicable consents
triggered by such assignment).



19

--------------------------------------------------------------------------------

 

 

(d)A Connection Notice shall be deemed to have been given for the Planned Wells
set forth on Exhibit G hereto, the Target Commencement Date for which shall be
as set forth on Exhibit G.  Such Connection Notice shall be deemed to have been
given for each such Planned Well 180 Days prior to such Target Commencement
Date.

Section 4.3  Installation and Operation of High-Rate Transfer Facilities.    

(a)Antero Water shall be obligated, directly or through subcontractors, to
engineer, procure, transport to the Well Pad or other applicable site, and erect
or install on the Well Pad or on such site on or prior to the Completion Date
all necessary High-Rate Transfer Facilities to enable Fresh Water to be
transferred through the High-Rate Transfer Facilities to the Fresh Water
Delivery Points at the Fresh Water Delivery Rate.  Antero Water shall ensure
that all such High-Rate Transfer Facilities remain on the Well Pad or on such
site and be available to perform the High-Rate Transfer Services at all times
during which Producer has notified Antero Water in accordance with Section 10.2
that hydraulic fracturing operations will be carried out on such Well Pad until
such time as Producer has advised Antero Water that all hydraulic fracturing
operations have been completed on all Planned Wells at such Well Pad.  Antero
Water shall have the right to remove and re-install or re-erect such High Rate
Transfer Facilities from time to time as long as no delay or disruption in
Producer’s hydraulic fracturing operations results therefrom.

(b)    Producer shall provide sufficient space on the Well Pad for all necessary
High-Rate Transfer Facilities other than ASTs to be located on such Well
Pad.  Producer shall use commercially reasonable efforts to provide sufficient
space on the Well Pad, or if sufficient space on such Well Pad is not available,
on a site within one mile of the Well Pad, for the erection and installation of
all ASTs required by Antero Water for the performance of the High-Rate Transfer
Services on such Well Pad, together with rights of access to such site from a
public road and easements or rights of way over which Antero Water may run hoses
and temporary Fresh Water lines to the Well Pad.  If Producer, through the use
of commercially reasonable efforts, has been unable, by the date that is at
least 120 days prior to the Target Commencement Date for such Well Pad, to
obtain such a site and such rights of access and easements, Producer shall
promptly notify Antero Water, and Antero Water shall be responsible for
obtaining such site and the related access rights and easements.

(c)Antero Water shall be responsible for the operation, maintenance, repair, and
removal of all High-Rate Transfer Facilities, including the operation of the
applicable ASTs, ensuring that such ASTs and other High-Rate Transfer Facilities
are operating properly and that the Fresh Water is transferred from such ASTs at
proper flow rates (such that such ASTs do not overflow), and necessary
coordination with Producer’s and its hydraulic fracturing contractors’
personnel.

(d)If Antero Water fails to perform its obligations to timely engineer, procure,
transport, erect, and install the High-Rate Transfer Facilities by the
Completion Date or fails to ensure that such High-Rate Transfer Facilities
remain on the Well Pad or other applicable site in each case in accordance with
Section 4.3(a) or fails to perform the High-Rate Transfer Services in connection
with the hydraulic fracturing of Wells on a Well Pad in accordance with Section
3.1(e), then, as Producer’s sole and exclusive remedy for such failure, Producer
shall have the right to complete the procurement, transportation, erection
and/or installation (including through one or

20

--------------------------------------------------------------------------------

 

 

more subcontractors) of replacement facilities and/or to carry out such
activities itself (including through one or more subcontractors), in which case
Antero Water shall pay, within 30 days after presentment of an invoice therefor,
to Producer an amount equal to 115% of all reasonable out of pocket costs and
expenses incurred by Producer in so engineering, procuring, transporting,
erecting, and installing such facilities and carrying out such activities, and
upon receipt of payment by Producer therefor, Producer shall convey all such
rights (including rights under third party contracts) and facilities owned or
under the control of Producer to Antero Water (and shall use commercially
reasonable efforts to obtain any applicable consents triggered by such
assignment).

(e)Antero Water shall have the right to deliver Treated Waste Water to the
High-Rate Transfer Facilities and to commingle and mix such Treated Waste Water
with Fresh Water for transfer to the Fresh Water Delivery Points as part of the
High-Rate Transfer Services.

Section 4.4  Take Points.  Antero Water shall be obligated, at Antero Water’s
cost, to provide Take Point Facilities with respect to the Take Points set forth
on Exhibit C, and a connection between such Take Point Facilities and each
applicable System Segment.  All such Take Points shall be provided with all Take
Point Facilities (including any Measurement Facilities) necessary to take
volumes of Fresh Water set forth for each such Take Point on Exhibit C (with all
expansions of capacity at such Take Point Facilities being at Producer’s sole,
cost, risk, and expense). Antero Water shall be responsible for providing all
Take Point Facilities at all sources of Fresh Water (other than Treated Waste
Water) utilized in making Fresh Water available under this Agreement, other than
any Take Points not set forth on Exhibit C as of the date hereof that are later
specified by Producer pursuant to this Section 4.4.   Antero Water shall be
responsible for obtaining all leases, easements, and other real property rights
necessary for the location of Take Point Facilities; provided, however, that if
Producer’s rights to take Fresh Water from such Take Point (or any other surface
use or other agreements of Producer) also provide Producer the right to use any
lands for the purpose of installing facilities to take Fresh Water, Producer
shall use commercially reasonable efforts to make such rights available to
Antero Water.  Producer shall have right from time to time to specify in the
Development Plan or in a Connection Notice that an additional Take Point shall
be added and that Fresh Water from such Take Point shall be made available to
Fresh Water Delivery Points connected to a particular System Segment.  If
Producer so specifies, Antero Water shall, at Producer’s sole cost, risk, and
expense, provide Take Point Facilities for such Take Point and a connection
between such Take Point Facilities and such System Segment. 

Section 4.5  Retention Facilities.  The Fresh Water Facilities Plan will
describe the Retention Facilities that will be required to permit Antero Water
to provide the Fresh Water Services in accordance with this Agreement (each, a
“Required Retention Facility”).  Antero Water shall install, at Antero Water’s
cost, such Required Retention Facilities and shall own, operate and maintain
such Required Retention Facilities (each such Required Retention Facility so
installed by Antero Water, a “System Retention Facility”).  For the avoidance of
doubt, Antero Water shall have the right at any time to add additional Retention
Facilities to the Fresh Water System as it deems necessary or appropriate to
provide the Fresh Water Services and such services as it is providing to third
parties.





21

--------------------------------------------------------------------------------

 

 

Section 4.6  Pumping Facilities.  The Fresh Water Facilities Plan will describe
the pumping facilities that will be required in order for Fresh Water to be made
available at the Fresh Water Delivery Points at the rates of flow specified in
Section 3.1(c) (each a “Required Pumping Station”).  Antero Water shall, at
Antero Water’s cost, install each such Required Pumping Station and shall
operate and maintain each Required Pumping Station (each such Required Pumping
Station so installed by Antero Water, a “System Pumping Station”). For the
avoidance of doubt, Antero Water shall have the right at any time to add
additional pumping facilities to the Fresh Water System as it deems necessary or
appropriate to provide the Fresh Water Services and such services as it is
providing to third parties. 

Section 4.7  Cooperation.  Because of the interrelated nature of the actions of
the Parties required to obtain the necessary Governmental Approvals from the
appropriate Governmental Authorities and the necessary consents, rights of way
and other authorizations from other Persons necessary to drill and complete each
Planned Well and construct the required extensions of the Fresh Water System to
each Planned Well Pad, the Parties agree to work together in good faith to
obtain such Governmental Approvals, authorizations, consents and rights of way
as expeditiously as reasonably practicable, all as provided herein.  The Parties
further agree to cooperate with each other and to communicate regularly
regarding their efforts to obtain such Governmental Approvals, authorizations,
consents and rights of way.

Article 5
certain provisions regarding Waste Water Services

Section 5.1  Access to Produced Water Receipt Points and Other Waste Water
Sites.  Producer shall be responsible for ensuring that Antero Water and its
subcontractors have safe road access to all Produced Water Receipt Points and
all points from which Other Waste Water is to be collected from public roadways
suitable for travel by highway trucking equipment.  As between Producer and
Antero Water, Producer shall be responsible for all maintenance of and damage to
(and all payments in respect thereof) to all access roads from public roadways
to the Produced Water Receipt Points and such other points.

Section 5.2  Dispatch Procedures.    

(a)Producer shall install, maintain, and operate, at Producer’s cost, in its
Produced Water tanks located at or in the vicinity of each Well Pad (but
excluding the Wells identified in the Initial Development Plan as the “Bluestone
Wells”, and excluding any Off-Site Tanks) water-level sensors connected to a
remote monitoring system provided by eLynx Technologies or another provider of
remote monitoring services acceptable to Antero Water (the “Monitoring Services
Provider”) and cause the Monitoring Services Provider to make available to
Antero Water on an hourly or more frequent basis data regarding the level of
Produced Water in each such tank and to allow Producer to view and access all
such data on the Monitoring Service Provider’s system, including the ability to
poll for such data through the Monitoring Services Provider’s system.  Producer
shall periodically, and no less frequently than quarterly, and at any time upon
request of Antero Water if Antero Water has reason to believe there is a
malfunction, inspect the tank sensors to insure that they are reading
properly.  Antero Water shall be responsible for the timely dispatch of trucks
to all Wells at which such sensors and monitoring systems are installed and
operating properly to collect Produced Water from the tanks at such Wells.  In
the

22

--------------------------------------------------------------------------------

 

 

event that Antero Water is notified or otherwise has knowledge of any outage of
or malfunction in any such sensors at any such tanks or any outage of or
malfunction in such monitoring system, Antero Water shall use reasonable efforts
to timely dispatch trucks to collect Produced Water based on historical flow
rates or on information provided by Producer but shall not otherwise be liable
for any failure to timely dispatch trucks to any affected tank during any period
of any such outage or malfunction. 

(b)With respect to (i) the Wells identified in the Initial Development Plan as
the “Bluestone Wells”, (ii) all Off-Site Tanks, and (iii) all locations at or
near a Well Pad where Other Waste Water is held pending collection, gathering,
and/or disposal, Producer is responsible for notifying Antero Water not less
than 24 hours in advance of when the Produced Water or Other Waste Water at such
locations must be collected.

Section 5.3  Treatment Facility; Designated Receiving Facilities.    

(a)Antero Water shall treat, recycle, release, sell for re-use, or otherwise
dispose of, or shall cause Antero Treatment or another Affiliate or
subcontractor of Antero Water  to treat, recycle, release, sell for re-use, or
otherwise dispose of, all Produced Water collected at the Produced Water Receipt
Points and all Other Waste Water collected by Antero Water through the Treatment
Facility or through other facilities, including Antero Water’s or its
Affiliates’ own facilities, that have been designated by Antero Water and
approved by Producer (each such facility other than the Treatment Facility, a
“Designated Receiving Facility”).  If Producer approves a facility as a
Designated Receiving Facility, it shall have the right, at any time upon notice
to Antero Water, to withdraw such approval, and such facility shall cease to be
a Designated Receiving Facility effective upon the 60th Day after such notice;
provided, however, that Producer shall reimburse Antero Water for all costs
reasonably incurred by Antero Water in order to utilize such facility as a
Designated Receiving Facility and shall indemnify Antero Water and its
Affiliates for any contractual liability incurred by Antero Water to a third
party as a result of its not being able to utilize such facility as a Designated
Receiving Facility.

(b)Producer shall have the right, at its sole cost and expense, to visit and
observe operations at each Designated Receiving Facility operated by Antero
Water, in each case during normal business hours, on reasonable notice, and
subject to such reasonable safety procedures as shall be reasonably required by
Antero Water.  Such visits and observations shall be carried out in a manner
that does not unreasonably interfere with operations at such Designated
Receiving Facility.  Antero Water shall use reasonable efforts to afford
Producer the opportunity to visit and observe operations at (i) the Treatment
Facility and (ii) each Designated Receiving Facility operated by an Antero Water
subcontractor and shall at the request of Producer perform such visits and
observations and use reasonable efforts to include a representative of Producer
among its representatives on any such visit. 

Section 5.4  Transportation Services Equipment.  Antero Water shall provide
directly or through subcontractors all equipment necessary to perform the
Transportation Services.  The equipment shall (a) be suitable for the
performance of the Transportation Services, (b) comply with the specifications
for equipment used for services equivalent to the Transportation Services as
required by Applicable Law, including the regulations of the USDOT, and (c) be
maintained in

23

--------------------------------------------------------------------------------

 

 

a good, safe, and serviceable condition. Antero Water shall only use
subcontractors to perform the Transportation Services that maintain a USDOT
safety rating of “Satisfactory”. 

Section 5.5  Contract Carrier Status.  Producer and Antero Water intend to rely
on their respective rights and remedies under this Agreement and, if it would
otherwise be applicable, expressly waive any and all rights and remedies under
Part B, Subtitle IV of Title 49 of the United States Code that may be waived as
provided in 49 USC § 14101(b)(1).  Producer and Antero Water intend that the
contractual arrangement documented by this Agreement be that of a contract motor
carrier and for the terms and conditions of this Agreement to take precedence
over any terms and conditions which might apply to a shipper and common
carrier.  Any use of form bills of lading, or other freight documents referring
to “common carriers” and/or “tariffs”, shall not alter the contract relationship
created hereunder between the Parties. 

Article 6
TERM

Section 6.1  Term.  This Agreement shall become effective on the Effective Date
and, unless terminated earlier by mutual agreement of the Parties, shall
continue in effect until the twentieth (20th) anniversary of the Effective Date
and from year to year thereafter (with the initial term of this Agreement deemed
extended for each of any such additional year) until such time as this Agreement
is terminated, effective upon an anniversary of the Effective Date, by notice
from either Party to the other Party on or before the one hundred eightieth
(180th) Day prior to such anniversary.

Article 7
FEES AND CONSIDERATION

Section 7.1  Fees.

(a)Subject to the other provisions of this Agreement, including Section 7.1(j),
Producer shall pay Antero Water each Month in accordance with the terms of this
Agreement, for all Fluid Handling Services provided by Antero Water during such
Month, an amount equal to the sum of the following:

(i)The product of (A) the aggregate volume of Fresh Water, stated in Barrels,
made available by Antero Water to the Fresh Water Delivery Points, as measured
at the Fresh Water Measurement Points, during such Month, excluding (1) Treated
Waste Water delivered to the Fresh Water Delivery Points as contemplated in
Section 4.3(e) during such Month and (2) Fresh Water delivered to the High-Rate
Transfer Facilities by truck as contemplated by Section 3.1(d) during such
Month, multiplied by (B) (i) in the case of Fresh Water Delivery Points in West
Virginia, $3.685 and (ii) in the case of all other Fresh Water Delivery Points,
$3.635 (in each case as may be increased or decreased in accordance with Section
7.1(f), the “Delivery Point Fee”);

(ii)The sum of (A) the product of (1) the aggregate volume of Fresh Water,
stated in Barrels, delivered to the High-Rate Transfer Facilities by truck as
contemplated by Section 3.1(d) during such Month, but excluding Treated Waste
Water delivered to the Fresh Water Delivery Points as contemplated in Section
4.3(e) during such

24

--------------------------------------------------------------------------------

 

 

Month, multiplied by (2) $3.116 (as may be increased or decreased in accordance
with Section 7.1(f), the “Trucked Fresh Water Fee”), plus (B) an amount equal to
all third party out-of-pocket costs actually incurred by Antero Water in
trucking such Fresh Water to the applicable inlet of the applicable High-Rate
Transfer Facilities, plus 3% of the amount of such out-of-pocket costs;

(iii)For Treated Waste Water delivered to the Fresh Water Delivery Points as
contemplated in Section 4.3(e), except to the extent that a Specified Fee is
applicable to such Services in accordance with Section 7.1(h),an amount equal to
all third party out-of-pocket costs actually incurred by Antero Water in
trucking such Treated Waste Water from the treatment plant to the applicable
Well Pad, plus 3% of the amount of such out-of-pocket costs;

(iv)For the performance of the High-Rate Transfer Services, the sum of (A) an
amount equal to all third-party out-of-pocket costs  incurred by Antero Water
during such Month in performing the High-Rate Transfer Services using ASTs owned
by Antero Water as of the Effective Date, including all costs of engineering,
procuring, transporting, installing, erecting, operating, maintaining,
repairing, and removing all High-Rate Transfer Facilities used to perform
High-Rate Transfer Services during such Month (but excluding the cost of
procuring any ASTs in addition to those owned by Antero Water on the Effective
Date), plus 3% of the amount of such out-of-pocket costs, plus (B) an amount
equal to the Cost of Service Fee for all ASTs procured by Antero Water after the
Effective Date;

(v)Subject to Section 7.1(c) and Section 7.1(d), the product of (A) the
aggregate volume of Waste Water, stated in Barrels, collected or received by
Antero Water hereunder and processed at the Treatment Facility during such Month
multiplied by (B) $4.00 (as may be increased or decreased in accordance with
Section 7.1(f), the “Treatment Facility Fee”);

(vi)For all Waste Water collected or received by Antero Water hereunder in
trucks owned by Antero Water or its Affiliates during any Month, the product of
(A) the aggregate volume of Waste Water so collected or received, stated in
Barrels, during such Month multiplied by (B) $5.50 (as may be increased or
decreased in accordance with Section 7.1(f), the “Waste Water Trucking Fee”);

(vii)With respect to Waste Water Services performed by subcontractors of Antero
Water during such Month (to the extent that the fee referred to in Section
7.1(a)(v) is not applicable thereto), including the collection or receipt of
Waste Water in Antero Water’s subcontractor’s trucks and the treatment,
processing, recycling, or other disposal of Waste Water at a Designated
Receiving Facility not owned by Antero Water or its Affiliates and operated by a
subcontractor of Antero Water, an amount equal to the sum of (A) all third party
out-of-pocket costs actually incurred by Antero Water in performing such Waste
Water Services (“Reimbursable Waste Water Services Costs”), plus (B) 3% of the
amount of such costs; and





25

--------------------------------------------------------------------------------

 

 

(viii)With respect to all Waste Water Services performed directly by Antero
Water using facilities owned by Antero Water or its Affiliates or personnel of
Antero Water or its Affiliates, other than Waste Water Services covered by the
fees set forth in Section 7.1(a)(v) or Section 7.1(a)(vi), the applicable
Specified Fee therefor determined as set forth in Section 7.1(h). 

(b)Except as further provided in this Section 7.1(b) with respect to the
disposal agreements and treatment agreements described in Exhibit I (the
“Assumed Subcontracts”), Reimbursable Waste Water Services Costs will not
include any costs incurred by Antero Water in respect of capacity reservations
(however described, including minimum volume commitments, deliver-or-pay
provisions, or similar provisions, and whether such reservations shall appear in
disposal agreements, treatment agreements, trucking agreements, or other third
party agreements) except that portion of those costs proportionately allocable
to capacity actually utilized by Antero Water in the performance of Waste Water
Services, it being understood that, except for its commitment under Section 2.1,
Producer makes no commitment to provide any specific volumes of Waste Water
during any period and any arrangements made by Antero Water for reserving
capacity are made at Antero Water’s sole risk.  Notwithstanding the foregoing,
Reimbursable Waste Water Services Costs will include the reservation charges
under the Assumed Subcontracts for the periods set forth in Exhibit I, to the
extent actually incurred by Antero Water, provided that Antero Water shall, to
the extent within its or its Affiliates’ control, deliver Waste Water collected
by Antero Water hereunder to facilities under the Assumed Subcontracts in a
manner so as to minimize the amount of such reservation charges actually
incurred for volumes in excess of volumes actually delivered. 

(c)The Treatment Facility Fee described in Section 7.1(a)(v) assumes that the
Treatment Facility will have an on-site landfill owned by Antero Treatment or
one of its Affiliates at which all by-products of the treatment of Waste Water
at the Treatment Facility will be disposed of.  If for any reason Antero
Treatment is unable to dispose of such by-products at such landfill during any
period (including as a result of any delay in Antero Treatment’s construction of
such landfill or any inability of Antero Treatment to maintain required
Governmental Approvals for such landfill) and such by-products must be disposed
of at a third-party landfill, then the Treatment Facility Fee applicable during
such period shall be reduced by (i) during any period in which none of such
by-products are disposed of at such landfill, $0.10 (as increased or decreased
pursuant to Section 7.1(f), the “Landfill Credit”), or (ii) during any period in
which some, but not all, such by-products are disposed of in such landfill, a
pro-rata portion of the Landfill Credit, based on the quantity (in tons) of such
by-products that are not disposed of at such landfill as a proportion of the
total quantity (in tons) of such by-products disposed of during such period at
such landfill and all third party landfills.  During any such period, the
Producer shall pay to Antero Water, in addition to the remainder of the
Treatment Facility Fee after deduction of the Landfill Credit or applicable
portion thereof, an amount equal to the sum of (A) all third party out-of-pocket
costs actually incurred by Antero Water in disposing of such by-products at
third-party landfills, including transportation and landfill fees (“Reimbursable
Landfill Costs”), plus (B) 3% of the amount of such costs.

(d)The Treatment Facility Fee assumes that Antero Treatment’s cost of treating
Waste Water at the Treatment Facility includes (i) $0.35 per Barrel for
electricity (as increased or decreased pursuant to Section 7.1(f), the
“Electricity Baseline”), (ii) $0.32 per Barrel for chemicals

26

--------------------------------------------------------------------------------

 

 

(as increased or decreased pursuant to Section 7.1(f), the “Chemicals
Baseline”), and (iii) $0.55 per Barrel for Gas used as fuel (“Fuel Gas”) (as
increased or decreased pursuant to Section 7.1(f), the “Gas  Baseline”).  If
during any Month the costs actually incurred by Antero Treatment for electricity
and/or chemicals per Barrel of waste water processed at the Treatment Facility
during such Month exceed 120% of the Electricity Baseline or the Chemicals
Baseline, as applicable, then Antero Water shall be entitled to a supplement to
the Treatment Facility Fee for such Month equal to the product of (1) the
aggregate volume of Waste Water, stated in Barrels, collected or received by
Antero Water hereunder and processed at the Treatment Facility multiplied by (2)
the excess of the actual per-Barrel cost for electricity and/or chemicals, as
applicable, over the Electricity Baseline and/or the Chemicals Baseline, as
applicable.  If during any Month the costs actually incurred by Antero Treatment
for Fuel Gas per Barrel of waste water processed at the Treatment Facility
during such Month exceed 107.5% of the Gas Baseline, then Antero Water shall be
entitled to a supplement to the Treatment Facility Fee for such Month equal to
the product of (I) the aggregate volume of Waste Water, stated in Barrels,
collected or received by Antero Water hereunder and processed at the Treatment
Facility multiplied by (II) the excess of the actual per-Barrel cost for Fuel
Gas over the Gas Baseline.  The supplements to the Treatment Facility Fee
provided for in this Section 7.1(d) are herein referred to as the “Treatment
Facility Fee Supplement”.    

(e)The Waste Water Trucking Fee assumes a cost of truck or vehicle fuel of $3.50
per gallon (the “Truck Fuel Baseline” and together with the Electricity
Baseline, the Chemicals Baseline, and the Gas Baseline, each a “Baseline
Component”).  If during any Month Antero Water’s actual cost per gallon for such
fuel exceeds 107.5% of the Truck Fuel Baseline, then Antero Water shall be
entitled to a supplement to the Waste Water Trucking Fee for such Month equal to
the product of (i) the number of gallons of such fuel consumed in the
performance of the Waste Water Services covered by the Waste Water Trucking Fee
multiplied by (ii) the excess of Antero Water’s actual cost per gallon over the
Truck Fuel Baseline (the “Waste Water Trucking Fee Supplement”).

(f)After each of the first five (5) Contract Years, one hundred percent (100%),
and after the sixth (6th) Contract Year and each Contract Year thereafter,
fifty-five percent (55%) of the Delivery Point Fee, the Trucked Fresh Water Fee,
the Treatment Facility Fee, the Waste Water Trucking Fee, any Specified Fee, the
Landfill Credit, and each Baseline Component shall be adjusted up or down on an
annual basis in proportion to the percentage change, from the preceding year, in
the All Items Consumer Price Index for All Urban Consumers (CPI-U) for the U.S.
City Average, 1982-84 = 100, as published by the United States Department of
Labor, Bureau of Labor Statistics (“CPI”).  Such adjustment shall be made
effective upon the first Day of each Contract Year commencing in the Contract
Year beginning in 2016, and shall reflect the percentage change in the CPI as it
existed for June of the preceding Contract Year from the CPI for the second
immediately preceding June; provided, however, that the Delivery Point Fee, the
Trucked Fresh Water Fee, the Treatment Facility Fee, the Waste Water Trucking
Fee, any Specified Fee, the Landfill Credit, and each Baseline Component shall
never be less than the initial amounts stated in Section 7.1(a),  Section
7.1(c),  Section 7.1(d), or Section 7.1(e), or as applicable; nor shall such
amounts be increased or decreased by more than 3% in any given Contract Year.





27

--------------------------------------------------------------------------------

 

 

(g)To the extent that Antero Water is entitled under this Section 7.1 to
reimbursement for the cost of third-party services or other third-party items
incurred in carrying out the Fluid Handling Services, Antero Water shall ensure
that the reimbursed costs are commensurate with market costs for such services
or items and shall, except in the case of emergency situations where to do so is
not reasonably practicable, ensure that all such services and items are obtained
through competitive bid processes.

(h)If Antero Water desires to perform any Waste Water Services (other than the
Waste Water Services covered by the fees set forth in Section 7.1(a)(v) or
Section 7.1(a)(vi)) or the Fresh Water Services covered by the fee set forth in
Section 7.1(a)(iii) in each case directly using its own facilities and
personnel, it may do so, subject to the provisions of this Section
7.1(h).  Antero Water may elect to perform such Fluid Handling Services in
accordance with the terms of this Agreement for the Cost of Service Fee in
accordance with Section 7.1(j) (to the extent permitted under Section 7.1(j));
provided, however, that if Antero Water so elects with respect to any Waste
Water disposal services, the Parties shall enter into a separate agreement
covering only such disposal services and containing market standard provisions
for the performance of such disposal services and providing for the Cost of
Service Fee to be paid for such disposal services. Alternatively, Antero Water
may, by notice to Producer, propose specific fees under this Section 7.1(h)
(each, a “Specified Fee”) for any such Fluid Handling Services to be performed
directly by Antero Water, with such scope (including geographical scope) as
shall be defined in such notice.  Producer shall have the right, to be exercised
by notice to Antero Water on or before the 30th day after delivery of Antero
Water’s proposal notice, to either (i) accept such proposal or (ii) notify
Antero Water that it intends to seek fee quotes from third parties for the
performance of such Fluid Handling Services.  If Producer fails to timely
deliver such notice, it shall be deemed to have accepted such proposal.  If
Producer accepts or is deemed to have accepted such proposal, then the Specified
Fee proposed by Antero Water shall become effective with respect to the
applicable Fluid Handling Services and Antero Water shall perform such Fluid
Handling Services in accordance with this Agreement; provided, however, that if
such Fluid Handling Services include disposal services, the Parties shall also
enter into a separate agreement covering only such disposal services containing
market standard provisions for the performance of such disposal services and
providing for the Specified Fees in Antero Water’s proposal to be applicable to
such disposal services. If Producer timely delivers notice that it intends to
seek fee quotes from third parties, it shall have a period of 30 days after the
delivery of such notice to Antero Water to obtain such third party quotes.  If
Producer desires to accept any such third party quote and enter into a contract
with such third party to perform such Fluid Handling Services for the quoted
fees, it shall first deliver notice to Antero Water, including a copy of such
fee quote and a description of such Fluid Handling Services covered by such
quote.  Antero Water shall have the right, to be exercised by notice to Producer
on or before the 10th day after delivery of such notice to Antero Water, to
perform any such Fluid Handling Services for the quoted fees.  If Antero Water
timely delivers such notice, then Antero Water shall perform such Fluid Handling
Services in accordance with this Agreement, and the quoted fees shall be deemed
to be the Specified Fee for the applicable Fluid Handling Services; provided,
however, that if such Fluid Handling Services include Waste Water disposal, the
Parties shall enter into a separate agreement covering only such disposal
services containing market standard provisions for the performance of such
disposal services and providing for the quoted fees, which shall thereafter be
deemed to be Specified Fees for purposes of this Agreement.  If Antero Water
fails to timely deliver such notice, Producer shall be entitled to enter into a
contract with such third party covering such Fluid Handling Services, but the
scope of such Fluid Handling

28

--------------------------------------------------------------------------------

 

 

Services shall not exceed the scope set forth in the third party quote provided
to Antero Water by Producer, and the fees shall not be greater than the fee
quote provided to Antero Water.  If Producer does not deliver notice of any
third party quotes to Antero Water on or before the end of the 30-day period
referenced above, Producer shall be deemed to have accepted Antero Water’s
initial proposal.          

(i)At the request of Antero Water, the Parties will reasonably cooperate and
work together in good faith to agree on revised distance-based waste water
trucking fees that would provide the same overall economics to Antero Water as
the Waste Water Trucking Fee provided for in this Agreement as of the date
hereof.

(j)Notwithstanding the foregoing provisions of this Section 7.1 or any other
provision to the contrary in this Agreement, Antero Water shall have the right
to elect to be paid for some or all Fluid Handling Services on a cost of service
basis to the extent set forth in this Section 7.1(j). Antero Water shall have
the right to elect to be paid on a cost of service basis for (i) any Fluid
Handling Services performed with respect to Wells on Service Area Properties
outside the Initial Service Area (other than the Fluid Handling Services covered
by the fees set forth in Section 7.1(a)(v)) and (ii) for any Waste Water
Services, other than the Waste Water Services covered by the fees set forth in
Section 7.1(a)(v) or Section 7.1(a)(vi), to be performed by Antero Water
directly using its own facilities and personnel, whether or not within the
Initial Service Area (with all other Fluid Handling Services to be performed for
the fees set forth in Section 7.1(a)).  With respect to such Fluid Handling
Services, Antero Water may elect, by notice to Producer at least three (3)
Months prior to the commencement of any Contract Year or, in the case of any
water facilities acquired by Antero Water pursuant to Section 2.4(a), in the
notice given by Antero Water in accordance with such Section that Antero Water
will acquire such water facilities, to be paid on a cost of service basis for
the Fluid Handling Services specified in such notice commencing at the beginning
of such Contract Year or with the acquisition of such facilities, as applicable,
and continuing for the remaining term of this Agreement, but only with respect
to the facilities so acquired or discrete parts of the Water Facilities (each, a
“CS Facility”) that are placed into service or acquired during such Contract
Year or a later Contract Year, as applicable.  The Fluid Handling Services
specified in such notice may be of any scope determined by Antero Water in its
sole discretion and may include all eligible Fluid Handling Services or any part
thereof and may include, by way of example only, making Fresh Water available at
a particular Well Pad or group of Well Pads, collecting Attributable Produced
Water from any Produced Water Receipt Points, providing additional System
Retention Facilities or System Pumping Facilities, connecting additional Take
Points or other sources of Fresh Water, providing trucking services with respect
to any Produced Water Receipt Points, providing any Waste Water treatment or
disposal services, and any other subset of the Fluid Handling Services
determined by Antero Water, in each case subject to the foregoing sentence.  All
Fluid Handling Services provided from time to time on a cost of service basis
shall be bundled together for purposes of calculating a single Monthly cost of
service fee (the “Cost of Service Fee”), which shall be calculated with respect
to each Contract Year as set forth in Exhibit H attached hereto.

Section 7.2  Minimum Daily Fresh Water Volume Commitment.    





29

--------------------------------------------------------------------------------

 

 

(a)In addition to the fees payable by Producer to Antero Water pursuant to
Section 7.1(a), Producer shall pay Antero Water and, if applicable, Antero Water
shall pay Producer the amounts provided for in this Section 7.2 in respect of
the Minimum Daily Fresh Water Volume Commitment.

(b)Subject to the last sentence of this Section 7.2(b), with respect to each of
the first three calendar quarters in each calendar year from 2016 through 2019,
inclusive, Producer shall pay to Antero Water, on or before the 30th Day after
receipt of Antero Water’s invoice therefor (which shall be delivered not more
than sixty (60) Days after the end of such calendar quarter), an amount equal to
the excess, if any (such excess, the “Quarterly MVC Shorfall Fee”), of:

(i)the product of the Minimum Quarterly Fresh Water Volume Commitment for such
calendar quarter multiplied by the  Weighted Delivery Point Fee in effect on the
last Day of such calendar quarter over

(ii)the product of the aggregate of the MVC Credit Volumes for such calendar
quarter multiplied by the applicable Delivery Point Fee in effect on the last
Day of such calendar quarter.

If there is no excess resulting in a Quarterly MVC Shortfall Fee, then no
amounts shall be payable by Producer under this Section 7.2(b).  If there is
such an excess, commencing in calendar year 2017 Producer shall be entitled to a
credit against any Quarterly MVC Shortfall Fee in any calendar year in an amount
not to exceed, in the aggregate,  the Previous Year Credit, if any, with respect
to such calendar year (but for the second and third such calendar quarters in
such calendar year, only to the extent not credited in a previous calendar
quarter in such calendar year), and the Quarterly MVC Shortfall Fee shall be
reduced by the amount of such credit.

(c)On or before the 60th Day after the end of each calendar year from 2016
through 2019, inclusive, Antero Water shall deliver an invoice to Producer
setting forth the amount resulting from the following calculation:

(i)the product of the Minimum Annual Fresh Water Volume Commitment for such
calendar year multiplied by the Weighted Delivery Point Fee in effect on the
last Day of such calendar year minus

(ii)the sum of (A) the product of the aggregate of the MVC Credit Volumes for
such calendar year multiplied by the applicable Delivery Point Fee in effect on
the last Day of such calendar year plus (B) commencing in calendar year 2017,
the amount of any Previous Year Credit plus (C) the amount, if any, actually
paid by Producer in respect of Quarterly MVC Shortfall Fees in such calendar
year.

If the result is a positive amount, Producer shall pay such amount to Antero
Water on or before the 30th Day after receipt of such invoice.  If the result is
a negative amount, Antero Water shall pay to Producer, concurrently with the
delivery of such invoice, the lesser of (1) the absolute value of such amount
and (2) the sum of the amounts actually paid by Producer in respect of Quarterly
MVC Shortfall Fees in such calendar year.



30

--------------------------------------------------------------------------------

 

 

Article 8
CERTAIN RIGHTS AND OBLIGATIONS OF PARTIES

Section 8.1  Operational Control of Antero Water’s Facilities.  Subject to the
terms and conditions of this Agreement, Antero Water shall design, construct,
own, operate, and maintain the Water Facilities at its sole cost and
risk.  Antero Water shall be entitled to full and complete operational control
of its facilities and shall be entitled to operate and reconfigure its
facilities in a manner consistent with its obligations under this Agreement.

Section 8.2  Maintenance.  Antero Water shall be entitled, without liability, to
interrupt its performance hereunder to perform necessary or desirable
inspections, maintenance, testing, alterations, modifications, expansions,
connections, repairs or replacements to its facilities as Antero Water deems
necessary (“Maintenance”), with reasonable notice provided to Producer, except
in cases of emergency where such notice is impracticable or in cases where the
operations of Producer will not be affected.  Before the beginning of each
calendar year, Antero Water shall provide Producer in writing with a projected
schedule of the Maintenance to be performed during the year and the anticipated
date of such Maintenance.  On or before the 10th Day before the end of each
Month, Antero Water shall provide Producer with its projected maintenance
schedule for the following Month.

Section 8.3  Right of Way and Access.    

(a)Except as otherwise provided in Section 4.3(b),  Section 4.4,  Section 5.1
and this Section 8.3, Antero Water is responsible for the acquisition of rights
of way, crossing permits, licenses, use agreements, access agreements, leases,
fee parcels, and other land rights necessary to construct, own, and operate the
Water Facilities, and all such rights in land shall be solely for use by Antero
Water and shall not be shared with Producer, except as otherwise agreed by
Antero Water; provided that Producer hereby grants, without warranty of title,
either express or implied, to the extent that it has the right to do so without
the incurrence of material expense or liability, an easement and right of way
upon all lands covered by the Service Area Properties for the purpose of
installing, using, maintaining, servicing, inspecting, repairing, operating, and
replacing, all or any portion of the Water Facilities to the extent necessary
for the performance of this Agreement, including pipelines, meters, Retention
Facilities and storage, and other equipment, and for disconnecting, and removing
such Water Facilities; provided, further, that the exercise of these rights by
Antero Water shall not unreasonably interfere with Producer’s lease operations
or with the rights of owners in fee, and will be subject to Producer’s safety
and other reasonable access requirements applicable to Producer’s
personnel.  Producer shall not have a duty to maintain, and will be able to
freely assign, the underlying agreements (such as leases, easements, and surface
use agreements) that such grant of easement or right of way to Antero Water is
based upon, and such grants of easement or right of way will terminate if
Producer loses its rights to the underlying applicable property, or is unable to
grant such rights to Antero Water under any contract or instrument to which
Producer is a party or is otherwise bound, regardless of the reason for such
loss of rights.  Notwithstanding the foregoing, (i) Producer will use
commercially reasonable efforts to assist Antero Water to secure replacements
for such terminated grants of easement or right of way, in a manner consistent
with the cooperation requirements of Section 4.7,  (ii) to the extent that
Producer agrees that Antero Water’s Measurement Facilities may be located on
Producer’s Well Pad sites, Producer shall be responsible for obtaining any
necessary rights to

31

--------------------------------------------------------------------------------

 

 

locate such Measurement Facilities on such Well Pad sites, and (iii) Producer
shall use reasonable efforts to involve Antero Water in Producer’s negotiations
with the owners of lands covered by the Service Area Properties so that
Producer’s surface use agreements and Antero Water’s rights of way with respect
to such lands can be concurrently negotiated and obtained. Without limiting the
generality of the foregoing, Producer agrees to make space available at each
Well Pad to which Fresh Water is made available pursuant to this Agreement
sufficient for Antero Water to install and construct pig receiving and other
facilities necessary for Antero Water to pig the Fresh Water System to each such
Well Pad. 

(b)Without limiting the generality of Section 8.3(a), Producer hereby agrees
that, to the extent that Producer can afford such rights to Antero Water without
the incurrence of material expense or liability, Antero Water shall have the
right to use, for the purpose of installing, using, maintaining, servicing,
inspecting, repairing, operating, and replacing all or any portion of the Water
Facilities to the extent necessary for the performance of this Agreement,
including pipelines, meters, Retention Facilities and storage, and other
equipment, and for disconnecting, and removing such Water Facilities, all
Excluded Assets (as such term is defined in that certain Assignment and Bill of
Sale dated as of September 22, 2015, between Producer and Antero Water, that
certain Assignment and Bill of Sale dated as of the Effective Date between
Producer and Antero Treatment, and /or that certain Amended and Restated
Assignment and Bill of Sale dated as of September 22, 2015 between Producer,
Antero Water, and certain other parties), in each case that, as of the effective
date of such assignments, were used or held for use for both the water business
and upstream business of Producer.  If Producer’s rights with respect to any
such Excluded Assets expire or are terminated or released, Producer will use
commercially reasonable efforts to assist Antero Water to secure replacements
for such Excluded Assets, in a manner consistent with the cooperation
requirements of Section 4.7

Section 8.4  Third Party Services; Capacity Allocations on the Fresh Water
System.

(a)Subject to this Section 8.4 and the other provisions of this Agreement,
Antero Water has the right to contract with other Persons to perform services
utilizing the Water Facilities on an Interruptible Service basis.

(b)  If on any Day the total volumes of Fresh Water that Antero Water has agreed
to take from all System Take Points on a particular System Segment, including
the volumes Antero Water is obligated to take pursuant to Section 3.1(a), for
any reason (including Maintenance, Force Majeure, or any foreseen or unforeseen
reduction in capacity) exceed the capacity of such System Segment, including any
System Retention Facilities located on such System Segment, Antero Water shall
reduce the volumes taken from all the System Take Points pursuant to its
agreements with third parties prior to any reduction in the amounts taken at the
Take Points pursuant to this Agreement.

(c)To the extent that the volumes of Fresh Water that Antero Water is obligated
to make available under this Agreement at the points of interconnection to the
High-Rate Transfer Facilities located at a Well Pad on a particular System
Segment, including the volumes that Antero Water is obligated to make available
at the Fresh Water Delivery Points pursuant to Section 3.1(e), for any reason
(including Maintenance, Force Majeure, or any foreseen or unforeseen reduction
in capacity) exceed the volume of Fresh Water available and/or the capacity of
such System Segment

32

--------------------------------------------------------------------------------

 

 

to make available Fresh Water at such points of interconnection, then Antero
Water shall interrupt or curtail volumes of Fresh Water made available to
customers other than Producer (including an customers who are assignees of
Producer or successors in interest to Producer with respect to any Service Area
Property) prior to any reduction in the amounts made available at the Fresh
Water Delivery Points.

(d)Except as otherwise provided in this Section 8.4, Antero Water shall be free
to use any Fresh Water present in the Fresh Water System to satisfy its
obligations to Producer and any third party and shall not be obligated to ensure
that Fresh Water taken from any Take Point is utilized only to perform Fluid
Handling Services for Producer; provided, however, that Antero Water shall
comply with any restrictions on the use of any Fresh Water taken from any Take
Point and made available to any third party, and ensure that such third party
also so complies, to the extent that Producer has informed Antero Water of such
restrictions. 

Section 8.5  Governmental Approvals; Compliance with Applicable Law.    

(a)Except as otherwise provided in this Section 8.5, Antero Water is responsible
for obtaining all Governmental Approvals required for its performance of the
Fluid Handling Services in accordance with this Agreement.  Notwithstanding the
foregoing, the Producer is responsible for obtaining (i) at Producer’s cost, all
Governmental Approvals to take Fresh Water from the Take Points (other than
leases, easements, and other real property rights necessary for the location of
Take Point Facilities, which are the responsibility of Antero Water) and (ii) at
Antero Water’s cost, any Governmental Approvals that, in accordance with
Applicable Law, must be obtained by or in the name of Producer.    

(b)Antero Water shall comply with all Applicable Laws and all Governmental
Approvals in all material respects in its performance of the Fluid Handling
Services and shall bear all costs and liabilities associated with complying with
or the failure to comply with such Applicable Laws and Governmental Approvals
(including Governmental Approvals obtained by or in the name of Producer as
contemplated in Section 8.5(a)(ii)); provided, however, that if pursuant to any
Applicable Law or Governmental Approval (including a Governmental Approval
obtained by or in the name of Producer in accordance with  Section 8.5(a)(ii)),
a Retention Facility is required to be shut down and reclaimed or remediated
during a period of 18 months after the Effective Date, Producer shall bear all
cost and liability associated with shutting down and reclaiming or remediating
such Retention Facility.

(c)Antero Water shall require all subcontractors to which it delegates any of
the Fluid Handling Services to comply with all Applicable Laws and relevant
Governmental Approvals in such subcontractor’s performance of such portion of
the Fluid Handling Services.    

Article 9
Fresh Water delivery rates

Section 9.1  Fresh Water Delivery Rates.  Subject to the other provisions of
this Agreement, Antero Water shall construct and operate the Fresh Water System
in a manner so as to permit Fresh Water to be made available at the points of
interconnection to the High-Rate Transfer Facilities at the rates of flow
required by Section 3.1(c) and shall install and operate the High-Rate Transfer

33

--------------------------------------------------------------------------------

 

 

Facilities in a manner so as to make Fresh Water available at the Fresh Water
Delivery Points at the applicable Fresh Water Delivery Rates.

Section 9.2  Producer Facilities.  Producer, at its own expense, shall
construct, equip, maintain, and operate all facilities necessary to receive
Fresh Water at the Fresh Water Delivery Points at the applicable Fresh Water
Delivery Rates.    

Article 10
Fresh Water NOMINATION

Section 10.1  Maximum Take Point Volumes.  Producer has informed Antero Water of
the maximum volume of Fresh Water that can be taken, if any, in accordance with
Producer’s rights to take such Fresh Water, including any Applicable Law or
Governmental Approval, at each of the currently existing Take Points. Producer
shall promptly inform Antero Water of the maximum volume of Fresh Water that can
be taken, if any, in accordance with Producer’s rights to take such Fresh Water,
including any Applicable Law or Governmental Approval, at each new Take Point
established in accordance with Section 4.4.  Producer shall notify Antero Water
of any change to such maximum volumes immediately after Producer becomes aware
of any such change.    

Section 10.2  Fresh Water Delivery Nominations.  Producer shall regularly
communicate to Antero Water the dates on which Producer plans to carry out
hydraulic fracturing operations on each Well Pad and shall by notice to Producer
not less than five Business Days in advance specify the dates on which Antero
Water is to commence deliveries of Fresh Water at the Fresh Water Delivery
Points at such Well Pad.

Section 10.3  Changes in Fresh Water Delivery Rates.  If Producer desires that
Antero Water make Fresh Water available on any Day at the Fresh Water Delivery
Point on any Well Pad at flow rates greater than or less than the Fresh Water
Delivery Rate specified for such Well Pad in the Connection Notice for such Well
Pad, Producer may, on not less than 5 Business Days’ notice to Antero Water,
increase or decrease the Fresh Water Delivery Rate for such Well Pad.

Article 11
Fresh Water AVAILABILITY AND QUALITY; Waste water quality

Section 11.1  Fresh Water Availability.  The obligation of Antero Water to
perform the Fresh Water Services is subject to the conditions that (a) Producer
has obtained all necessary rights, including all Governmental Approvals (but
excluding any leases, easements, or other real property rights necessary for the
location of Take Point Facilities, which, subject to the other provisions of
this Agreement, shall be the obligation of Antero Water), to take Fresh Water
from the Take Points in sufficient volumes to make available Fresh Water at the
Fresh Water Delivery Points in the volumes specified in Section 3.1(e), and (b)
the quality of the Fresh Water available to be taken at such Take Points is at
all times in compliance with the Fresh Water Quality Standards.  Antero Water
shall be relieved of its obligations to provide the Fresh Water Services to the
extent that it is prevented from doing so because either of such conditions is
not satisfied at any time and the reason either such condition is not satisfied
was not caused in whole or in part by Antero Water.





34

--------------------------------------------------------------------------------

 

 

Section 11.2  Take Point Fresh Water Standards.  Fresh Water at each Take Point
shall be free from any contamination or any substances, in each case, that would
result in such Fresh Water being unsuitable for use in hydraulic fracturing
operations in accordance with all then-applicable general industry practices,
Applicable Laws, and Governmental Approvals, or that would result in any damage
to the Fresh Water Facilities; provided, however, that the presence in such
Fresh Water of invasive species (including zebra mussels and quagga mussels) and
other invasive or non-native pathogens or infectious agents that would be
removed by treatment in ozonation facilities shall not render such Fresh Water
nonconforming (the standards set forth in this Section 11.2 being called the
“Fresh Water Quality Standards”).  Antero Water shall be responsible for the
installation, operation, and maintenance of ozonation facilities at any Take
Points where they are required to remove any such invasive species or other
invasive or non-native pathogens or infectious agents, and Producer shall have
no liability to Antero Water arising from the presence thereof in any Fresh
Water at the Take Points, including any liability under the indemnities in
Section 11.3 and Section 11.6. 

Section 11.3  Non-Conforming Take Point Fresh Water.   If the Fresh Water
quality at any Take Point does not conform to the Fresh Water Quality Standards,
then Antero Water will have the right to immediately discontinue taking Fresh
Water at such Take Point so long as the Fresh Water at such Take Point continues
to be non-conforming.  In the event that Antero Water takes receipt of
non-conforming Fresh Water at any Take Point, Producer agrees to be responsible
for, and to defend, indemnify, release, and hold Antero Water and its
Affiliates, directors, officers, employees, agents, consultants,
representatives, and invitees harmless from and against, all claims and losses
of whatever kind and nature resulting from such non-conforming Fresh Water,
including claims and losses resulting from any negligent acts or omissions of
any indemnified party, but excluding claims and losses to the extent caused by
or arising out of the gross negligence or willful misconduct of the indemnified
party.

Section 11.4  Delivery Point Fresh Water Quality Standards.  Antero Water shall
make available Fresh Water (including, for the avoidance of doubt, Fresh Water
consisting of a mixture of raw fresh water, water remaining after treatment at
the Treatment Facility, and/or Treated Waste Water) at each Fresh Water Delivery
Point that meets the Fresh Water Quality Standards, provided that Fresh Water at
the Take Points meets the Fresh Water Quality Standards, and subject to the
provisions of Section 11.5.  

Section 11.5  Retention Facility Contamination.  Antero Water shall use
reasonable efforts to ensure that Fresh Water that is held in the System
Retention Facilities does not become subject to any contamination or pollution
that would result in the Fresh Water held in the System Retention Facilities not
meeting the Fresh Water Quality Standards.  Except to the extent that Antero
Water has failed to perform its obligations set forth in the immediately
preceding sentence, Producer agrees to be responsible for, and to defend,
indemnify, release, and hold Antero Water and its Affiliates, directors,
officers, employees, agents, consultants, representatives, and invitees harmless
from and against, all claims and losses of whatever kind and nature resulting
from the quality of the Fresh Water in the System Retention Facilities,
including any remediation obligation under any Applicable Laws relating to the
environment, and including claims and losses resulting from any negligent acts
or omissions of any indemnified party, but excluding claims and losses to the
extent caused by or arising out of the gross negligence or willful misconduct of
the indemnified party.



35

--------------------------------------------------------------------------------

 

 

Section 11.6  Non-Conforming Waste Water.  If the Produced Water quality at any
Produced Water Receipt Point or any Other Waste Water where collected by Antero
Water does not conform to the Waste Water Quality Standards, then Antero Water
will have the right to immediately discontinue taking Produced Water at such
Produced Water Receipt Point or such Other Waste Water so long as the Produced
Water at such Produced Water Receipt Point or such Other Waste Water continues
to be non-conforming.  In the event that Antero Water takes receipt of
non-conforming Produced Water at any Produced Water Receipt Point or collects
non-conforming Other Waste Water, Producer agrees to be responsible for, and to
defend, indemnify, release, and hold Antero Water and its Affiliates, directors,
officers, employees, agents, consultants, representatives, and invitees harmless
from and against, all claims and losses of whatever kind and nature resulting
from such non-conforming Produced Water or Other Waste Water, including claims
and losses resulting from any negligent acts or omissions of any indemnified
party, but excluding claims and losses to the extent caused by or arising out of
the gross negligence or willful misconduct of the indemnified party.  “Waste
Water Quality Standards” means, with respect to any Waste Water, that such Waste
Water is free from any contamination or any substances that would result in such
Waste Water not meeting any requirements imposed by Applicable Law for
transportation by truck or any quality standards of the Treatment Facility or a
Designated Receiving Facility; provided, however, that such Waste Water shall
not be rendered nonconforming by the presence in such Waste Water of invasive
species (including zebra mussels and quagga mussels) and other invasive or
non-native pathogens or infectious agents to the extent that such species,
pathogens, or agents originated from Fresh Water delivered by Antero Water
hereunder.

Article 12
MEASUREMENT EQUIPMENT AND PROCEDURES

Section 12.1  Measurement Equipment.  Antero Water shall (or shall cause Antero
Treatment or another Affiliate of Antero Water to) install, own, operate, and
maintain Measurement Facilities (a) to measure the volumes of Fresh Water taken
at each Take Point on each Day and (b) to measure the volumes of Fresh Water
(other than Treated Waste Water) made available at each Fresh Water Measurement
Point on each Day.  Antero Water shall also track and account for volumes of
Fresh Water consisting of Treated Waste Water that are commingled with other
Fresh Water in the High-Rate Transfer Facilities.  Producer shall have the right
to install check Measurement Facilities at each Take Point and each Fresh Water
Measurement Point, including the right to install check measurement equipment on
Antero Water’s meter tubes and orifice unions.  Producer may also check Antero
Water’s measurements of Fresh Water using data collected by Producer or its
hydraulic fracturing contractors regarding the actual volumes of Fresh Water
delivered from the High-Rate Transfer Facilities into the Fresh Water Delivery
Points. Unless such check measurements show a discrepancy of greater than 2%,
for all purposes of this Agreement, the volumes of Fresh Water delivered on such
Day to the Fresh Water Delivery Points shall be deemed to equal the volumes of
Fresh Water measured at the Fresh Water Measurement Point on each Day.  The
changing and integration of the charts (if utilized for measurement purposes
hereunder) and calibrating and adjusting of meters shall be performed by Antero
Water.





36

--------------------------------------------------------------------------------

 

 

Section 12.2  Notice of Measurement Facilities Inspection and Calibration.  Each
Party shall give reasonable notice to the other Party in order that the other
Party may, at its option, have representatives present to observe any reading,
inspecting, testing, calibrating or adjusting of Measurement Facilities or other
facilities or equipment (including Producer’s or its hydraulic fracturing
contractor’s equipment collecting data regarding Fresh Water volumes at the
Fresh Water Delivery Points) used in measuring or checking the measurement of
volumes of Fresh Water under this Agreement.  The official electronic data from
such Measurement Facilities or other facilities or equipment shall remain the
property of the owner thereof, but copies of such records shall, upon request,
be submitted, together with calculations and flow computer configurations
therefrom, to the requesting Party for inspection and verification.

Section 12.3  Measurement Accuracy Verification.

(a)Each Party shall verify the accuracy of all Measurement Facilities owned by
such Party used in measuring or checking the measurement of volumes of Fresh
Water under this Agreement no less frequently than quarterly.  Neither Party
shall be required to cause adjustment or calibration of such equipment more
frequently than once per Month, unless a special test is requested pursuant to
Section 12.4.

(b)If, during any test of such Measurement Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated flow rate through each meter run in excess of two percent (2%) of the
adjusted flow rate (whether positive or negative and using the adjusted flow
rate as the percent error equation denominator), then any previous recordings of
such equipment shall be corrected to zero error for any period during which the
error existed (and which is either known definitely or agreed to by the Parties)
and the total flow for the period redetermined in accordance with the provisions
of Section 12.5.  If the period of error condition cannot be determined or
agreed upon between the Parties, such correction shall be made over a period
extending over the last one half of the time elapsed since the date of the prior
test revealing the two percent (2%) error.

(c)If, during any test of such Measurement Facilities, an adjustment or
calibration error is found which results in an incremental adjustment to the
calculated hourly flow rate which does not exceed two percent (2%) of the
adjusted flow rate, all prior recordings and electronic flow computer data shall
be considered to be accurate for volume determination purpose.

Section 12.4  Special Tests.  In the event a Party desires a special test (a
test not scheduled by a Party under the provisions of Section 12.3) of any
Measurement Facilities used in measuring or checking the measurement of volumes
of Fresh Water under this Agreement, seventy-two (72) hours advance notice shall
be given to the other Party and both Parties shall cooperate to secure a prompt
test of the accuracy of such equipment.  If such Measurement Facilities tested
are found to be within the two percent (2%) range of accuracy set forth in
Section 12.3(b), then the Party that requested the test shall pay the costs of
such special test including any labor and transportation costs pertaining
thereto.  If such Measurement Facilities tested are found to be outside the two
percent (2%) range of accuracy set forth in Section 12.3(b), then the Party that
owns such Measurement Facilities shall pay such costs and perform the
corrections according to Section 12.5.



37

--------------------------------------------------------------------------------

 

 

Section 12.5  Metered Flow Rates in Error.  If, for any reason, any Measurement
Facilities used in measuring or checking the measurement of volumes of Fresh
Water under this Agreement are (i) out of adjustment, (ii) out of service, or
(iii) out of repair and the total calculated flow rate through each meter run is
found to be in error in excess of two percent (2%) of the adjusted flow rate as
described in Section 12.3(b), the total volumes of Fresh Water made available
shall be determined in accordance with the first of the following methods which
is feasible:

(a)By using the registration of any mutually agreeable check metering facility,
if installed and accurately registering (subject to testing as provided for in
Section 12.3), or Producer’s or its hydraulic fracturing contractor’s data
regarding Fresh Water received at the Fresh Water Delivery Points, taken
together with Antero Water’s data regarding the amount of such Fresh Water
delivered that consisted of Treated Waste Water;

(b)Where multiple meter runs exist in series, by calculation using the
registration of such meter run equipment; provided that they are measuring Fresh
Water in common with the faulty metering equipment, are not controlled by
separate regulators, and are accurately registering;

(c)By correcting the error by re-reading of the official data, or by
straightforward application of a correcting factor to the volumes recorded for
the period (if the net percentage of error is ascertainable by calibration,
tests or mathematical calculation); or

(d)By estimating the volumes, based upon volumes made available during periods
of similar conditions when the meter was registering accurately.

Section 12.6  Waste Water Measurement.  Volumes of Waste Water shall be
determined for all relevant purposes under this Agreement based on the number of
truck loads of Waste Water received or collected by Antero Water or its
subcontractors and/or the number of truck loads of Waste Water delivered to the
Treatment Facility or a Designated Receiving Facility and on the capacity of the
trucks, assuming that each truck load consisted of the full capacity of the
relevant truck. 

Section 12.7  Units of Measurement. The unit of volume for measurement of Fresh
Water and Waste Water hereunder shall be one Barrel.  Delivery rates for Fresh
Water shall be stated in Barrels per minute.

Section 12.8  Record Retention.  The Party owning the Measurement Facilities
shall retain and preserve all test data, flow metering data, and similar records
for any calendar year for a period of at least twenty-four (24) Months following
the end of such calendar year unless Applicable Law requires a longer time
period or such Party has received notification of a dispute involving such
records, in which case records shall be retained until the related issue is
resolved.





38

--------------------------------------------------------------------------------

 

 

Article 13
NOTICES

Section 13.1  Notices.  Unless otherwise provided herein, any notice, request,
invoice, statement, or demand which either Party desires to serve upon the other
regarding this Agreement shall be made in writing and shall be considered as
delivered (i) when hand delivered, or (ii) when delivery is confirmed by
pre-paid delivery service (such as FedEx, UPS, DHL or a similar delivery
service), or (iii) if mailed by United States certified mail, postage prepaid,
three (3) Business Days after mailing, or (iv) if sent by facsimile
transmission, when receipt is confirmed by the equipment of the transmitting
Party, or (v) when sent via email (provided that any notice sent by email shall
be followed by notice sent by another form of delivery permitted by this Section
13.1 within two (2) Business Days after the date such email was sent); provided,
if sent by email after normal business hours or if receipt of a facsimile
transmission is confirmed after normal business hours, delivery shall be deemed
to have occurred on the next Business Day. Notwithstanding the foregoing, if a
Party desires to serve upon the other a notice of default under this Agreement,
or if Producer desires to serve upon Antero Water a Connection Notice, the
delivery of such notice shall be considered effective under this Section 13.1
only if delivered by any method set forth in items (i) through (iv) above.  Any
notice shall be given to the other Party at the following address, or to such
other address as either Party shall designate by notice to the other: 

 

 

Producer:

ANTERO RESOURCES CORPORATION

 

1615 Wynkoop Street

 

Denver, Colorado 80202

 

 

 

Attn: Chief Financial Officer

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

Email:

 

 

With copy to:

For water control, nominations & balancing:

 

Completion Supervisor

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

Email:

 

 

 

For accounting, financial, and legal:

 

Controller

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

Email:





39

--------------------------------------------------------------------------------

 

 

 

 

Antero Water:

ANTERO WATER LLC

 

1615 Wynkoop Street

 

Denver, Colorado 80202

 

 

 

Attn: Chief Financial Officer

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

Email:

 

 

 

For water control, nominations & balancing:

 

Scheduling Coordinator

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

Email:

 

 

 

For accounting, financial, and legal:

 

Controller

 

Phone: (303) 357-7310

 

Fax Number: (303) 357-7315

 

Email:

Article 14
PAYMENTS

Section 14.1  Invoices.  Not later than the tenth (10th) Day following the end
of each Month, Antero Water shall provide Producer with a detailed statement
setting forth the volumes of Fresh Water made available during such Month at the
Fresh Water Delivery Points (including the volumes delivered to the inlet of the
High-Rate Transfer Facilities by pipeline and the volumes delivered by truck),
the volumes of Waste Water collected at the Produced Water Receipt Points or
other collection points by Antero Water and processed in the Treatment Facility
or any Designated Receiving Facility during such Month,  and the Fresh Water
Delivery Point Fee, the Trucked Fresh Water Fee, and, if applicable, the
Treatment Facility Fee, any Treatment Facility Fee Supplement, the Waste Water
Trucking Fee, any Waste Water Trucking Fee Supplement, Reimbursable Waste Water
Services Costs, Reimbursable Landfill Costs, any Specified Fee, and the Cost of
Service Fee with respect to such Month, together with all relevant data on which
such fees are based, measurement summaries, run tickets, bills of lading, and
third party invoices  (including evidence of the actual cost of electricity,
chemicals, and Fuel Gas for the Treatment Facility to the extent of any
Treatment Facility Fee Supplement and the actual cost of truck and/or vehicle
fuel to the extent of any Waste Water Trucking Fee Supplement), and all relevant
supporting documentation.  If actual data is not available on such tenth (10th)
Day, Antero Water shall base such invoiced amounts on reasonable estimates,
which shall be trued up in future invoices against actual data when
available.  To the extent that any other data is unavailable on such tenth
(10th) Day, Antero Water shall be obligated to deliver such supporting
documentation as soon as it becomes available.  Producer shall make payment to
Antero Water by the last Business Day of the Month in which such invoice is
received.  Such payment shall be made by wire transfer pursuant to wire transfer
instructions delivered by Antero Water to Producer in writing from time to
time.  If any overcharge or undercharge in any form whatsoever shall at any time
be found and the invoice therefor has been paid, Antero Water shall refund any
amount of overcharge, and

40

--------------------------------------------------------------------------------

 

 

Producer shall pay any amount of undercharge, on the last Business Day of the
following Month, provided, however, that no retroactive adjustment will be made
beyond a period of twenty-four (24) Months from the date of a statement
hereunder.

Section 14.2  Right to Suspend on Failure to Pay.  If any undisputed amount due
hereunder remains unpaid for sixty (60) Days after the due date, Antero Water
shall have the right to suspend or discontinue Fluid Handling Services hereunder
until any such past due amount is paid.

Section 14.3  Audit Rights.  Either Party, on not less than thirty (30) Days
prior notice to the other Party, shall have the right at its expense, at
reasonable times during normal business hours, but in no event more than twice
in any period of twelve (12) consecutive Months, to audit the books and records
of the other Party to the extent necessary to verify the accuracy of any
statement, allocation, measurement, computation, charge, payment made under, or
obligation or right pursuant to this Agreement.  The scope of any audit shall be
limited to the twenty-four (24) Month period immediately prior to the Month in
which the notice requesting an audit was given.  All statements, allocations,
measurements, computations, charges, or payments made in any period prior to the
twenty-four (24) Month period immediately prior to the Month in which the audit
is requested shall be conclusively deemed true and correct and shall be final
for all purposes.

Section 14.4  Payment Disputes.  In the event of any dispute with respect to any
payment hereunder, Producer shall make timely payment of all undisputed amounts,
and Antero Water and Producer will use good faith efforts to resolve the
disputed amounts within sixty (60) Days following the original due date.  Any
amounts subsequently resolved shall be due and payable within ten (10) Days of
such resolution.

Section 14.5  Interest on Late Payments.  In the event that Producer shall fail
to make timely payment of any sums, except those contested in good faith or
those in a good faith dispute, when due under this Agreement, interest will
accrue at an annual rate equal to ten percent (10%) from the date payment is due
until the date payment is made.

Section 14.6  Credit Assurance.  Antero Water shall apply consistent evaluation
practices to all similarly situated customers to determine Producer’s financial
ability to perform its payment obligations under this Agreement.

(a)If Antero Water has reasonable grounds for insecurity regarding the
performance of any obligation by Producer under this Agreement (whether or not
then due), Antero Water may demand Adequate Assurance of Performance from
Producer (which demand shall include reasonable particulars for the demand and
documentation supporting the calculation of the amount demanded), which Adequate
Assurance of Performance shall be provided to Antero Water within five (5)
Business Days after such demand.  If Producer fails to provide such Adequate
Assurance of Performance within such time, then Antero Water may suspend its
performance under this Agreement until such Adequate Assurance of Performance is
provided.  However, any such suspension by Antero Water shall not relieve
Producer of its payment obligations.  The exercise by Antero Water of any right
under this Section 14.6 shall be without prejudice to any claims for damages or
any other right of Antero Water under this Agreement.  As used herein, “Adequate
Assurance of Performance” means any of the following, as selected in Producer’s
discretion subject to the below:



41

--------------------------------------------------------------------------------

 

 

(i)an irrevocable standby letter of credit in an amount not to exceed an amount
that is equal to sixty (60) Days of Producer’s payment obligations hereunder
from a financial institution rated at least A- by S&P or at least A3 by Moody’s
in a form and substance reasonably satisfactory to Antero Water;

(ii)cash collateral in an amount not to exceed an amount that is equal to sixty
(60) Days of Producer’s payment obligations hereunder to be deposited in an
escrow account as designated by Antero Water; Antero Water is hereby granted a
security interest in and right of set-off against all such cash collateral,
which is or may hereafter be delivered or otherwise transferred to such escrow
account in connection with this Agreement; or

(iii)a guaranty in an amount not to exceed an amount that is equal to sixty (60)
Days of Producer’s payment obligations hereunder, which guaranty is reasonably
acceptable to Antero Water in form and substance.

(b)The term of any security provided under this Section 14.6 shall never exceed
sixty (60) Days, after which the security shall terminate (or in the case of
cash collateral, be immediately returned by Antero Water to Producer without
further action by either Party).  Nothing shall prohibit Antero Water, however,
from requesting additional Adequate Assurance of Performance following the end
of any such term, so long as the conditions triggering such a request under this
Section 14.6 exist.

Article 15
FORCE MAJEURE

Section 15.1  Suspension of Obligations.  In the event a Party is rendered
unable, wholly or in part, by Force Majeure to carry out its obligations under
this Agreement, other than the obligation to make payments then or thereafter
due hereunder, and such Party promptly gives notice and reasonably full
particulars of such Force Majeure to the other Party promptly after the
occurrence of the cause relied on, then the obligations of the Party giving such
notice, so far as and to the extent that they are affected by such Force
Majeure, shall be suspended during the continuance of any inability so caused,
but for no longer period, and such cause shall so far as reasonably possible be
remedied with all reasonable dispatch by the Party claiming Force Majeure.

Section 15.2  Definition of Force Majeure.  The term “Force Majeure” as used in
this Agreement shall mean any cause or causes not reasonably within the control
of the Party claiming suspension and which, by the exercise of reasonable
diligence, such Party is unable to prevent or overcome, including acts of God,
strikes, lockouts or other industrial disturbances, acts of the public enemy,
acts of terror, sabotage, wars, blockades, military action, insurrections,
riots, epidemics, landslides, subsidence, lightning, earthquakes, fires, storms
or storm warnings, crevasses, floods, washouts, civil disturbances, explosions,
breakage or accident to wells, machinery, equipment or lines of pipe, the
necessity for testing or making repairs or alterations to wells, machinery,
equipment or lines of pipe, freezing of wells, equipment or lines of pipe,
inability of any Party hereto to obtain, after the exercise of reasonable
diligence, necessary materials, supplies, or Governmental Approvals, any action
or restraint by any Governmental Authority (so long as the Party claiming
suspension has not applied for or assisted in the application for, and has
opposed where and to the extent reasonable, such action or restraint, and as
long as such action or

42

--------------------------------------------------------------------------------

 

 

restraint is not the result of a failure by the claiming Party to comply with
any Applicable Law), and, in the case of a Force Majeure claimed by Antero Water
only, any breach of any representation or warranty of Producer or any failure by
Producer to perform any obligation of Producer under either (a) that certain
Amended and Restated Contribution Agreement dated November 10, 2014, by and
between Producer and Antero Midstream LLC or (b) that certain Contribution,
Conveyance and Assumption Agreement dated September 17, 2015, by and among
Producer, Antero Midstream Partners LP, and Antero Treatment (the “Contribution
Agreement”).

Section 15.3  Settlement of Strikes and Lockouts.  It is understood and agreed
that the settlement of strikes or lockouts shall be entirely within the
discretion of the Party having the difficulty, and that the above requirement
that any Force Majeure shall be remedied with all reasonable dispatch shall not
require the settlement of strikes or lockouts by acceding to the demands of the
opposing party when such course is inadvisable in the sole discretion of the
Party having the difficulty.

Section 15.4  Payments for Services Performed.  Notwithstanding the foregoing,
it is specifically understood and agreed by the Parties that an event of Force
Majeure will in no way affect or terminate Producer’s obligation to make payment
for Fluid Handling Services performed prior to such event of Force Majeure. 

Article 16
INDEMNIFICATION

Section 16.1  Antero Water.  Subject to the terms of this Agreement, including
Section 19.8, 

(a)Antero Water shall release, indemnify, defend, and hold harmless Producer and
its Affiliates, directors, officers, employees, agents, consultants,
representatives, and invitees from and against all claims and losses to the
extent arising out of or relating to (i) the operations of Antero Water, but
only to the extent that liability for such claims and losses is not otherwise
allocated pursuant to the indemnification provisions of Article 11,  Article 17,
 Section 16.2(a)(iii), or Section 16.2(b), and (ii) any breach of this agreement
by Antero Water, including in each case claims and losses resulting from any
negligent acts or omissions of any indemnified party, but excluding in each case
claims and losses to the extent caused by or arising out of the gross negligence
or willful misconduct of the indemnified party.

(b)Except as otherwise provided in Section 16.2(a)(iii), Antero Water shall
release, indemnify, defend, and hold harmless Producer and its joint interest
owners and Producer’s contractors and subcontractors of any tier and its and
their Affiliates, directors, officers, employees, agents, consultants,
representatives, and invitees (collectively, the “Producer Group”) from and
against all claims and losses for bodily injury to or death of any individual in
the Antero Water Group or damage to or loss of the property of any Person in the
Antero Water Group in each case arising while such individual or property is on
a Well Pad or any property of the Producer adjacent to a Well Pad in connection
with the performance by Antero Water of the High-Rate



43

--------------------------------------------------------------------------------

 

 

Transfer Services or other services at such Well Pad, including in each case
claims and losses resulting from any negligent acts or omissions of any
indemnified party, but excluding in each case claims and losses to the extent
caused by or arising out of the gross negligence or willful misconduct of the
indemnified party.

Section 16.2  Producer.  Subject to the terms of this Agreement, including
Section 19.8,

(a) Producer shall release, indemnify, defend, and hold harmless Antero Water
and its Affiliates, directors, officers, employees, agents, consultants,
representatives, and invitees from and against all claims and losses to the
extent arising out of or relating to (i) the operations of Producer but only to
the extent that liability for such claims and losses is not otherwise allocated
pursuant to the indemnification provisions of Article 11,  Article 17,  Section
16.1(b), or (ii) any breach of this agreement by Producer or (iii) except as
otherwise provided in Section 11.5, pollution or contamination from the
emission, discharge or release of Hazardous Materials occurring (A) in the
course of the performance of any Fluid Handling Services up until the point of
custody and title transfer to Antero Water at the applicable Produced Water
Receipt Points or (B) with respect to any Waste Water that has been treated and
is in transit from the relevant treatment facility to, or is in, the High-Rate
Transfer Facilities, or is otherwise being handled by Antero Water as part of
the High-Rate Transfer Services, including in each case claims and losses
resulting from any negligent acts or omissions of any indemnified party, but
excluding in each case claims and losses to the extent caused by or arising out
of the gross negligence or willful misconduct of the indemnified party. 

(b)Producer shall release, indemnify, defend, and hold harmless Antero Water and
its contractors and subcontractors of any tier and its and their Affiliates,
directors, officers, employees, agents, consultants, representatives, and
invitees (collectively, the “Antero Water Group”) from and against all claims
and losses for bodily injury to or death of any individual in the Producer Group
or damage to or loss of the property of any Person in the Producer Group in each
case arising while such individual or property is on a Well Pad or any property
of the Producer adjacent to a Well Pad in connection with the operations of
Producer at such Well Pad, including in each case claims and losses resulting
from any negligent acts or omissions of any indemnified party, but excluding in
each case claims and losses to the extent caused by or arising out of the gross
negligence or willful misconduct of the indemnified party.

Article 17
CUSTODY and title

Section 17.1  Custody of Fresh Water.  As among the Parties, Producer shall be
in custody, control and possession of (i) raw Fresh Water taken from the Take
Points until such Fresh Water is taken into the Fresh Water Facilities at the
Take Points and (ii) Fresh Water after such Fresh Water is delivered to the
Fresh Water Delivery Points.  As among the Parties, Antero Water shall be in
custody, control and possession of all Fresh Water in the Fresh Water Facilities
at all other times. Except as otherwise provided in Section 16.2(a)(iii), the
Party having custody and control of Fresh Water under the terms of this
Agreement shall be responsible for, and shall defend, indemnify, release and
hold the other Party and its Affiliates, directors, officers, employees, agents,
consultants, representatives, and invitees harmless from and against, all claims
and losses of whatever kind and nature for anything that may happen or arise
with respect to such Fresh Water

44

--------------------------------------------------------------------------------

 

 

when such Fresh Water is in its custody and control, including claims and losses
resulting from any negligent acts or omissions of any indemnified party, but
excluding all claims and losses to the extent caused by or arising out of the
gross negligence or willful misconduct of the indemnified party.

Section 17.2  Custody of Waste Water.  As among the Parties, Producer shall be
in custody, control and possession of Waste Water until such Waste Water is
received by Antero Water or its subcontractors at the Produced Water Receipt
Points or at the point at which Other Waste Water is collected by Antero
Water.  As among the Parties, Antero Water shall be in custody, control and
possession of all Waste Water from and after its receipt by Antero Water or its
subcontractors at the Produced Water Receipt Points or at the point at which
Other Waste Water is collected by Antero Water. Except as otherwise provided in
Section 16.2(a)(iii), the Party having custody and control of Waste Water under
the terms of this Agreement shall be responsible for, and shall defend,
indemnify, release and hold the other Party and its Affiliates, directors,
officers, employees, agents, consultants, representatives, and invitees harmless
from and against, all claims and losses of whatever kind and nature for anything
that may happen or arise with respect to such Waste Water when such Waste Water
is in its custody and control, including claims and losses resulting from any
negligent acts or omissions of any indemnified party, but excluding claims and
losses to the extent caused by or arising out of the gross negligence or willful
misconduct of the indemnified party. 

Section 17.3  Title to Waste Water.  Antero Water shall take title to all Waste
Water received by Antero Water or its subcontractors at the Produced Water
Receipt Points or at the point where Other Waste Water is collected, as
applicable.  Producer shall ensure that such Waste Water is free of all liens
arising by, through, or under Producer, other than liens arising  by operation
of law.

Article 18
Payments for Fresh Water; taxes

Section 18.1  Payments for Fresh Water; Taxes.  To the extent that any Person is
entitled to any payment in respect of Fresh Water taken from any Take Point,
including any taxes, Producer shall pay or cause to be paid and agrees to hold
Antero Water harmless as to the payment of all such payments or taxes.  Antero
Water shall not become liable for such payments or taxes, unless designated to
remit those taxes on behalf of Producer by any duly constituted Governmental
Authority having authority to impose such obligations on Antero Water, in which
event the amount of such taxes remitted on Producer’s behalf shall be reimbursed
by Producer upon receipt of invoice, with corresponding documentation from
Antero Water setting forth such payments.  Antero Water shall pay or cause to be
paid all taxes, charges and assessments of every kind and character required by
statute or by order of Governmental Authorities with respect to its facilities,
including the Fresh Water Facilities.  Except as provided in Exhibit H attached
hereto, neither Party shall be responsible nor liable for any taxes or other
statutory charges levied or assessed against the facilities of the other Party,
including ad valorem tax (however assessed), used for the purpose of carrying
out the provisions of this Agreement or against the net worth or capital stock
of such Party.  Notwithstanding the foregoing, to the extent that such payments
or taxes relate to Fresh Water that is made available to a third party pursuant
to Section 8.4(d), Antero Water shall look only to such third  party, and not to
Producer, for payment or reimbursement of such payments

45

--------------------------------------------------------------------------------

 

 

and taxes to the extent relating to the Fresh Water made available to such third
party, and shall use reasonable efforts to ensure that Fresh Water not subject
to such payments and taxes is made available to Producer in preference to third
parties.

Article 19
MISCELLANEOUS

Section 19.1  Rights.  The failure of either Party to exercise any right granted
hereunder shall not impair nor be deemed a waiver of that Party’s privilege of
exercising that right at any subsequent time or times.

Section 19.2  Applicable Laws.  This Agreement is subject to all valid present
and future laws, regulations, rules and orders of Governmental Authorities now
or hereafter having jurisdiction over the Parties, this Agreement, or the
services performed or the facilities utilized under this Agreement.  To the
extent that the performance of the Fluid Handling Services by Antero Water shall
at any point in time become prohibited or restricted by Applicable Laws or the
provisions of any Governmental Approval, Antero Water shall be relieved from its
obligations to perform such Fluid Handling Services.

Section 19.3  Governing Law; Jurisdiction.

(a)This Agreement shall be governed by, construed, and enforced in accordance
with the laws of the State of Colorado without regard to choice of law
principles.

(b)The Parties agree that the appropriate, exclusive and convenient forum for
any disputes between the Parties arising out of this Agreement or the
transactions contemplated hereby shall be in any state or federal court in City
and County of Denver, Colorado, and each of the Parties irrevocably submits to
the jurisdiction of such courts solely in respect of any proceeding arising out
of or related to this Agreement.  The Parties further agree that the Parties
shall not bring suit with respect to any disputes arising out of this Agreement
or the transactions contemplated hereby in any court or jurisdiction other than
the above specified courts.

Section 19.4  Successors and Assigns.

(a)This Agreement shall extend to and inure to the benefit of and be binding
upon the Parties and their respective successors and permitted assigns.

(b)To the extent any Affiliate of Producer acquires any Oil and Gas Interests or
any water facilities, Producer shall cause such Affiliate to comply with the
obligations of Producer under Article 2 of this Agreement with respect to its
Oil and Gas Interests and to enter into an agreement with Antero Water
substantially the same as this Agreement.

(c)Except as set forth in Section 19.4(d) and Section 19.4(e), neither Party
shall have the right to assign its respective rights and obligations in whole or
in part under this Agreement without the prior written consent of the other
Party, and any assignment or attempted assignment made otherwise than in
accordance with this Section 19.4 shall be null and void ab initio.



46

--------------------------------------------------------------------------------

 

 

(d)Notwithstanding the foregoing clause (c), Antero Water may perform all
services under this Agreement itself using its own facilities and/or perform any
or all such services through Affiliates (including Antero Treatment) or third
parties, in which case references herein to the Fresh Water Facilities shall be
deemed to be references to such facilities of the relevant Affiliate or third
party.

(e)Notwithstanding the foregoing clause (c):

(i)Antero Water shall have the right to assign its rights and obligations under
this Agreement, in whole or in part, as applicable, without the consent of
Producer (A) to an Affiliate of Antero Water or (B) to any Person to which the
Fresh Water Facilities or any part thereof or any facilities through which the
Waste Water Services are performed has been or will be transferred who (1) hires
(or retains, as applicable) operating personnel who are then operating such
facilities (or has similarly experienced operating personnel itself), (2) has
operated for at least two (2) years prior to such assignment systems similar to
such facilities, or (3) contracts for the operation of such facilities with
another Person that satisfies either of the foregoing conditions (1) or (2) in
this clause (B), provided, in the case of an assignment under either of clause
(A) or clause (B), that the assignee assumes in writing all of Antero Water’s
obligations hereunder (if applicable, to the extent of the Fresh Water
Facilities or other Facilities being transferred to such Person).
Notwithstanding the foregoing, Antero Water shall not be released from its
obligations hereunder upon any assignment of this Agreement (in whole or in
part) unless the assignee has creditworthiness as reasonably determined by
Producer that is equal to or greater than the higher of Antero Water’s
creditworthiness as of the Effective Date and Antero Water’s creditworthiness as
of the date of the assignment.

(ii)Producer shall have the right to assign its rights and obligations under
this Agreement, in whole or in part, as applicable, without the consent of
Antero Water, to any Person to which it sells, assigns, or otherwise transfers
all or any portion of the Service Area Properties and who assumes in writing all
of Producer’s obligations hereunder (if applicable, to the extent of the Service
Area Properties being transferred to such Person).  Notwithstanding the
foregoing, Producer shall not be released from its obligations hereunder upon
any assignment of this Agreement (in whole or in part) unless the assignee has a
credit rating that is equal to or higher than the higher of Producer’s credit
rating as of the Effective Date and Producer’s credit rating as of the date of
the assignment. 

(iii)Each Party shall have the right to grant a security interest in this
Agreement to a lender or other debt provider (or trustee or agent on behalf of
such lender) of such Party.

Section 19.5  Severability.  If any provision of this Agreement is determined to
be void or unenforceable, in whole or in part, then (i) such provision shall be
deemed inoperative to the extent it is deemed void or unenforceable, (ii) the
Parties agree to enter into such amendments to this Agreement in order to give
effect, to the greatest extent legally possible, to the provision that is
determined to be void or unenforceable and (iii) the other provisions of this
Agreement in all other respects shall remain in full force and effect and
binding and enforceable to the maximum extent permitted by Applicable Law;
provided, however, that in the event that a material term under this

47

--------------------------------------------------------------------------------

 

 

Agreement is so modified, the Parties will, timely and in good faith, negotiate
to revise and amend this Agreement in a manner which preserves, as closely as
possible, each Party’s business and economic objectives as expressed by the
Agreement prior to such modification.

Section 19.6  Confidentiality.

(a)Confidentiality.  Except as otherwise provided in this Section 19.6, each
Party agrees that it shall maintain all terms and conditions of this Agreement,
and all information disclosed to it by the other Party or obtained by it in the
performance of this Agreement and relating to the other Party’s business
(including Development Plans, Fresh Water Facilities Plans, and all data
relating to the production of Producer) (collectively, “Confidential
Information”) in strictest confidence, and that it shall not cause or permit
disclosure of this Agreement or its existence or any provisions contained herein
without the prior written consent of the other Party.

(b)Permitted Disclosures.  Notwithstanding Section 19.6(a) disclosures of any
Confidential Information may be made by either Party (i) to the extent necessary
for such Party to enforce its rights hereunder against the other Party; (ii) to
the extent to which a Party or an Affiliate of a Party is required to disclose
all or part of this Agreement by a statute or by the order or rule of a
Governmental Authority exercising jurisdiction over the subject matter hereof,
by order, by regulations, or by other compulsory process (including deposition,
subpoena, interrogatory, or request for production of documents); (iii) to the
extent required by the applicable regulations of a securities or commodities
exchange; (iv) to a third person in connection with a proposed sale or other
transfer of a Party’s interest in this Agreement, provided such third person
agrees in writing to be bound by the terms of this Section 19.6;  (v) to its own
directors, officers, employees, agents and representatives; (vi) to an Affiliate
of such Party; (vii) to financial advisors, attorneys, and banks, provided that
such Persons are subject to a confidentiality undertaking consistent with this
Section 19.6(b), or (viii) in the case of Producer only, excluding any
information disclosed to Producer by Antero Water pursuant to Article 3 of this
Agreement, to a royalty, overriding royalty, net profits or similar owner
burdening production from the Service Area Properties, provided such royalty,
overriding royalty, net profits or similar owner agrees in writing to be bound
by the terms of this Section 19.6.

(c)Notification.  If either Party is or becomes aware of a fact, obligation, or
circumstance that has resulted or may result in a disclosure of any of the terms
and conditions of this Agreement authorized by Section 19.6(b)(ii) or (iii), it
shall so notify in writing the other Party promptly and shall provide
documentation or an explanation of such disclosure as soon as it is available.

(d)Party Responsibility.  Each Party shall be deemed solely responsible and
liable for the actions of its directors, officers, employees, agents,
representatives and Affiliates for maintaining the confidentiality commitments
of this Section 19.6.





48

--------------------------------------------------------------------------------

 

 

(e)Public Announcements.  The Parties agree that prior to making any public
announcement or statement with respect to this Agreement or the transaction
represented herein permitted under this Section 19.6, the Party desiring to make
such public announcement or statement shall provide the other Party with a copy
of the proposed announcement or statement prior to the intended release date of
such announcement.  The other Party shall thereafter consult with the Party
desiring to make the release, and the Parties shall exercise their reasonable
best efforts to (i) agree upon the text of a joint public announcement or
statement to be made by both such Parties or (ii) in the case of a statement to
be made solely by one Party, obtain approval of the other Party to the text of a
public announcement or statement.  Nothing contained in this Section 19.6 shall
be construed to require either Party to obtain approval of the other Party to
disclose information with respect to this Agreement or the transaction
represented herein to any Governmental Authority to the extent such disclosure
is required by Applicable Law or necessary to comply with disclosure
requirements of the Securities and Exchange Commission, New York Stock Exchange,
or any other regulated stock exchange.

(f)Survival.  The provisions of this Section 19.6 shall survive any expiration
or termination of this Agreement; provided that other than with respect to
information disclosed pursuant to Article 3, as to which such provisions shall
survive indefinitely, such provisions shall survive only a period of one (1)
year.

Section 19.7  Entire Agreement, Amendments and Waiver.  The Contribution
Agreement, this Agreement and the documents and instruments and other agreements
specifically referred to herein or therein or delivered pursuant hereto or
thereto, including the exhibits and schedules hereto and thereto, (a) constitute
the entire agreement among the Parties with respect to the subject matter hereof
and supersede all prior agreements and understandings, both written and oral,
among the Parties with respect to the subject matter hereof and (b) are not
intended to confer upon any other Person any rights or remedies hereunder except
as otherwise expressly provided herein or therein.  Each Party agrees that (i)
no other Party (including its agents and representatives) has made any
representation, warranty, covenant or agreement to or with such Party relating
to this Agreement or the transactions contemplated hereby, other than those
expressly set forth in the Contribution Agreement and the documents and
instruments and other agreements specifically referred to herein or therein or
delivered pursuant hereto or thereto, including the exhibits and schedules
hereto and thereto, and (ii) such Party has not relied upon any representation,
warranty, covenant or agreement relating to this Agreement or the transactions
contemplated hereby other than those referred to in clause (i) above.  No
amendment, supplement, modification or waiver of this Agreement shall be binding
unless executed in writing by the Parties.  No waiver of any of the provisions
of this Agreement shall be deemed or shall constitute a waiver of any other
provision hereof (regardless of whether similar), nor shall any such waiver
constitute a continuing waiver unless otherwise expressly provided.

Section 19.8  Limitation of Liability.  NOTWITHSTANDING ANYTHING IN THIS
AGREEMENT TO THE CONTRARY, NEITHER PARTY SHALL BE LIABLE TO THE OTHER PARTY FOR
SPECIAL, INDIRECT, CONSEQUENTIAL, PUNITIVE OR EXEMPLARY DAMAGES SUFFERED BY SUCH
PARTY RESULTING FROM OR ARISING OUT OF THIS AGREEMENT OR THE BREACH THEREOF OR
UNDER ANY OTHER THEORY OF LIABILITY, WHETHER TORT, NEGLIGENCE, STRICT LIABILITY,
BREACH OF CONTRACT, WARRANTY, INDEMNITY OR OTHERWISE,

49

--------------------------------------------------------------------------------

 

 

INCLUDING LOSS OF USE, INCREASED COST OF OPERATIONS, LOSS OF PROFIT OR REVENUE,
OR BUSINESS INTERRUPTIONS; PROVIDED, HOWEVER, THAT THE FOREGOING LIMITATION
SHALL NOT APPLY TO ANY DAMAGE CLAIM ASSERTED BY OR AWARDED TO A THIRD PARTY FOR
WHICH A PARTY WOULD OTHERWISE BE LIABLE UNDER ANY INDEMNIFICATION PROVISION SET
FORTH HEREIN.

Section 19.9  Headings.  The headings of the several Articles and Sections
herein are inserted for convenience of reference only and are not intended to be
a part of or to affect the meaning or interpretation of this Agreement. 

Section 19.10  Rights and Remedies.  Except as otherwise provided in this
Agreement, each Party reserves to itself all rights, counterclaims, other
remedies and defenses that such Party is or may be entitled to arising from or
out of this Agreement or as otherwise provided by Applicable Law.

Section 19.11  No Partnership.  Nothing contained in this Agreement shall be
construed to create an association, trust, partnership, or joint venture or
impose a trust, fiduciary or partnership duty, obligation or liability on or
with regard to either Party.

Section 19.12  Rules of Construction.    

(a)The Parties agree that they have been represented by counsel during the
negotiation and execution of this Agreement and therefore waive the application
of any law, regulation, holding or rule of construction providing that
ambiguities in an agreement or other document will be construed against the
Party drafting such agreement or document.

(b)The words “this Agreement,” “herein,” “hereby,” “hereunder” and “hereof,” and
words of similar import, refer to this Agreement as a whole and not to any
particular subdivision unless expressly so limited.  The words “this Article,”
“this Section” and “this clause,” and words of similar import, refer only to the
Article, Section or clause hereof in which such words occur.  The word “or” is
exclusive, and the word “including” (in its various forms) means including
without limitation.

(c)Pronouns in masculine, feminine or neuter genders shall be construed to state
and include any other gender, and words, terms and titles (including terms
defined herein) in the singular form shall be construed to include the plural
and vice versa, unless the context otherwise requires.

(d)References herein to any Person shall include such Person’s successors and
assigns; provided, however, that nothing contained in this clause (d) is
intended to authorize any assignment or transfer not otherwise permitted by this
Agreement.

(e)References herein to any law shall be deemed to refer to such law as amended,
reenacted, supplemented or superseded in whole or in part and in effect from
time to time and also to all rules and regulations promulgated thereunder





50

--------------------------------------------------------------------------------

 

 

(f)References herein to any contract mean such contract as amended, supplemented
or modified (including any waiver thereto) in accordance with the terms thereof,
except that with respect to any contract listed on any schedule hereto, all such
amendments, supplements or modifications must also be listed on such schedule.

(g)Each representation, warranty, covenant and agreement contained in this
Agreement will have independent significance, and the fact that any conduct or
state of facts may be within the scope of two or more provisions in this
Agreement, whether relating to the same or different subject matters and
regardless of the relative levels of specificity, shall not be considered in
construing or interpreting this Agreement.

(h)Unless otherwise expressly provided herein to the contrary, accounting terms
shall have the meaning given by U.S. generally accepted accounting principles.

Section 19.13  No Third Party Beneficiaries.  This Agreement is for the sole
benefit of the Parties and their respective successors and permitted assigns and
each Person entitled to indemnity under Article 11,  Article 16, or Article 17
(but only to the extent of their entitlement to be defended, indemnified,
released and held harmless thereunder, and provided that only a Party shall be
entitled to enforce such entitlement on their behalf) and shall not inure to the
benefit of any other Person whomsoever or whatsoever, it being the intention of
the Parties that no third Person shall be deemed a third party beneficiary of
this Agreement.

Section 19.14    Further Assurances.  Each Party shall take such acts and
execute and deliver such documents as may be reasonably required to effectuate
the purposes of this Agreement.

Section 19.15  Counterpart Execution.  This Agreement may be executed in one or
more counterparts, including electronic, each of which shall be deemed an
original, but all of which together shall constitute one and the same
instrument.  In the event that any signature is delivered by facsimile
transmission or by e-mail delivery of a “.pdf” format data file, such signature
shall create a valid and binding obligation of the Party executing (or on whose
behalf such signature is executed) with the same force and effect as if such
facsimile or “.pdf” signature page were an original thereof.

Section 19.16  Memorandum of Agreement.  Contemporaneously with the execution of
this Agreement, the Parties shall execute, acknowledge, deliver and record a
“short form” memorandum of this Agreement in the form of Exhibit J attached
hereto (as modified, including by the addition of any required property
descriptions, required by local law and practice to put such Memorandum of
record and put third parties on notice of this Agreement), which shall be placed
of record in each state and county in which the currently-existing Service Area
Properties are located.  Further such memoranda shall be executed and delivered
by Producer as Antero Water from time to time requests to evidence the
commitment of additional areas or Oil and Gas Interests under this Agreement.  
 

 

 



51

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, the Parties have executed this Agreement on the date first
set forth above.

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional

 

 

Vice President and Treasurer

 

 

 

 

ANTERO WATER LLC

 

By:

/s/ Alvyn A. Schopp

 

Name:

Alvyn A. Schopp

 

Title:

Chief Administrative Officer, Regional

 

 

Vice President and Treasurer

 

 

 

Water Services Agreement

Signature Page

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Exhibit A

Initial service area

 

(Attached.)

***

 

 

Exhibit A – Page 1

--------------------------------------------------------------------------------

 

 

Exhibit B

Initial fresh water facilities

The following assets and facilities, in each case, excluding any Excluded Assets
(as such term is defined in the Contribution Agreement):

1.All existing or imminent buried Fresh Water pipelines and associated
appurtenances.

2.All existing or imminent temporary surface Fresh Water pipeline and associated
appurtenances.

3.All Fresh Water pipeline and associated appurtenances contained in inventory
and designated for future Fresh Water pipeline projects.

4.All existing or imminent pump stations, transfer pumps, or booster pumps that
are designated for the transfer of Fresh Water up to the Producer’s receiving
hydration units and working tanks.

5.All pump stations, transfer pumps, or booster pumps that are contained in
inventory and designated for the future transfer of Fresh Water up to the
Producer’s receiving hydration units and working tanks.

6.All existing or imminent operational equipment, tools and telemetry devices
necessary for operation of the Fresh Water pipelines and associated
appurtenances.

7.All existing or imminent surface use agreements for withdrawal points, access
roads, impoundments, pump stations, maintenance shops, laydown or staging yards
and surface feature access pads, in each case, used solely in connection with
the water business of Antero Water (and, for the avoidance of doubt, not
otherwise used by Producer for its exploration and production business).

8.Fresh Water Impoundments (“FWIs”)

FWIs built and in-service:

Name

State

County

ANNIE HORIZONTAL FWI

WV

Ritchie

BEE LEWIS FWI

WV

Doddridge

BONNELL FWI

WV

Doddridge

FOREMAN FWI

WV

Doddridge

HARSHBARGER NORTH FWI

WV

Ritchie

HARSHBARGER SOUTH FWI

WV

Ritchie

HEFLIN NORTH FWI

WV

Doddridge

HINTER NORTH FWI

WV

Doddridge

HINTER SOUTH FWI

WV

Doddridge

JAMES WEBB FWI

WV

Doddridge

LAKE FWI

WV

Doddridge

LEMLEY FWI

WV

Doddridge

MARSDEN FWI

WV

Doddridge

MELODY FWI

WV

Doddridge

NIMORWICZ EAST FWI

WV

Harrison

Exhibit B – Page 1

--------------------------------------------------------------------------------

 

 

NIMORWICZ WEST FWI

WV

Doddridge

PEARL JEAN NORTH FWI

WV

Doddridge

PEARL JEAN SOUTH FWI

WV

Doddridge

PIERPOINT FWI

WV

Tyler

QUINN FWI

WV

Harrison

SPIKER FWI

WV

Doddridge

WHITEHAIR FWI

WV

Doddridge

CARPENTER PAD FWI

OH

Monroe

CHARLES IMPOUNDMENT

OH

Monroe

EAST LAW COMPLEX

OH

Noble

HILL XLFWI

OH

Noble

JUSTICE PAD FWI

OH

Noble

RICH PAD FWI

OH

Noble

SCHROEDER PAD FWI

OH

Noble

TRASKA XLFWI

OH

Noble

WAYNE PAD FWI

OH

Noble

WEBB IMPOUNDMENT

OH

Monroe

WILSON EAST IMPOUNDMENT

OH

Noble

WILSON WEST IMPOUNDMENT

OH

Noble

 

FWIs built and not yet in-service

Name

State

County

ESTHER FWI

OH

Belmont

HOTHEM 3 FWI

OH

Belmont

 

FWIs – constructing:

Name

State

County

HOTHEM 1 FWI

OH

Monroe

 

 



Exhibit B – Page 2

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

FWIs - Planning/Permitting/waiting on release/waiting on surface use agreement:

OHIO

Site Name

Latitude

Longitude

Status

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

WEST VIRGINIA

Site Name

Latitude

Longitude

Status

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 

Exhibit B – Page 3

--------------------------------------------------------------------------------

 

 

Exhibit C

TAKE POINTS 

Location

Latitude

Longitude

OHIO

Beaver Creek-4

39.908867

-81.316445

Buffalo Creek 4

39.811790

-81.467680

Buffalo Creek-Arnold

39.863557

-81.526403

East Fork Duck Creek-6

39.645811

-81.309128

Jordan Jones 1

39.763746

-81.200327

Opossum Run

39.869684

-81.420662

Rubel 4

39.780167

-81.196681

Rubel Pad Ground Water Withdrawal

39.833172

-81.302765

Seneca Fork Wills Creek - 2

39.931389

-81.457222

Skin Creek-1 (Rubel)

39.83223

-81.30409

Slope Creek Reservoir (Barnesville #3)

39.907492

-81.165197

South Fork (Carpenter)

39.813710

-81.307880

West Fork Duck Creek - Buckey

39.794094

-81.562736

WEST VIRGINIA

Ohio River at Ben's Run


39.46593 

-81.110781

Claywood Public Service District


39.206274 

-81.497777

Middle Island Creek at Dawson


39.379292 

-80.867803

Middle Island Creek at Solo


39.399094 

-81.185548

Sun Valley Public Service District


39.29053 

-80.518765

North Fork Hughes at Davis


39.322363 

-80.936771

Exhibit C – Page 1

--------------------------------------------------------------------------------

 

 

South Fork Hughes at Knight


39.198369 

-80.870969

Arnold Creek at Davis


39.302006 

-80.824561

Pennsboro Lake


39.281689 

-80.925526

Buckeye Creek at Powell


39.277142 

-80.690386

Meathouse Fork at Whitehair


39.211317 

-80.679592

Meathouse Fork at Gagnon


39.26054 

-80.720998

McElroy Creek at Forest


39.39675 

-80.738197

West Fork River at GAL


39.16422 

-80.45173

West Fork River at McDonald


39.16761 

-80.45069

City of Salem Reservoir


39.28834 

-80.54966

Middle Island Creek at Weese


39.457972 

-80.839742

Pike Fork at Dotson Withdrawal


39.385933 

-80.577836

Morgan's Run at Leatherman


39.285956 

-80.691808

Middle Island Creek at Mees


39.43113 

-81.079567

Middle Island Creek at Weekley


39.50677 

-80.963058

Ohio River at Select Energy


39.346473 

-81.338727

 

 

Exhibit C – Page 2

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

Exhibit D

***

 

Exhibit D – Page 1

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

Exhibit E

INITIAL FRESH WATER FACILITIES PLAN

Water Map

(Attached.)

***

 

 



Exhibit E – Page 1

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

Water Pipeline Diameters

(Attached.)

***

 

 

 



Exhibit E – Page 2

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

Waterline Appurtenances

 

 

 

 

 

 

 

 

WATERLINE

LAT

LONG

ELEVATION

FACILITIES

STATE

COUNTY

TWP_DIST

ANNIE HORIZONTAL FWI TO EDDY PIT

***

***


266.845 

GATE VALVE

WV

RITCHIE

CLAY

B. LEWIS TO ADRIAN

***

***


1261.48 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1118.46 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1119.07 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1219.19 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1219.38 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1262.01 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1261.74 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1249.67 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1263.45 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1268.09 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


977.48 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1273.7 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1244.8 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1238.2 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1246.64 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1212.04 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

Exhibit E – Page 3

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

B. LEWIS TO ADRIAN

***

***


1201.65 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1251.79 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1226.3 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1263.37 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1317.52 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

B. LEWIS TO ADRIAN

***

***


1291.93 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1117.22 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1261.06 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

B. LEWIS TO ADRIAN

***

***


1218.78 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BARNESVILLE WATERLINE

***

***


1234.29 

GATE VALVE

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1295.54 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1326.53 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1209.98 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1208.79 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1231.04 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1245.82 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1225.93 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1230.82 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1238.12 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1215.48 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1196.29 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1229.26 

GATE VALVE

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1227.65 

GATE VALVE

OH

BELMONT

SOMERSET

Exhibit E – Page 4

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

BARNESVILLE WATERLINE

***

***


1267.08 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1211.01 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1211.74 

AIR RELIEF

OH

BELMONT

SOMERSET

BARNESVILLE WATERLINE

***

***


1246.06 

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1049.19 

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1153.8 

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1151.73 

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1153.36 

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1044.34 

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1181.44 

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1179.3 

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1180.46 

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1184.89 

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1060.15 

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1042.22 

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


975.358 

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1173.73 

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1219.95 

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1257.56 

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1259.93 

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1256.98 

GATE VALVE

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1258.25 

GATE VALVE

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1258.39 

GATE VALVE

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1119.78 

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1242.59 

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1019.83 

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1020.47 

GATE VALVE

OH

MONROE

SENECA

Exhibit E – Page 5

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

BARNESVILLE WATERLINE

***

***


1019.53 

GATE VALVE

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1099.89 

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1101.29 

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1137.36 

AIR RELIEF

OH

MONROE

SENECA

BARNESVILLE WATERLINE

***

***


1130.1 

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1068.93 

AIR RELIEF

OH

MONROE

MALAGA

BARNESVILLE WATERLINE

***

***


1164.62 

AIR RELIEF

OH

MONROE

MALAGA

BATESVILLE LATERAL WATERLINE

***

***


1161.18 

AIR RELIEF

OH

NOBLE

BEAVER

BATESVILLE LATERAL WATERLINE

***

***


1122.31 

AIR RELIEF

OH

NOBLE

WAYNE

BEE LEWIS RISER TO BEE LEWIS FWI

***

***


905.24 

GATE VALVE

WV

DODDRIDGE

WEST UNION

BEE LEWIS RISER TO BEE LEWIS FWI

***

***


904.94 

GATE VALVE

WV

DODDRIDGE

WEST UNION

BEE LEWIS RISER TO BEE LEWIS FWI

***

***


905.22 

GATE VALVE

WV

DODDRIDGE

WEST UNION

BONNELL TO COASTAL

***

***


1065.91 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO COASTAL

***

***


1065.63 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO COASTAL

***

***


1066.01 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO COASTAL

***

***


1066.68 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO COASTAL

***

***


1069.18 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


991.48 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

Exhibit E – Page 6

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

BONNELL TO SWISHER

***

***


1114.1 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


1065.79 

BALL VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


1166.22 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


1187.34 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


876.82 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BONNELL TO SWISHER

***

***


876.91 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

BOWYER TO CAYNOR

***

***


1353.45 

AIR RELIEF

WV

HARRISON

UNION

BOWYER TO CAYNOR

***

***


1282.04 

AIR RELIEF

WV

HARRISON

UNION

BOWYER TO CAYNOR

***

***


1286.86 

GATE VALVE

WV

HARRISON

UNION

BOWYER/CAYNOR TEE TO BENNETT TA*

***

***


1329.24 

AIR RELIEF

WV

HARRISON

UNION

BOWYER/CAYNOR TEE TO BENNETT TA*

***

***


1237.27 

GATE VALVE

WV

HARRISON

UNION

CANTON LOOP AROUND

***

***


1333.1 

GATE VALVE

WV

DODDRIDGE

WEST UNION

CANTON LOOP AROUND

***

***


1332.87 

GATE VALVE

WV

DODDRIDGE

WEST UNION

CANTON LOOP AROUND

***

***


1279.72 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1279.7 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1279.88 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1165.79 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1338.86 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

CANTON LOOP AROUND

***

***


1333.19 

GATE VALVE

WV

DODDRIDGE

WEST UNION

CANTON LOOP AROUND

***

***


810.841 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

CANTON LOOP AROUND

***

***


1218.68 

GATE VALVE

WV

DODDRIDGE

GRANT

Exhibit E – Page 7

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

CANTON LOOP AROUND

***

***


1221.27 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1219.64 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1216.27 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1219.29 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1206.7 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1165.45 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON LOOP AROUND

***

***


1370.37 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

CANTON LOOP AROUND

***

***


1320.6 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

CANTON LOOP AROUND

***

***


1221.84 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


908.417 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1258.43 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1258.6 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1088.26 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1086.35 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1256.25 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


919.755 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1163.25 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1317.17 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1317.86 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1165.15 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1164.76 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1064.99 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1067.08 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1066.97 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1084.74 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1314.82 

GATE VALVE

WV

DODDRIDGE

GRANT

Exhibit E – Page 8

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

CANTON NORTH-SOUTH

***

***


1324.1 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1142.75 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1138.38 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1316.11 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1227.41 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1210.24 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1371.01 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1134.38 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1132.28 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1279.65 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1265.03 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


1312.7 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


780.537 

GATE VALVE

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


782.778 

AIR RELIEF

WV

DODDRIDGE

GRANT

CANTON NORTH-SOUTH

***

***


733.415 

GATE VALVE

WV

TYLER

MCELROY

CANTON NORTH-SOUTH

***

***


736.109 

GATE VALVE

WV

TYLER

MCELROY

CANTON NORTH-SOUTH

***

***


735.848 

GATE VALVE

WV

TYLER

MCELROY

Carpenter Lateral

***

***


1178.97 

AIR RELIEF

OH

MONROE

SENECA

Carpenter Lateral

***

***


1178.97 

AIR RELIEF

OH

MONROE

SENECA

Carpenter Lateral

***

***


1206.61 

AIR RELIEF

OH

MONROE

SENECA

CYNTHIA TO SMIERCIAK

***

***


299.572 

GATE VALVE

OH

NOBLE

SENECA

CYNTHIA TO SMIERCIAK

***

***


308.708 

GATE VALVE

OH

NOBLE

SENECA

CYNTHIA TO SMIERCIAK

***

***


308.684 

GATE VALVE

OH

NOBLE

SENECA

DAVIS WD TO ANNIE PAD

***

***


277.057 

GATE VALVE

WV

RITCHIE

CLAY

DAVIS WD TO ANNIE PAD

***

***


277.176 

GATE VALVE

WV

RITCHIE

CLAY

DAVIS WD TO ANNIE PAD

***

***


281.065 

AIR RELIEF

WV

RITCHIE

CLAY

Exhibit E – Page 9

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

DAVIS/ANNIE TO ANNIE HZ FWI

***

***


280.145 

AIR RELIEF

WV

RITCHIE

CLAY

DAVIS/ANNIE TO ANNIE HZ FWI

***

***


277.25 

GATE VALVE

WV

RITCHIE

CLAY

EAST LAW TO CYNTHIA

***

***


298.221 

GATE VALVE

OH

NOBLE

SENECA

EAST LAW TO CYNTHIA

***

***


322.598 

AIR RELIEF

OH

NOBLE

SENECA

EAST LAW TO MYRON

***

***


298.299 

GATE VALVE

OH

NOBLE

SENECA

EAST LAW TO MYRON

***

***


298.01 

GATE VALVE

OH

NOBLE

SENECA

EAST LAW TO MYRON

***

***


297.786 

AIR RELIEF

OH

NOBLE

SENECA

EDWIN RISER TO EDWIN TANK PAD

***

***


328.574 

GATE VALVE

WV

RITCHIE

CLAY

EDWIN RISER TO EDWIN TANK PAD

***

***


325.045 

GATE VALVE

WV

RITCHIE

CLAY

ERVIN WATERLINE

***

***


1043.55 

GATE VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1045.65 

GATE VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1046.61 

GATE VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1027.67 

BALL VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1026.43 

BALL VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1089.19 

BUTTERFLY VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1030.13 

BALL VALVE

OH

MONROE

SENECA

ERVIN WATERLINE

***

***


1175.79 

AIR RELIEF

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


888.9 

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


893.04 

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


890.25 

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


951.92 

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


952.64 

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


953.59 

GATE VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


954.46 

GATE VALVE

OH

NOBLE

BEAVER

Exhibit E – Page 10

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

ERVIN WATERLINE

***

***


1133.92 

AIR RELIEF

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


1123.14 

AIR RELIEF

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


1116.28 

AIR RELIEF

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


1169.1 

BUTTERFLY VALVE

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


1154.61 

AIR RELIEF

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


1155.22 

AIR RELIEF

OH

NOBLE

BEAVER

ERVIN WATERLINE

***

***


1147.08 

AIR RELIEF

OH

NOBLE

BEAVER

FOREMAN FWI TO HUGHES PAD

***

***


372.389 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

FOREMAN RISER TO FOREMAN FWI

***

***


377.417 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

GRIMM TO JOHN CAMPBELL

***

***


1057.49 

AIR RELIEF

WV

RITCHIE

UNION

GRIMM TO JOHN CAMPBELL

***

***


948.15 

GATE VALVE

WV

RITCHIE

UNION

GRIMM TO JOHN CAMPBELL

***

***


948.6 

GATE VALVE

WV

RITCHIE

UNION

GRIMM TO JOHN CAMPBELL

***

***


948.53 

GATE VALVE

WV

RITCHIE

UNION

GRIMM TO JOHN CAMPBELL

***

***


992.37 

AIR RELIEF

WV

RITCHIE

UNION

GRIMM TO JOHN CAMPBELL

***

***


1034.09 

GATE VALVE

WV

RITCHIE

UNION

HARSHBARGER N&S FWI TO NESS

***

***


1014.73 

GATE VALVE

WV

RITCHIE

UNION

HARSHBARGER N&S FWI TO NESS

***

***


1035.68 

GATE VALVE

WV

RITCHIE

UNION

HARSHBARGER N&S FWI TO NESS

***

***


1035.83 

BALL VALVE

WV

RITCHIE

UNION

Exhibit E – Page 11

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

HARSHBARGER N&S FWI TO NESS

***

***


1035.45 

GATE VALVE

WV

RITCHIE

UNION

HARSHBARGER N&S FWI TO NESS

***

***


1029.57 

GATE VALVE

WV

RITCHIE

UNION

HARSHBARGER N&S FWI TO NESS

***

***


1029 

GATE VALVE

WV

RITCHIE

UNION

HARSHBARGER N&S FWI TO NESS

***

***


1029.9 

GATE VALVE

WV

RITCHIE

UNION

HARTLEY RISER TO TIE IN

***

***


255.318 

GATE VALVE

WV

TYLER

MEADE

HARTLEY RISER TO TIE IN

***

***


198.918 

GATE VALVE

WV

TYLER

MEADE

HARTLEY RISER TO TIE IN

***

***


198.86 

GATE VALVE

WV

TYLER

MEADE

HARTLEY RISER TO TIE IN

***

***


198.941 

GATE VALVE

WV

TYLER

MEADE

HARTLEY RISER TO TIE IN

***

***


198.995 

GATE VALVE

WV

TYLER

MEADE

HARTLEY RISER TO TIE IN

***

***


198.894 

GATE VALVE

WV

TYLER

MEADE

HARTLEY RISER TO TIE IN

***

***


198.991 

GATE VALVE

WV

TYLER

MEADE

HILL LATERAL WATERLINE

***

***


925.26 

AIR RELIEF

OH

NOBLE

SENECA

HILL LATERAL WATERLINE

***

***


1010.43 

AIR RELIEF

OH

NOBLE

SENECA

HINTER HEIRS RISER TO HINTER HE*

***

***


1099.99 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1094.88 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1100.25 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1100.2 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1100.28 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

Exhibit E – Page 12

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

HINTER HEIRS RISER TO HINTER HE*

***

***


1100.27 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1099.95 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1074.52 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1074.85 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1102.06 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HINTER HEIRS RISER TO HINTER HE*

***

***


1101.8 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

HURST TO BOWYER

***

***


1253.77 

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1253.24 

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1253.82 

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1252.96 

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1253.55 

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1253.89 

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1045.44 

AIR RELIEF

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1408.61 

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1045.28 

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1051.55 

AIR RELIEF

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1286.88 

GATE VALVE

WV

HARRISON

UNION

HURST TO BOWYER

***

***


1286.41 

GATE VALVE

WV

HARRISON

UNION

HURST/BOWYER TO QUINN FWI

***

***


1332.66 

GATE VALVE

WV

HARRISON

UNION

HURST/BOWYER TO QUINN FWI

***

***


1331.74 

GATE VALVE

WV

HARRISON

UNION

Exhibit E – Page 13

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

HURST/BOWYER TO QUINN FWI

***

***


1391.83 

GATE VALVE

WV

HARRISON

UNION

J DAVIS RISER TO VOUGT

***

***


987.54 

GATE VALVE

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1014.36 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


872.39 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


914.33 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1103.1 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1159.1 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1099.59 

BALL VALVE

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1184.68 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1008.71 

GATE VALVE

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1105.64 

GATE VALVE

WV

DODDRIDGE

CENTRAL

J DAVIS RISER TO VOUGT

***

***


1105.9 

GATE VALVE

WV

DODDRIDGE

CENTRAL

LANGFORD

***

***


961.999 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1052.94 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1155.85 

AIR RELIEF

WV

RITCHIE

UNION

LANGFORD

***

***


1052.94 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1052.94 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1112.55 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1119.27 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1082.88 

AIR RELIEF

WV

RITCHIE

UNION

LANGFORD

***

***


1178.9 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1176.8 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1177.87 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


962.177 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


959.304 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1123.95 

GATE VALVE

WV

RITCHIE

UNION

Exhibit E – Page 14

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

LANGFORD

***

***


1128.05 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1127.75 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1130.06 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1130.1 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1130.79 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1114.52 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1114.53 

GATE VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1112.02 

BALL VALVE

WV

RITCHIE

UNION

LANGFORD

***

***


1121.47 

GATE VALVE

WV

RITCHIE

UNION

MARKWEST TO NIMORWICZ

***

***


1197.94 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARKWEST TO NIMORWICZ

***

***


1315.3 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

MARKWEST TO NIMORWICZ

***

***


1197.71 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARKWEST TO NIMORWICZ

***

***


1299.9 

GATE VALVE

WV

HARRISON

TENMILE

MARKWEST TO NIMORWICZ

***

***


1299.58 

GATE VALVE

WV

HARRISON

TENMILE

MARKWEST TO NIMORWICZ

***

***


1392.42 

AIR RELIEF

WV

HARRISON

TENMILE

MARKWEST TO NIMORWICZ

***

***


1296.97 

GATE VALVE

WV

HARRISON

TENMILE

MARSDEN FWI TO MARSDEN WELL PAD

***

***


980.57 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN FWI TO MARSDEN WELL PAD

***

***


952.45 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN FWI TO MARSDEN WELL PAD

***

***


954.51 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

Exhibit E – Page 15

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

MARSDEN RISER TO MARSDEN FWI

***

***


918.96 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN RISER TO MARSDEN FWI

***

***


1273.78 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN RISER TO MARSDEN FWI

***

***


1273.36 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN RISER TO MARSDEN FWI

***

***


1273.75 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN RISER TO MARSDEN FWI

***

***


951.01 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSDEN RISER TO MARSDEN FWI

***

***


951.16 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


1228.29 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


1310.42 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


1284.65 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


952.74 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


953.17 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


952.78 

BUTTERFLY VALVE

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


952.94 

BALL VALVE

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


952.68 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

MARSEDN FWI TO PLAUGHER NORTH

***

***


1343.81 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

Exhibit E – Page 16

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

McGILL RISER TO McGILL PIT

***

***


1058.62 

BUTTERFLY VALVE

WV

DODDRIDGE

CENTRAL

MIC @ WEESE TO PIERPOINT FWI

***

***


919.23 

AIR RELIEF

WV

TYLER

CENTERVILLE

MIC @ WEESE TO PIERPOINT FWI

***

***


593.62 

GATE VALVE

WV

TYLER

ELLSWORTH

MIC @ WEESE TO PIERPOINT FWI

***

***


1091.32 

GATE VALVE

WV

TYLER

ELLSWORTH

MIC @ WEESE TO PIERPOINT FWI

***

***


1143.71 

AIR RELIEF

WV

TYLER

ELLSWORTH

MIC @ WEESE TO PIERPOINT FWI

***

***


1101.81 

AIR RELIEF

WV

TYLER

CENTERVILLE

MIDPOINT TO RICHARD GARRY

***

***


1202.95 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1199.68 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1204.08 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1203.97 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1398.01 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1395.72 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1169.17 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1169.78 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1223.51 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

Exhibit E – Page 17

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

MIDPOINT TO RICHARD GARRY

***

***


1473.8 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1204.5 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1221.41 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1225.75 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1169.37 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1397.37 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1206.66 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MIDPOINT TO RICHARD GARRY

***

***


1180.82 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

MILEY INTERCHANGE TO WAYNE INTERCHANGE WATERLINE

***

***


1065.1 

BUTTERFLY VALVE

OH

NOBLE

SENECA

MILEY INTERCHANGE TO WAYNE INTERCHANGE WATERLINE

***

***


1150.53 

AIR RELIEF

OH

NOBLE

SENECA

MILEY INTERCHANGE TO WAYNE INTERCHANGE WATERLINE

***

***


1103.63 

VALVE

OH

NOBLE

SENECA

MONROE

***

***


345.541 

GATE VALVE

OH

MONROE

SENECA

MONROE

***

***


345.456 

GATE VALVE

OH

MONROE

SENECA

MONROE

***

***


345.26 

BALL VALVE

OH

MONROE

SENECA

MONROE

***

***


348.587 

GATE VALVE

OH

MONROE

SENECA

MOORE TO NASH

***

***


1274.95 

GATE VALVE

WV

DODDRIDGE

WEST UNION

Exhibit E – Page 18

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

MOUNTAIN

***

***


1161.43 

AIR RELIEF

WV

DODDRIDGE

 

MOUNTAIN

***

***


1172.28 

AIR RELIEF

WV

DODDRIDGE

 

MOUNTAIN

***

***


1155.83 

GATE VALVE

WV

RITCHIE

 

MOUNTAIN

***

***


1132.45 

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1225.82 

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1155.28 

GATE VALVE

WV

RITCHIE

 

MOUNTAIN

***

***


1153.25 

GATE VALVE

WV

RITCHIE

 

MOUNTAIN

***

***


1235 

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1223.29 

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1293.85 

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1230.58 

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1200.6 

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1417.27 

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN

***

***


1253.62 

AIR RELIEF

WV

RITCHIE

 

MOUNTAIN WEST

***

***


1134.45 

AIR RELIEF

WV

DODDRIDGE

WEST UNION

MOUNTAIN LAKE TO SPERRY 2

***

***


1062.85 

GATE VALVE

WV

HARRISON

UNION

MOUNTAIN LAKE TO SPERRY 2

***

***


1002.49 

BUTTERFLY VALVE

WV

HARRISON

UNION

MOUNTAIN LAKE TO SPERRY 2

***

***


1008.39 

GATE VALVE

WV

HARRISON

UNION

MYRON LATERAL WATERLINE

***

***


1124.46 

VALVE

OH

NOBLE

SENECA

MYRON LATERAL WATERLINE

***

***


1192.83 

AIR RELIEF

OH

NOBLE

SENECA

MYRON LATERAL WATERLINE

***

***


1235.77 

AIR RELIEF

OH

NOBLE

SENECA

MYRON LATERAL WATERLINE

***

***


1166.07 

AIR RELIEF

OH

NOBLE

SENECA

Exhibit E – Page 19

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

MYRON LATERAL WATERLINE

***

***


1122.48 

VALVE BODY

OH

NOBLE

SENECA

NIMORWICZ FWI TO HUBERT PIT

***

***


1346.61 

GATE VALVE

WV

HARRISON

TENMILE

NIMORWICZ FWI TO HUBERT PIT

***

***


1460.18 

GATE VALVE

WV

HARRISON

TENMILE

NIMORWICZ FWI TO HUBERT PIT

***

***


1461.93 

GATE VALVE

WV

HARRISON

TENMILE

NIMORWICZ FWI TO HUBERT PIT

***

***


1345.39 

GATE VALVE

WV

HARRISON

TENMILE

OHIO RIVER TO ANNIE

***

***


1070 

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


929 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1063 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1091 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1103 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1096 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1095 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1022 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1008 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1005 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1086 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


694 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


857 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


629 

BALL VALVE

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


630 

BALL VALVE

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1019 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


924 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1055 

AIR RELIEF

WV

PLEASANTS

UNION

Exhibit E – Page 20

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

OHIO RIVER TO ANNIE

***

***


1002 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1039 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1046 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1050 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1045 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


774 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


854 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


796 

AIR RELIEF

WV

PLEASANTS

UNION

OHIO RIVER TO ANNIE

***

***


1138 

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


1113 

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


1089 

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


1074 

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


1041 

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


1026 

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


981 

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


1000 

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


960 

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


966 

AIR RELIEF

WV

PLEASANTS

LAFAYETTE

OHIO RIVER TO ANNIE

***

***


953 

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1235 

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1196 

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1078 

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


961 

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1253 

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1116 

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


1126 

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


879 

AIR RELIEF

WV

RITCHIE

CLAY

Exhibit E – Page 21

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

OHIO RIVER TO ANNIE

***

***


1148 

AIR RELIEF

WV

RITCHIE

CLAY

OHIO RIVER TO ANNIE

***

***


612 

AIR RELIEF

WV

TYLER

UNION

OHIO RIVER TO ANNIE

***

***


1013 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1019 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1011 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1112 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1188 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


997 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1107 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


882 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


889 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1077 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1192 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


1201 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


865 

AIR RELIEF

WV

TYLER

MEADE

OHIO RIVER TO ANNIE

***

***


876 

AIR RELIEF

WV

TYLER

MEADE

PIERPOINT FWI TO PIERPOINT PAD

***

***


1088.29 

GATE VALVE

WV

TYLER

ELLSWORTH

PIERPOINT FWI TO PIERPOINT PAD

***

***


1089.75 

GATE VALVE

WV

TYLER

ELLSWORTH

PRIMM

***

***


1030.05 

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1008.96 

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1078.71 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1129.22 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1160.91 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1301.03 

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1191.37 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1147.65 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

Exhibit E – Page 22

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

PRIMM

***

***


1327.69 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1133.25 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1225.95 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1211.31 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1117.82 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1104.32 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1084.78 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1299.94 

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1302.32 

AIR RELIEF

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1029.4 

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1030.11 

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1297.51 

GATE VALVE

WV

DODDRIDGE

CENTRAL

PRIMM

***

***


1175.35 

GATE VALVE

WV

RITCHIE

CLAY

PRIMM

***

***


1121.77 

GATE VALVE

WV

RITCHIE

CLAY

PRIMM

***

***


1054.67 

AIR RELIEF

WV

RITCHIE

CLAY

PRIMM

***

***


1157.28 

AIR RELIEF

WV

RITCHIE

CLAY

PRIMM

***

***


822.65 

GATE VALVE

WV

RITCHIE

CLAY

PRIMM

***

***


827.68 

AIR RELIEF

WV

RITCHIE

CLAY

PRIMM

***

***


1174.76 

GATE VALVE

WV

RITCHIE

CLAY

PRIMM

***

***


1174.19 

GATE VALVE

WV

RITCHIE

CLAY

PRIMM

***

***


1205.56 

AIR RELIEF

WV

RITCHIE

CLAY

PRIMM RISER TO PRIMM TANK

***

***


262.334 

GATE VALVE

WV

DODDRIDGE

CENTRAL

QUINN TO WASHBORNE

***

***


1329.26 

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1388.87 

AIR RELIEF

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1379.54 

AIR RELIEF

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1398.21 

GATE VALVE

WV

HARRISON

UNION

Exhibit E – Page 23

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

QUINN TO WASHBORNE

***

***


1365.13 

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1384.2 

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1383.57 

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1383.75 

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1383.64 

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1383.66 

GATE VALVE

WV

HARRISON

UNION

QUINN TO WASHBORNE

***

***


1382.89 

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO MYERS

***

***


1365.36 

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO MYERS

***

***


1363.04 

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO RISER

***

***


1399.18 

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO RISER

***

***


1431.91 

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO RISER

***

***


1431.96 

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO RISER

***

***


1432.43 

AIR RELIEF

WV

HARRISON

UNION

QUINN/WASHBORNE TO RISER

***

***


1429.76 

GATE VALVE

WV

HARRISON

UNION

QUINN/WASHBORNE TO RISER

***

***


1430.06 

AIR RELIEF

WV

HARRISON

UNION

REED RISER TO REED TANK

***

***


1179.22 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

REED RISER TO REED TANK

***

***


1229.06 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

REED TANK TO REED PAD

***

***


1255.19 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

Exhibit E – Page 24

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

REUSSER LATERAL WATERLINE

***

***


1283.92 

VALVE BODY

OH

MONROE

SENECA

REUSSER LATERAL WATERLINE

***

***


1284.19 

VALVE BODY

OH

MONROE

SENECA

REUSSER LATERAL WATERLINE

***

***


1246.07 

BALL VALVE

OH

MONROE

SENECA

REUSSER LATERAL WATERLINE

***

***


1035.9 

VALVE BODY

OH

MONROE

SENECA

REUSSER LATERAL WATERLINE

***

***


1037.52 

VALVE BODY

OH

MONROE

SENECA

RICH  TO ROBERT

***

***


305.24 

AIR RELIEF

OH

NOBLE

SENECA

RICH  TO ROBERT

***

***


235.123 

GATE VALVE

OH

NOBLE

SENECA

RICH  TO ROBERT

***

***


235.276 

GATE VALVE

OH

NOBLE

SENECA

RICH  TO ROBERT

***

***


232.09 

BUTTERFLY VALVE

OH

NOBLE

SENECA

RICH  TO ROBERT

***

***


338.579 

BUTTERFLY VALVE

OH

NOBLE

SENECA

RICHARD GARRY RISER TO RICHARD *

***

***


1090.1 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

RIDDY ALT OFFLOAD TO ERWIN VALL*

***

***


1140.9 

BUTTERFLY VALVE

WV

DODDRIDGE

NEW MILTON

RIDDY ALT OFFLOAD TO ERWIN VALL*

***

***


1140.97 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

SALEM CITY WD TO VARNER WEST TAN

***

***


1265.29 

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1286.7 

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1259.09 

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1391.39 

GATE VALVE

WV

HARRISON

TENMILE

Exhibit E – Page 25

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

SALEM CITY WD TO VARNER WEST TAN

***

***


1399.61 

GATE VALVE

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1451.31 

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1481.72 

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1479.02 

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1400.33 

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1403.72 

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1400.29 

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1409.73 

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1412.43 

AIR RELIEF

WV

HARRISON

TENMILE

SALEM CITY WD TO VARNER WEST TAN

***

***


1408.96 

AIR RELIEF

WV

HARRISON

TENMILE

SCHULTZ WATERLINE

***

***


1123.31 

GATE VALVE

OH

NOBLE

WAYNE

SCHULTZ WATERLINE

***

***


1143.56 

GATE VALVE

OH

NOBLE

BEAVER

SCHULTZ WATERLINE

***

***


1157.37 

GATE VALVE

OH

NOBLE

BEAVER

SCHULTZ WATERLINE

***

***


1158.34 

GATE VALVE

OH

NOBLE

BEAVER

SENECA LAKE

***

***


310.073 

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


310.429 

BUTTERFLY VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


315.819 

AIR RELIEF

OH

NOBLE

SENECA

SENECA LAKE

***

***


306.982 

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


310.788 

GATE VALVE

OH

NOBLE

SENECA

Exhibit E – Page 26

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

SENECA LAKE

***

***


309.563 

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


305.435 

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


315.512 

AIR RELIEF

OH

NOBLE

SENECA

SENECA LAKE

***

***


314.719 

AIR RELIEF

OH

NOBLE

SENECA

SENECA LAKE

***

***


308.349 

AIR RELIEF

OH

NOBLE

SENECA

SENECA LAKE

***

***


220.755 

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


220.916 

BALL VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


222.807 

BUTTERFLY VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


222.555 

GATE VALVE

OH

NOBLE

SENECA

SENECA LAKE

***

***


222.581 

GATE VALVE

OH

NOBLE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1089.28 

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1091.19 

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


867.583 

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


869.894 

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


868.278 

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1088.82 

VALVE SHUT OFF

OH

MONROE

SENECA

Exhibit E – Page 27

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1089.25 

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1091.21 

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1089.4 

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1089.26 

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1089.27 

VALVE BODY

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1088.54 

VALVE SHUT OFF

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1088.67 

VALVE SHUT OFF

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1088.77 

VALVE SHUT OFF

OH

MONROE

SENECA

SENECA TEE TO RUBLE INTERCHANGE WATERLINE

***

***


1089.19 

VALVE BODY

OH

MONROE

SENECA

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1015.77 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1016.26 

GATE VALVE

WV

RITCHIE

UNION

Exhibit E – Page 28

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1016.45 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1016.33 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1010.5 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1010.6 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1010.67 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1018.21 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1017.99 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1025.86 

AIR RELIEF

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1034.43 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1029.06 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1031.38 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


1028.55 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


997.44 

AIR RELIEF

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


691.97 

GATE VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


691.46 

GATE VALVE

WV

RITCHIE

UNION

Exhibit E – Page 29

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


691.54 

BALL VALVE

WV

RITCHIE

UNION

SOUTH FORK OF HUGHES @ KNIGHT T*

***

***


691.62 

BALL VALVE

WV

RITCHIE

UNION

STEWART TANK PAD TO STEWART RIS*

***

***


1241.45 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

STEWART TANK PAD TO STEWART RIS*

***

***


1198.15 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

STEWART TANK PAD TO STEWART RIS*

***

***


1198.37 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

STEWART TANK PAD TO STEWART RIS*

***

***


1198.75 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1297.07 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


991.42 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


991.42 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1147.03 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1152.26 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1420.9 

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1418.85 

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1247.43 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1243.17 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

Exhibit E – Page 30

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

TICHENAL TO CORDER EAST

***

***


1299.04 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1298.53 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1311.02 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1294.57 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1324.08 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1292.56 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1292.59 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1282.31 

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1537.36 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1534.37 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1534.47 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1266.6 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1268.84 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1198.57 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1450.07 

GATE VALVE

WV

DODDRIDGE

UNION

Exhibit E – Page 31

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

TICHENAL TO CORDER EAST

***

***


1450.96 

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1409.57 

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1409.57 

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1383.63 

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1381.48 

GATE VALVE

WV

DODDRIDGE

UNION

TICHENAL TO CORDER EAST

***

***


1358.18 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1244.37 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1336.97 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1319.36 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1316.12 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1287.33 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1358.93 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1353.92 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1361.94 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1355.84 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

Exhibit E – Page 32

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

TICHENAL TO CORDER EAST

***

***


1223.52 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1379.49 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1316.15 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1353.99 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1168.28 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


991.42 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1342 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TICHENAL TO CORDER EAST

***

***


1532.47 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1267.63 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1258.79 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1403.72 

AIR RELIEF

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1290.78 

GATE VALVE

WV

DODDRIDGE

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1281.6 

GATE VALVE

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1384.43 

AIR RELIEF

WV

HARRISON

GREENBRIER

TICHENAL TO CORDER EAST

***

***


1425.89 

AIR RELIEF

WV

HARRISON

UNION

Exhibit E – Page 33

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

TICHENAL TO CORDER EAST

***

***


1373.15 

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1449.79 

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1375.01 

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1477 

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1445.48 

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1503.11 

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1280 

GATE VALVE

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1377.31 

AIR RELIEF

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1418.08 

GATE VALVE

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1409.57 

GATE VALVE

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1381.48 

GATE VALVE

WV

HARRISON

UNION

TICHENAL TO CORDER EAST

***

***


1450.96 

GATE VALVE

WV

HARRISON

UNION

TOMS FORK WATERLINE

***

***


1224.27 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1214.83 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1198.31 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

Exhibit E – Page 34

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

TOMS FORK WATERLINE

***

***


1210.83 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1255.44 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1233.7 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1232.98 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1232.99 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1163.63 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1240.71 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1158.52 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1312.02 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1216.91 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1214.49 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1258.89 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1198.24 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1197.54 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1248.77 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

Exhibit E – Page 35

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

TOMS FORK WATERLINE

***

***


1271.4 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1224.43 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1224.43 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1224.27 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1248.35 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1272.37 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1346.79 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1256.01 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1255.41 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1293.66 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1300.73 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1210.7 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1211.23 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1144.2 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

TOMS FORK WATERLINE

***

***


1236.13 

AIR RELIEF

WV

DODDRIDGE

NEW MILTON

Exhibit E – Page 36

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

TRUCK TO JUSTICE

***

***


258.11 

GATE VALVE

OH

NOBLE

SENECA

TRUCK TO JUSTICE

***

***


258.14 

GATE VALVE

OH

NOBLE

SENECA

TRUCK TO JUSTICE

***

***


258.168 

GATE VALVE

OH

NOBLE

SENECA

URBAN RISER TO URBAN TANK PAD

***

***


346.662 

BUTTERFLY VALVE

OH

MONROE

SENECA

URBAN RISER TO URBAN TANK PAD

***

***


346.527 

GATE VALVE

OH

MONROE

SENECA

URBAN TANK PAD TO URBAN WELL PAD

***

***


347.27 

GATE VALVE

OH

MONROE

SENECA

VARNER WEST TANK PAD

***

***


1393.51 

GATE VALVE

WV

HARRISON

TENMILE

VARNER WEST TANK PAD TO HUBERT P

***

***


1462.23 

GATE VALVE

WV

HARRISON

TENMILE

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


1127.31 

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


1127.22 

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


914.96 

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


914.13 

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


1062.29 

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


948.71 

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


948 

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


948.73 

VALVE

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


948 

VALVE

OH

NOBLE

SENECA

Exhibit E – Page 37

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


1186.58 

AIR RELIEF

OH

NOBLE

SENECA

WAYNE INTERCHANGE TO SENECA TEE WATERLINE

***

***


1061.74 

BUTTERFLY VALVE

OH

NOBLE

SENECA

WAYNE LATERAL WATERLINE

***

***


1138.4 

AIR RELIEF

OH

NOBLE

SENECA

WEST FORK

***

***


1415.18 

AIR RELIEF

WV

HARRISON

UNION

WEST FORK

***

***


1365.96 

AIR RELIEF

WV

HARRISON

UNION

WEST FORK

***

***


1339.2 

AIR RELIEF

WV

HARRISON

UNION

WEST FORK

***

***


1518.6 

AIR RELIEF

WV

HARRISON

UNION

WEST FORK

***

***


1436.77 

AIR RELIEF

WV

HARRISON

UNION

WEST FORK

***

***


1491.78 

AIR RELIEF

WV

HARRISON

UNION

WEST UNION LATERAL

***

***


1232.28 

AIR RELIEF

WV

DODDRIDGE

 

WEST UNION LATERAL

***

***


953.252 

AIR RELIEF

WV

DODDRIDGE

 

WEST UNION LATERAL

***

***


1237.42 

AIR RELIEF

WV

DODDRIDGE

 

WEST UNION LATERAL

***

***


1233.63 

AIR RELIEF

WV

DODDRIDGE

 

WEST UNION LATERAL

***

***


1425.71 

AIR RELIEF

WV

DODDRIDGE

 

WHITEHAIR RISER TO WHITEHAIR

***

***


1062.13 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR RISER TO WHITEHAIR

***

***


1061.33 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR RISER TO WHITEHAIR

***

***


1061.36 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR RISER TO WHITEHAIR

***

***


1141.94 

GATE VALVE

WV

DODDRIDGE

WEST UNION

WHITEHAIR RISER TO WHITEHAIR

***

***


1142.07 

GATE VALVE

WV

DODDRIDGE

WEST UNION

WHITEHAIR TO BONNELL

***

***


1066.61 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

Exhibit E – Page 38

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

WHITEHAIR TO BONNELL

***

***


1067.02 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR TO BONNELL

***

***


1065.68 

BALL VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR TO BONNELL

***

***


1065.24 

BALL VALVE

WV

DODDRIDGE

NEW MILTON

WHITEHAIR TO BONNELL

***

***


1064.97 

GATE VALVE

WV

DODDRIDGE

NEW MILTON

WILLS CREEK WATERLINE

***

***


972.43 

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


973.22 

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


972.4 

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


969.16 

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


969.36 

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


895.3 

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


895.87 

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


895.16 

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


892.16 

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


891.93 

AIR RELIEF

OH

GUERNSEY

RICHLAND

WILLS CREEK WATERLINE

***

***


927.45 

VALVE

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


927.37 

VALVE

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


922.55 

AIR RELIEF

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


901.59 

AIR RELIEF

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


905.42 

VALVE

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


904.95 

VALVE

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


893.87 

AIR RELIEF

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


897.75 

AIR RELIEF

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


897.9 

AIR RELIEF

OH

NOBLE

WAYNE

WILLS CREEK WATERLINE

***

***


872.23 

AIR RELIEF

OH

NOBLE

WAYNE

Exhibit E – Page 39

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

WILSON WATERLINE

***

***


867.995 

VALVE

OH

MONROE

SENECA

 

Surface Line Launcher Receivers

 

Location

Launcher/Reciever


1 

Godwin Yard


5 

2 

Charlene


1 

3 

Annie


1 

4 

Bee Lewis


1 

5 

Walnut West


2 

6 

McGill


1 

7 

John Richards


1 

8 

Bonnel


1 

9 

Harshberger


1 

10 

Nimorwicz


1 

11 

Salem


1 

12 

Hubert


1 

13 

Lemley


1 

14 

Foreman


1 

15 

Heflin


1 

16 

Plaugher


1 

 

 



Exhibit E – Page 40

--------------------------------------------------------------------------------

 

 

Pumps

Location

Manufacturer

Model

Type

Pump

Motor

Max Horsepower

Owned

State

County

Bens Run

Flowserve1

10EHL-8

Electric

Vertical Turbine

GE L449VP

400

Yes

WV

Tyler

Flowserve2

10EHL-8

Electric

Vertical Turbine

GE L449VP

400

Yes

WV

Tyler

Flowserve3

10EHL-8

Electric

Vertical Turbine

GE L449VP

400

Yes

WV

Tyler

Flowserve4

10EHL-8

Electric

Vertical Turbine

GE L449VP

400

Yes

WV

Tyler

Annie

Gorman Rupp

VGH6E-B

Electric

Centrifugal

Gorman Rupp

250

Yes

WV

Ritchie

Gorman Rupp

VGH6E-B

Electric

Centrifugal

Gorman Rupp

250

Yes

WV

Ritchie

Barnesville Pumphouse

Flowserve

12emm-4stage

Electric

Vertical turbine

Vertical Hollow Shaft Motor: 75 HP, 1800 RPM, 460/3/60

75

Yes

OH

Belmont

Flowserve

12emm-4stage

Electric

Vertical turbine

Vertical Hollow Shaft Motor: 75 HP, 1800 RPM, 460/3/60

75

Yes

OH

Belmont

Flowserve

12emm-4stage

Electric

Vertical turbine

Vertical Hollow Shaft Motor: 75 HP, 1800 RPM, 460/3/60

75

Yes

OH

Belmont

West Fork

Goulds

DI=73414

Electric

Vertical Turbine

US Motors Type: RUE

700

Yes

WV

Harrison

Goulds

DI=73414

Electric

Vertical Turbine

US Motors Type: RUE

700

Yes

WV

Harrison



Exhibit E – Page 41

--------------------------------------------------------------------------------

 

 

 

Tanks

RENT OR OWN

TANK SERIAL NO.

TANK SIZE

STATE / COUNTY

CURRENT LOCATION

OWN

593920

22,000 BBL

OH

JR Byler

OWN

595012

22,000 BBL

WV

BOWYER PAD

OWN

611562

22,000 BBL

WV

Susie Jane

OWN

645951

22,000 BBL

WV

Fritz

OWN

646590

22,000 BBL

OH

Walnut West

OWN

652924

22,000 BBL

WV

Wagner

OWN

 

22,000 BBL

OH

Bond

OWN

 

22,000 BBL

OH

Urban

OWN

 

22,000 BBL

OH

Roe

OWN

 

12,000 BBL

WV

Salem Withdrawal

OWN

607694

10,000 BBL

OH

Melvin

OWN

622888

10,000 BBL

WV

Charlene

OWN

633070

10,000 BBL

WV

Trent

OWN

622906

10,000 BBL

WV

Primm

OWN

640203

10,000 BBL

WV

Pennington South

OWN

635733

10,000 BBL

OH

Loraditch

OWN

585771

40,000 BBL

WV

Dotson Holland

OWN

581557

40,000 BBL

OH

Farnsworth

 

 

 

Exhibit E – Page 42

--------------------------------------------------------------------------------

 

 

Exhibit F


FORM OF CONNECTION NOTICE

Antero Water  LLC
1615 Wynkoop Street
Denver, Colorado 80202

Re:Water Services Agreement dated [____________], 2015, between Antero Resources
Corporation and Antero Water LLC (the “Water Services Agreement”)

Ladies and Gentlemen:

This is a Connection Notice for purposes of the Water Services
Agreement.  Capitalized terms used but not defined in this Connection Notice
have the meanings given such terms in the Water Services Agreement.

Antero Water is hereby notified that Producer is planning to drill, complete,
and hydraulically fracture the Planned Wells at the Planned Well Pads by the
Target Commencement Dates, in each case as set forth below and will require the
volumes of Fresh Water stated below to be made available at the Fresh Water
Delivery Points located at such Planned Well Pads for the number of days after
the Target Commencement Date as set forth below:

Planned Well

Planned Well Pad

Target Commencement Date

Fresh Water Delivery Rate (BPM)

 

 

 

 

 

 

 

Very truly yours,

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

Exhibit F – Page 1

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

Exhibit G


DEEMED CONNECTION NOTICES

Utica

 

 

Well Pad

Target Commencement Date

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 



Marcellus

Well Pad

Target Commencement Date

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

Exhibit G – Page 1

--------------------------------------------------------------------------------

 

SPECIFIC TERMS IN THIS EXHIBIT HAVE BEEN REDACTED BECAUSE CONFIDENTIAL TREATMENT
OF THOSE TERMS HAS BEEN REQUESTED. THE REDACTED MATERIAL HAS BEEN SEPARATELY
SUBMITTED TO THE SECURITIES AND EXCHANGE COMMISSION, AND THE TERMS HAVE BEEN
MARKED AT THE APPROPRIATE PLACE WITH THREE ASTERISKS (***).

 

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

***

 

 

 

Exhibit G – Page 2

--------------------------------------------------------------------------------

 

 

Exhibit H

COST OF SERVICE FEE

The Monthly Cost of Service Fee for each Contract Year shall be calculated
separately for each CS Facility.  The Cost of Service Fees for each CS Facility
are then summed to result in the total Cost of Service Fee payable for each
Month in the Contract Year.  The Monthly Cost of Service Fee for each Contract
Year for each CS Facility is determined as follows:

Monthly Capex Fee + Monthly O&M Fee = Monthly Cost of Service Fee.

The “Monthly Capex Fee” for each CS Facility is an amount equal to the product
of (i) the amount that, if paid to Antero Water with respect to each Month
remaining in the Recovery Term for such CS Facility, when taken together with
all Prior Capex Fees paid to Antero Water for such CS Facility, would result in
Antero Water recovering Producer’s share of all capital expenditures for such CS
Facility over a period of 84 Months commencing with the placement in service of
such CS Facility (the “Recovery Term”), with a return on capital invested of 13%
per annum. “Prior Capex Fees” means, with respect to any Contract Year and any
CS Facility, the aggregate of the Monthly Capex Fees with respect to such CS
Facility paid in all prior Contract Years.  For purposes of determining the
Monthly Capex Fee for any Contract Year, “Producer’s share” of the relevant
capital expenditures is Producer’s Throughput Percentage for the Recovery Term,
determined using actual throughput where historical throughput volumes are
available and estimated throughput volumes for future periods.

The “Monthly O&M Fee” for any Contract Year is an amount equal to:

(i)the sum of:

(a)(1) the operations and maintenance costs and expenses, including the costs
and expenses of repairs and replacements in kind, that Antero Water estimates it
will incur with respect to the CS Facility during the Contract Year multiplied
by (2) Antero Water’s estimate of Producer’s Throughput Percentage for such
Contract Year; plus

(b)the O&M True Up Amount, if any,

(ii)divided by 12.

The “O&M True Up Amount” means, with respect to any Contract Year and any CS
Facility,

(i)the positive or negative difference resulting from the following calculation:

(a)the product of (x) the actual operations and maintenance costs and expenses,
including the costs and expenses of repairs and replacements in kind, incurred
by Antero Water in the immediately prior Contract Year with respect to such CS
Facility multiplied by (y) Producer’s actual Throughput Percentage for such
Contract year;

Minus

(b)the sum of the aggregate Monthly O&M Fees paid to Antero Water with respect
to such CS Facility with respect to the immediately prior Contract Year,

Exhibit H – Page 1

--------------------------------------------------------------------------------

 

 

(ii)plus 13% per annum.

The Monthly O&M Fee includes Antero Water’s reasonable allocation to the CS
Facility of Antero Water’s overhead and general and administrative expenses
together with taxes payable by Antero Water with respect to the CS Facility or
the Fluid Handling Services performed in connection with the CS Facility (but
excluding in any event Antero Water’s income taxes), to the extent not otherwise
paid or reimbursed by Producer pursuant to this Agreement.

The “Throughput Percentage” for any CS Facility for any period is a fraction the
numerator of which is the total volumes of Fresh Water and/or Waste Water, as
applicable, put through such CS Facility under this Agreement during such period
and the denominator is the total volumes of Fresh Water and or Waste Water, as
applicable, put through such CS Facility (including third party volumes) during
such period.

 

 

Exhibit H – Page 2

--------------------------------------------------------------------------------

 

 

Exhibit I

assumed subcontracts

 

1.Produced Water Disposal Agreement, between Antero Resources Corporation
(“ARC”) and GreenHunter Water, LLC, dated as of April 8, 2015.

2.Produced Water Treatment Services Agreement, between ARC and Fairmont Brine
Processing, LLC (“FBP”), dated as of October 1, 2014, as amended by that certain
First Amendment to Produced Water Treatment Services Agreement, between ARC and
FBP, dated as of November 14, 2014, and as further amended by that certain
Second Amendment to Produced Water Treatment Services Agreement, between ARC and
FBP, dated as of February 27, 2015.

3.Produced Water Disposal Agreement, between Antero Water LLC and Redbird
Development, LLC, dated as of August 15, 2015.

4.Produced Water Disposal Agreement, between Antero Water LLC and Central
Environmental Services, LLC, dated as of August 15, 2015.

 

 

Exhibit I – Page 1

--------------------------------------------------------------------------------

 

 

Exhibit J

MEMORANDUM OF AGREEMENT

 

THIS MEMORANDUM OF WATER SERVICES AGREEMENT (this “Memorandum”) is entered into
effective [____________], 201[__] (the “Effective Date”), by and between ANTERO
RESOURCES CORPORATION (“Producer”), with an address of 1615 Wynkoop Street,
Denver, Colorado 80202, and ANTERO WATER LLC, with an address of 1615 Wynkoop
Street, Denver, Colorado 80202 (“Antero Water”).

WHEREAS, Producer and Antero Water entered into that certain Water Services
Agreement effective [_________], 2015 (the “Agreement”), pursuant to which
Antero Water will provide certain services as therein set forth;

WHEREAS, any capitalized term used, but not defined, in this Memorandum shall
have the meaning ascribed to such term in the Agreement; and

WHEREAS, the Parties desire to file this Memorandum of record in the real
property records of [counties/states], to give notice of the existence of the
Agreement and certain provisions contained therein;

NOW THEREFORE, FOR GOOD AND VALUABLE CONSIDERATION, the receipt and sufficiency
of which are hereby acknowledged, the Parties agree as follows:

1.Notice.  Notice is hereby given of the existence of the Agreement and all of
its terms, covenants and conditions to the same extent as if the Agreement was
fully set forth herein.  Certain provisions of the Agreement are summarized in
Sections 2 through 3 below.

2.Producer Commitments.  Subject to the terms and conditions of the Agreement,
Producer has covenanted and committed (a) to exclusively use Fresh Water made
available by Antero Water to Producer under the Agreement for use in Producer’s
hydraulic fracturing operations for all Wells operated by Producer on the Oil
and Gas Interests now owned or hereafter acquired by Producer and located wholly
or partly within the area described in Exhibit A hereto (the “Service Area”) or
pooled, unitized or communitized with Oil and Gas Interests located wholly or
partly within the Service Area (the “Service Area Properties”) and (b) to
utilize Antero Water for the performance of the Waste Water Services for all
Produced Water produced from each Well operated by Producer on the Service Area
Properties and attributable to either (i) Producer’s interest in such Well or
(ii) the interest of non-operating parties in such Well, to the extent that
Producer (as operator) has the right to dispose of, and is responsible for the
disposition of, such Waste Water, and for all Other Waste Water that is
generated from Producer’s operations at Well Pads or that collects at the Well
Pads or on Producer’s property adjacent to the Well Pads (the foregoing covenant
and commitment being herein referred to as the “Commitment”).  “Waste Water
Services” includes gathering, collecting, trucking, treatment, recycling, sales
for re-use, disposal, or other disposition.

3.Covenant Running with the Land.  So long as the Agreement is in effect, the
Commitment shall be a covenant running with the land and, subject to the
exceptions and reservations set forth in the Agreement, (a) in the event
Producer sells, transfers, conveys, assigns, grants, or otherwise disposes of
any or all of its interest in the Service Area Properties, then any such sale,
transfer, conveyance, assignment, grant, or other disposition shall be expressly
subject to the Agreement and any instrument of conveyance shall so state, and
(b) in the event Antero Water sells, transfers, conveys, assigns, grants, or
otherwise disposes of any or

Exhibit J – Page 1

--------------------------------------------------------------------------------

 

 

all of its interest in the Water Facilities, then any such sale, transfer,
conveyance, assignment, grant, or other disposition shall be expressly subject
to the Agreement and any instrument of conveyance shall so state.

4.No Amendment to Agreement.  This Memorandum is executed and recorded solely
for the purpose of giving notice and shall not amend nor modify the Agreement in
any way.

[Signature Page Follows]

 

 

 

 



Exhibit J – Page 2

--------------------------------------------------------------------------------

 

 

IN WITNESS WHEREOF, this Memorandum has been signed by or on behalf of each of
the Parties as of the Day first above written.

 

 

 

ANTERO WATER LLC

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

ANTERO RESOURCES CORPORATION

 

 

 

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 





Exhibit J – Page 3

--------------------------------------------------------------------------------

 

 

 

 

STATE OF WEST VIRGINIA

§

 

§

COUNTY OF HARRISON

§

This record was acknowledged before me on this ___ day of September, 2015, by
Alvyn A. Schopp, as Chief Administrative Officer and Regional Vice President of
ANTERO WATER LLC, a Delaware limited liability company.

My commission expires:_____________________________

 

 

[NOTARIAL STAMP]

Notary Public

 

 

STATE OF WEST VIRGINIA

§

 

§

COUNTY OF HARRISON

§

This record was acknowledged before me on this ___ day of September, 2015, by
Alvyn A. Schopp, as Chief Administrative Officer and Regional Vice President of
ANTERO RESOURCES CORPORATION, a Delaware corporation.

My commission expires:

 

 

[NOTARIAL STAMP]

Notary Public

 

 

 

 



Exhibit J – Page 4

--------------------------------------------------------------------------------

 

 

 

EXHIBIT A

 

Service Area

(Attached.) 

 



Exhibit J – Page 5

--------------------------------------------------------------------------------

 

 

Picture 2 [am20150930ex105407fed001.jpg]

Exhibit J – Page 6

--------------------------------------------------------------------------------